Exhibit 10.4

EXECUTION VERSION

 

 

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

by and among

SAEXPLORATION, INC.,

as Borrower,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders

and

CANTOR FITZGERALD SECURITIES,

as Agent

Dated as of September 26, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page   1.      DEFINITIONS AND CONSTRUCTION      2        1.1.
     Definitions, Code Terms, Accounting Terms and Construction      2   2.     
LOANS AND TERMS OF PAYMENT      2        2.1.      Loan Advances      2       
2.2.      Evidence of Advances: Notes      5        2.3.      Borrowing
Procedures      5        2.4.      Payments: Optional Prepayments      7       
2.5.      Mandatory Prepayments      8        2.6.      Interest Rates, Rates,
Payments and Calculations      10        2.7.      Designated Account      11  
     2.8.      Statements of Obligations      11        2.9.      Maturity
Termination Dates      12        2.10.      Effect of Maturity      12       
2.11.      [Intentionally Omitted]      13        2.12.      Fees      13       
2.13.      Payments by the Lenders to the Agent: Settlement      13        2.14.
     [Intentionally Omitted]      14        2.15.      [Intentionally Omitted]
     14   3.      SECURITY INTEREST      15        3.1.      Grant of Security
Interest      15        3.2.      Borrower Remains Liable      15        3.3.  
   Assignment of Insurance      15        3.4.      Financing Statements and
Intellectual Property Filings      16        3.5.      [Intentionally Omitted]
     16   4.      CONDITIONS      16        4.1.      Conditions Precedent to
the Effectiveness of this Agreement      16        4.2.      [Intentionally
Omitted]      16        4.3.      Conditions Precedent to any Subsequent Advance
     16        4.4.      Conditions Precedent to all Advances      16   5.     
REPRESENTATIONS AND WARRANTIES      17   6.      AFFIRMATIVE COVENANTS      18  
     6.1.      Financial Statements, Reports, Certificates      18        6.2.  
   Additional Reporting      18        6.3.      Existence      18        6.4.  
   Maintenance of Properties      18        6.5.      Taxes; Obligations      18
       6.6.      Insurance      19        6.7.      Inspections, Exams,
Collateral Exams and Appraisals      19        6.8.      Account Verification   
  19        6.9.      Compliance with Laws      20  

 

i



--------------------------------------------------------------------------------

     6.10.      Environmental      20        6.11.      Disclosure Updates     
20        6.12.      Collateral Covenants      21        6.13.      Material
Contracts      26        6.14.      Location of Inventory, Equipment and Books
     26        6.15.      Further Assurances      27        6.16.      Term
Credit Agreement and Convertible Notes      27        6.17.      Post-Closing
Deliverables      28        6.18.      Excluded Subsidiaries      28   7.     
NEGATIVE COVENANTS      28        7.1.      Indebtedness      28        7.2.  
   Liens      29        7.3.      Restrictions on Fundamental Changes      29  
     7.4.      Disposal of Assets      30        7.5.      Change of Name     
30        7.6.      Nature of Business      30        7.7.      Prepayments     
30        7.8.      Amendments      31        7.9.      Change of Control     
32        7.10.      Accounting Methods      32        7.11.      Investments,
Controlled Investments      32        7.12.      Transactions with Affiliates   
  32        7.13.      Use of Proceeds      32        7.14.      Limitation on
Issuance of Stock      32        7.15.      Consignments      33        7.16.  
   Inventory and Equipment with Bailees      33        7.17.      Other Payments
and Distributions      33        7.18.      Term Documents, and Convertible
Notes Documents      33   8.      [INTENTIONALLY OMITTED]      34   9.     
EVENTS OF DEFAULT      34   10.      RIGHTS AND REMEDIES      36        10.1.  
   Rights and Remedies      36        10.2.      Pledged Collateral      39     
  10.3.      Agent Appointed Attorney in Fact      40        10.4.      Remedies
Cumulative      41        10.5.      Crediting of Payments and Proceeds      41
       10.6.      Marshaling      41        10.7.      License      42   11.   
  WAIVERS; INDEMNIFICATION      42        11.1.      Demand, Protest, Etc.     
42        11.2.      Agent’s Liability for Collateral      42        11.3.     
Indemnification      42   12.      NOTICES      43  

 

ii



--------------------------------------------------------------------------------

13.      CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER      45   14.      ASSIGNS;
SUCCESSORS; REPLACEMENT OF LENDERS      46        14.1.      Binding Effect,
Successors and Assigns      46        14.2.      Assignments and Participations
     46        14.3.      Replacement of Lender      49   15.      AMENDMENTS;
WAIVERS      50        15.1.      Amendments and Waivers      50        15.2.  
   No Waiver, Cumulative Remedies      52   16.      TAXES, YIELD PROTECTION AND
ILLEGALITY      52        16.1.      Taxes      52        16.2.      Increased
Costs and Reduction of Return      55        16.3.      Certificates of Lenders
     56   17.      THE AGENT      56        17.1.      Appointment      56     
  17.2.      Nature of Duties      57        17.3.      Rights, Exculpation,
Etc.      58        17.4.      Reliance      60        17.5.     
Indemnification      60        17.6.      Agent Individually      60       
17.7.      Sub-agents      60        17.8.      Successor Agent      61       
17.9.      Delivery of Information      61        17.10.      Collateral
Matters,      62        17.11.      Agency for Perfection      63        17.12.
     Actions with Respect to Collateral      63        17.13.      Filing of
Proofs of Claim      63   18.      GUARANTY      64        18.1.      Guarantors
     64        18.2.      Guaranty: Limitation of Liability      64        18.3.
     Guaranty Absolute:      65        18.4.      Waivers and Acknowledgments   
  66        18.5.      Subrogation      67        18.6.      Guaranty
Supplements      67        18.7.      Subordination      68        18.8.     
Continuing Guaranty, Assignments      68   19.      GENERAL PROVISIONS      69  
     19.1.      Effectiveness      69        19.2.      Section Headings      69
       19.3.      Interpretation      69        19.4.      Severability of
Provisions      69        19.5.      Debtor-Creditor Relationship      69       
19.6.      Counterparts, Electronic Execution      69        19.7.      Revival
and Reinstatement of Obligations      69        19.8.      Confidentiality     
70        19.9.      Expenses      72  

 

iii



--------------------------------------------------------------------------------

     19.10.      Setoff      71        19.11.      Release, Retention in
Satisfaction, Etc.      72        19.12.      Survival      73        19.13.  
   Patriot Act      73        19.14.      Integration      73        19.15.     
Lender Instructions      73        19.16.      [Intentionally Omitted]      73  
     19.17.      Intercreditor Agreement      73        19.18.      Amendment
and Restatement      74        19.19.      Reaffirmation and Grant of Security
Interests      75        19.20.      Release      75  

 

iv



--------------------------------------------------------------------------------

Schedules:

 

Schedule 6.1      Financial Statements, Reports, Certificates Schedule 6.2     
Additional Reports Schedule 6.6      Insurance Schedule 6.12(l)      Pledged
Debt Instruments

Exhibits:

 

Exhibit A   Form of Compliance Certificate Exhibit B   Conditions Precedent
Exhibit C   [Intentionally Omitted] Exhibit D   Representations and Warranties
Exhibit E   Information Certificate Exhibit F   Form of Guaranty Supplement
Exhibit G   Form of Borrowing Certificate Exhibit H   Form of Assignment and
Assumption Exhibit I   Post-Closing Items

 

Annexes:   Annex A-1   Collection Account Annex A-2   Authorized Person Annex
D-1   Designated Account Annex P-1   Permitted Investments Annex P-2   Permitted
Liens

 

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Agreement”), is entered into as of this 26th day of September, 2018, by and
among SAExploration Inc., a Delaware corporation (the “Borrower”), SAExploration
Holdings, Inc., a Delaware corporation, SAExploration Sub, Inc., a Delaware
corporation, NES, LLC, an Alaska limited liability company, and SAExploration
Seismic Services (US), LLC, a Delaware limited liability company, SAExploration
Acquisitions (U.S.), LLC, a Delaware limited liability company (collectively,
together with any Additional Guarantors (as defined herein), the “Guarantors”),
the Lenders party hereto from time to time (the “Lenders”) and Cantor Fitzgerald
Securities, in its capacities as administrative agent and collateral agent for
the Lenders (in such capacity, together with any of its successors and permitted
assigns in such capacity, the “Agent”).

WHEREAS, the Borrower, the Guarantors, and Wells Fargo Bank, National
Association, as lender (the “Original Lender”), were parties to that certain
Credit and Security Agreement dated as of November 6, 2014, as amended by that
certain First Amendment to Credit and Security dated as of June 29, 2016 (as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time immediately prior to giving effect to the First
Amended and Restated Credit Agreement (as hereinafter defined), the “Original
Credit Agreement”);

WHEREAS, the Original Credit Agreement was amended, restated and replaced by
that certain First Amended and Restated Credit and Security Agreement dated as
of September 22, 2017, as amended by Amendment No. 1 to First Amended and
Restated Credit and Security Agreement dated as of December 21, 2017, Amendment
No. 2 to First Amended and Restated Credit and Security Agreement dated as of
February 28, 2018 and Amendment No. 3 to First Amended and Restated Credit and
Security Agreement dated as of July 5, 2018 (as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time
immediately prior to giving effect to the Second Amended and Restated Credit
Agreement, the “First Amended and Restated Credit Agreement”);

WHEREAS, the First Amended and Restated Credit Agreement was amended, restated
and replaced by that certain Second Amended and Restated Credit and Security
Agreement dated as of July 25, 2018, as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time immediately prior
to giving the effect to this Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time immediately prior
to giving effect to this Agreement, the “Second Amended and Restated Credit
Agreement”);

WHEREAS, the Borrower desires that the Lenders and the other parties hereto
agree to amend and restate the Second Amended and Restated Credit Agreement in
its entirety to (a) revise the borrowing mechanics and (b) make certain other
revisions thereto as more fully set forth herein, which amendment and
restatement shall become effective upon the Third Amended and Restated Effective
Date (as hereinafter defined) (the credit facility evidenced by this Agreement,
the “Credit Facility”);

WHEREAS, the Guarantors agree that all of Borrower’s obligations (including
without limitation all Obligations of the Borrower after giving effect to this
Agreement) under the Credit Facility are and shall continue to be guaranteed by
the Guarantors;

WHEREAS, it is the intent of the parties hereto that (i) this Agreement amend,
restate and replace the Second Amended and Restated Credit Agreement in its
entirety and (ii) the Guaranty amend, restate and replace the existing Guaranty
(as defined in the Second Amended and Restated Credit Agreement) in its
entirety, and that this Agreement re-evidence all of the obligations outstanding
under the Second Amended and Restated Credit Agreement as amended and restated
by this Agreement, and does not constitute a novation of the obligations and
liabilities of the parties under the Second Amended and Restated Credit
Agreement;

 

 

1



--------------------------------------------------------------------------------

WHEREAS, it is the further intent of the parties hereto to confirm that (a) all
obligations of the Loan Parties under the other Loan Documents (as defined in
the Second Amended and Restated Credit Agreement), as amended or amended and
restated hereby, as and if applicable, shall continue in full force and effect
at all times, (b) that the perfection and priority of the security interest in
and liens on the Collateral in favor of Original Lender (as assigned to Cantor
Fitzgerald Securities) and the liens on the Collateral in favor of the Agent
shall continue in full force and effect after the Third Amended and Restated
Effective Date as perfected liens securing the Obligations of the Loan Parties
in favor of the Agent for the benefit of the Secured Parties under each of the
Loan Documents, (c) from and after the Third Amended and Restated Effective
Date, for purposes of the Intercreditor Agreement, the Agent shall be the “ABL
Agent” thereunder, (d) from and after the Third Amended and Restated Effective
Date, for purposes of the Intercreditor Agreement (i) this Agreement shall
constitute the “ABL Credit Agreement” thereunder and all references to the “ABL
Credit Agreement” contained therein shall be deemed to refer to this Agreement,
and (ii) all of the Obligations shall constitute “ABL Obligations” thereunder,
(e) the security interest in and lien on the Collateral in favor of the Agent
shall continue to constitute a Senior Lien (as defined in the Intercreditor
Agreement) and shall remain senior and prior to any Junior Lien (as defined in
the Intercreditor Agreement) in respect of the Collateral and (f) all references
to the Original Credit Agreement, the First Amended and Restated Credit
Agreement and the Second Amended and Restated Credit Agreement contained in the
Loan Documents shall be deemed to refer to this Agreement (unless the context
clearly suggests otherwise); and

WHEREAS, the Lenders are willing to amend and restate the Second Amended and
Restated Credit Agreement in its entirety to (a) revise the borrowing mechanics
and (b) make certain other revisions thereto as more fully set forth herein, in
each case, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree, subject to the satisfaction of
the conditions set forth herein, as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1. Definitions, Code Terms, Accounting Terms and Construction. Capitalized
terms used in this Agreement shall have the meanings specified therefor on
Schedule 1.1. Additionally, matters of (i) interpretation of terms defined in
the Code, (ii) interpretation of accounting terms and (iii) construction, in
each case, are set forth in Schedule 1.1.

2. LOANS AND TERMS OF PAYMENT.

2.1. Loan Advances.

(a) Purchased Obligations; Existing Obligations. As of the First Amended and
Restated Effective Date (as hereinafter defined), the Initial Lender purchased
all of the then outstanding Advances and other Obligations (each as defined in
the Original Credit Agreement) from the Original Lender (as more specifically
described in Schedule 1.1, the “Purchased Obligations”) pursuant to the
Assumption and Assignment Agreement. The outstanding Purchased Obligations and
all other Obligations (as defined in the Original Credit Agreement) outstanding
immediately prior to the Second Amended and Restated Effective Date, in an
amount equal to $2,648,624.45 (at such time) (such obligations, collectively,
the “Existing Obligations”), constituted Advances and Obligations for all
purposes under the Second Amended and Restated Credit Agreement and remained
outstanding under the Second Amended and Restated Credit Agreement. In
connection with the execution of this Agreement, on the date hereof the Existing
Obligations, in the amount of $2,648,624.45, shall be paid in full in cash.

 

2



--------------------------------------------------------------------------------

(b) First Amended and Restated Effective Date Advances. In addition to the
Existing Obligations, each Lender as of the First Amended and Restated Effective
Date (after giving effect to the Closing Date Assignments) made, on the First
Amended and Restated Effective Date, its portion of the First Amended and
Restated Effective Date Advance to the Borrower in an amount equal to such
Lender’s First Amended and Restated Effective Date Advance Commitment. Each
Lender’s First Amended and Restated Effective Date Advance Commitment terminated
immediately upon such Lender funding its First Amended and Restated Effective
Date Advance. The First Amended and Restated Effective Date Advance remained
outstanding under the First Amended and Restated Credit Agreement and the Second
Amended and Restated Credit Agreement. In connection with the execution of this
Agreement, on the date hereof the First Amended and Restated Effective Advance,
in the amount of $2,351,375.55, shall be paid in full in cash.

(c) Existing Subsequent Advances. In addition to the Existing Obligations and
First Amended and Restated Effective Date Advance, $25,000,000 of Subsequent
Advances (as defined in the Second Amended and Restated Credit Agreement) were
outstanding under the Second Amended and Restated Credit Agreement immediately
prior to giving effect to this Agreement (such Advances, the “Existing
Subsequent Advance”; for the avoidance of doubt, the Existing Subsequent Advance
shall not constitute Subsequent Advances hereunder). In connection with the
execution of this Agreement, on the date hereof, all of the Existing Subsequent
Advances, in the amount of $25,000,000, shall be paid in full in cash (the
“Closing Date Payment”). Immediately prior to the execution of this Agreement,
no Commitments were outstanding under the Second Amended and Restated Credit
Agreement.

(d) Initial Subsequent Advance Commitments. Upon payment in full in cash of the
Existing Obligations, the First Amended and Restated Effective Date Advance and
the Existing Subsequent Advance (but prior to the making of the Closing Date
Subsequent Advance), $22,000,000 of commitments to make Subsequent Advances
hereunder (together with the commitments issued pursuant to Section 2.1(e)
hereof and as further defined in Schedule 1.1 hereof, the “Subsequent Advance
Commitments”) shall be automatically deemed issued by the Lenders, with each
Lender being deemed to have automatically issued its pro rata portion of such
Subsequent Advance Commitments consistent with its pro rata percentage of
Commitments set forth in its Commitment Allocation Letter.

(e) Additional Subsequent Advance Commitments. Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of the Loan Parties contained herein, at any time, by written request
by Borrower to the Agent for the issuance of additional commitments to make
Subsequent Advances (each such request, a “Subsequent Advance Commitment
Request”) (such commitments, together with the commitments issued pursuant to
Section 2.1(d) hereof and as further defined in Schedule 1.1 hereof, the
“Subsequent Advance Commitments”), the Borrower may request that the Lenders
issue up to $8,000,000 of additional Subsequent Advance Commitments hereunder
(in addition to the Subsequent Advance Commitments issued in accordance
Section 2.1(d) hereof) on a pro rata basis consistent with the allocation of
Commitments of each Lender (as set forth in its Commitment Allocation Letter),
in minimum increments of $4,000,000 and integral multiples in excess thereof.
Notwithstanding any other provisions set forth herein, (i) no Subsequent Advance
Commitment shall be issued pursuant to this clause (e) unless (x) the
Supermajority Lenders agree to issue such additional Subsequent Advance
Commitment requested, in their sole and absolute discretion and (y) the Borrower
pays to each Lender issuing its portion of the Subsequent Advance Commitment its
pro rata share of the Commitment Fee in cash and (ii) no such additional
Subsequent Advance Commitments requested pursuant to this Section 2.1(e) shall
cause the aggregate amount of all outstanding Advances plus all Subsequent
Advance Commitments issued and outstanding hereunder to exceed the Maximum
Amount.

 

3



--------------------------------------------------------------------------------

(f) Subsequent Advances. Subject to satisfaction (or waiver by Required Lenders)
of the conditions precedent set forth in Section 1 and Section 2 of Exhibit B
attached hereto, each Lender agrees to make its pro rata portion (consistent
with its Commitment Allocation Letter) of a $15,000,000 Subsequent Advance on
the date hereof using the Commitments issued pursuant to Section 2.1(d) (the
“Closing Date Subsequent Advance”). Once repaid, the Closing Date Subsequent
Advance can be reborrowed in accordance with this Section 2.1(f) and
Section 2.3. To the extent that Subsequent Advance Commitment(s) are issued by
the Lenders in accordance with Sections 2.1(d) and/or Section 2.1(e) and are
then outstanding, the Agent receives a request for a Subsequent Advance up to
the Available Amount (a “Subsequent Advance Request”) in accordance with
Section 2.3 hereof and the applicable conditions precedent set forth in Exhibit
B attached hereto have been satisfied to the satisfaction of the Required
Lenders or waived, each Lender shall make its pro rata share of such Subsequent
Advance to the Borrower; provided, that (i) in no event shall any Lender be
required to make any Subsequent Advance in excess of such Lender’s Subsequent
Advance Commitment, if any, as in effect immediately prior to the funding of
such Subsequent Advance, (ii) no such Subsequent Advance shall cause the
aggregate principal amount of all Advances outstanding hereunder (excluding
Protective Advances) to exceed the Maximum Amount at any time and (iii) each
Subsequent Advance requested by Borrower shall be in an aggregate minimum amount
of $1,000,000 and integral multiples of $100,000 in excess of that amount (or,
if less, the balance of the outstanding Subsequent Advance Commitments). The
Lenders’ Subsequent Advance Commitment shall be automatically increased
immediately and without further action by the amount of Subsequent Advances
repaid and, as a result of such payment(s), each Lender’s Subsequent Advance
Commitment shall be automatically increased immediately and without further
action on a pro rata basis consistent with its allocation of Commitments set
forth in its Commitment Allocation Letter. Each Lender’s Subsequent Advance
Commitment shall be automatically reduced, immediately and without further
action, by the amount of each Subsequent Advance made by such Lender.
Notwithstanding any other provisions set forth herein (and for the avoidance of
doubt), the parties hereto acknowledge and agree that, as of the date hereof,
after giving effect to the making of the Closing Date Subsequent Advance (and
prior to the making of any other Advances hereunder), $7,000,000 of Subsequent
Advance Commitments are outstanding as of the date hereof. The Loan Parties
hereby acknowledge and agree that they are jointly and severally liable to the
Secured Parties in respect of any Subsequent Advances outstanding from time to
time hereunder, without any offset, defenses or counterclaims and that to the
extent any offset, defenses or counterclaims may exist on or after the date
hereof, they are released by the Loan Parties pursuant to Section 19.20 of this
Agreement. As of the date hereof (after giving effect to the payment in full in
cash of the Existing Obligations, the First Amended and Restated Effective Date
Advance and the Closing Date Payment and the making of the Closing Date
Subsequent Advance), the aggregate principal amount of outstanding Advances is
$15,000,000.

(g) Amounts borrowed pursuant to Section 2.1(f) that are repaid or prepaid at
any time during the term of this Agreement may be reborrowed at any time during
the term of this Agreement in accordance with Section 2.1(f) and Section 2.3
hereof. The outstanding principal amount of all Advances, together with interest
accrued and unpaid thereon, and any and all other Obligations, shall be due and
payable on the Termination Date.

(h) The amount of Subsequent Advance Commitments that can be issued by each
Lender under Section 2.1(d) hereof and that can be requested from each Lender
pursuant to Section 2.1(e) hereof and the aggregate principal amount of each
Lender’s portion of the Closing Date Subsequent Advance, in each case, as of the
date hereof and subject to the conditions thereof, is set forth in a side letter
dated as of even date hereof by and between such Lender, the Agent and the
Borrower (each, a “Commitment Allocation Letter” and together with the other
Commitment Letters of the other Lenders, the “Commitment Allocation Letters”).
Subject to Section 2.8(d), the Loan Parties and Agent shall not share the
Commitment Allocation Letter of any Lender with any other Lender or any other
Person without the consent of such Lender (party to such Commitment Allocation
Letter) (except (i) to attorneys for and other

 

4



--------------------------------------------------------------------------------

advisors, accountants, auditors, and consultants to the Loan Parties and to
employees, directors and officers of the Loan Parties (the Persons in this
clause (i), “Loan Representatives”) on a “need to know” basis in connection with
this Agreement, and the other Loan Documents, and the transactions contemplated
hereby and thereby on a confidential basis, (ii) to Subsidiaries of the Loan
Parties; provided, that any such Subsidiary shall have agreed to receive such
information hereunder and keep such Confidential Information confidential,
(iii) as may be required by regulatory authorities, (iv) as may be required by
statute, decision, or judicial or administrative order, rule, or regulation;
provided, that prior to any disclosure under this clause (iv), the disclosing
party agrees to provide the applicable Lender with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice pursuant to the terms of the
applicable statute, decision, or judicial or administrative order, rule, or
regulation, (v) as requested or required by any Governmental Authority pursuant
to any subpoena or other legal process, (vi) as to any such information that is
or becomes generally available to the public (other than as a result of
prohibited disclosure by the Loan Parties or Loan Representatives), and (vii) in
connection with any litigation or other adversary proceeding involving parties
hereto which such litigation or adversary proceeding involves claims related to
the rights or duties of such parties under this Agreement or the other Loan
Documents).

(i) The Borrower shall be permitted to terminate all of the Subsequent Advance
Commitments in connection Borrower terminating the Credit Facility in accordance
with Section 2.9(a)(ii) hereof.

2.2. Evidence of Advances: Notes. Each Advance is evidenced by this Agreement
and, if requested by such Lender, Borrower shall promptly execute and deliver to
such Lender a Note payable to such Lender and its registered assigns in a
principal amount equal to the aggregate principal amount of Advances owed to
such Lender and its registered assigns.

2.3. Borrowing Procedures.

(a) Procedure for Borrowing.

(i) [Intentionally Omitted].

(ii) The Subsequent Advance Commitment Request shall be made by a written
request to Agent and shall specify that such request is to increase the
Subsequent Advance Commitments and the amount of such additional Subsequent
Advance Commitments requested shall be in a minimum increments of $4,000,000 and
integral multiples in excess thereof. No more than $8,000,000 of Subsequent
Advance Commitments can be so requested pursuant to Section 2.1(e) hereof and
Lenders shall not issue more than the sum of (x) $8,000,000 of Subsequent
Advance Commitments pursuant to Section 2.1(e) plus (y) the Subsequent Advance
Commitments issued pursuant to Section 2.1(d) hereof. Such written request must
be received by the Agent no later than 9:00 a.m. (New York City Time) at least
five (5) Business Days (or such shorter period as the Required Lenders may agree
in writing (including by e-mail) delivered to the Agent and the Borrower) prior
to the date that Agent receives a Subsequent Advance Request on account of the
additional Subsequent Advance Commitments requested. Promptly upon receiving a
Subsequent Advance Commitment Request, the Agent shall deliver the same to each
Lender. The Lenders shall respond to such request in writing (including by
e-mail) delivered to the Agent and the Borrower within three (3) Business Days
after receiving such request provided that if any Lender fails to so respond, it
shall be deemed to reject such request. Such additional Subsequent Advance
Commitments shall be issued upon approval of the Supermajority Lenders and, upon
such approval, shall be binding on all Lenders (including any Lenders who
rejected such increase), thereby requiring each Lender to fund its portion of
such additional Subsequent Advance Commitments in accordance with the other
provisions set forth herein. The Agent shall notify the Borrower of the Issuance
of the Subsequent Advance Commitments within three (3) Business Days of the
Supermajority Lenders agreeing to issue such Subsequent Advance Commitments. The
date of issuance of the Subsequent Advance Commitment of each Lender shall be
deemed to be the date on which the Agent notifies the Borrower that the
Subsequent Advance Commitments have been issued.

 

 

5



--------------------------------------------------------------------------------

(iii) Each Subsequent Advance Request shall be made by a written request, in the
form of the Borrowing Certificate, by an Authorized Person delivered to the
Agent. Such Borrowing Certificate must be received by the Agent no later than
9:00 a.m. (New York City Time) at least five (5) Business Days (or (x) such
shorter period as the Required Lenders may agree in writing (including by
e-mail) delivered to the Agent and the Borrower or (y) in the case of the
Closing Date Subsequent Advance, in accordance with Section 4.4(e) hereof) prior
to the date that is the requested Subsequent Advance Date specifying (i) the
amount of such Borrowing, (ii) the requested Funding Date, which shall be a
Business Day, (iii) that the conditions set forth in Section 4.4 shall have been
satisfied (and, in the case of the Closing Date Subsequent Advance, the
conditions set forth in Section 4.1 hereof shall also have been satisfied), (iv)
the wire instructions for which such funds are to be disbursed, in each case, as
of the Subsequent Advance Date and (v) the Subsequent Advance requested does not
exceed the Available Amount then in effect (immediately prior to the making of
such Subsequent Advance). Notwithstanding any other provisions set forth herein,
(x) the Closing Date Subsequent Advance can be made on the date hereof in
accordance with the first sentence of Section 2.1(f) hereof and (y) in the case
of all Subsequent Advances other than the Closing Date Subsequent Advance, can
be made no more than once per calendar month (commencing on the first full month
to commence after the date hereof) and the Funding Date for each requested
Subsequent Advance can only occur on the 15th day of a calendar month unless
such day is not a Business Day, in which case, the Funding Date for that month
shall occur on the next Business Day to occur. Promptly upon receiving a
Subsequent Advance Request, the Agent shall deliver the same to each Lender.
Upon receiving the Borrowing Certificate and satisfaction of the conditions set
forth in Section 4.4 (or, in the case of the Closing Date Subsequent Advance,
upon satisfaction of the conditions set forth in Sections 4.1 and 4.4 hereof) on
the Funding Date, each Lender shall be required to fund its portion of such
Subsequent Advance requested. The Borrower shall not send any Subsequent Advance
Requests (x) unless the Available Amount is equal to or exceeds the Subsequent
Advance requested, (y) that requests a Subsequent Advance, that together with
all outstanding Advances, would exceed the Maximum Amount and (z) that provides
that the Funding Date will occur on any day other than (i) in the case of the
Closing Date Subsequent Advance, the date hereof in accordance with the first
sentence of Section 2.1(f) hereof and (ii) in the case of all Subsequent
Advances other than the Closing Date Subsequent Advance, the 15th day of a
calendar month unless such 15th day of such calendar month is not a Business
Day, in which case, the Funding Date can only occur on the next Business Day of
such month. No Lender shall be required to fund more than its pro rata portion
of any issued Subsequent Advance Commitments (as a result of another Lender
refusing to fund a Subsequent Advance or otherwise); provided that failure by a
Lender to fund its issued Subsequent Advance Commitment shall not preclude other
Lenders from funding their respective Subsequent Advance Commitments.

(iv) Promptly following receipt of a Borrowing Certificate in accordance with
Section 2.3(a)(iii) or a Subsequent Advance Commitment Request in accordance
with Section 2.3(a)(ii), the Agent shall forthwith advise each Lender of the
details thereof.

(b) Making of Loans. Each Lender shall make each Advance to be made by it
hereunder in accordance with Section 2.1(f) on the proposed Funding Date by wire
transfer of immediately available funds to such account as the Agent may
designate not later than 12:00 p.m. (New York City time), on the Funding Date
and the Agent shall promptly credit and/or remit the amounts so received to the
Designated Account or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met or waived by the
Required Lenders, promptly return the amounts so received to the respective
Lenders; provided, that the Agent shall only be required to advance funds to
Borrower with respect to an Advance to the extent that the Agent shall have
received such funds from the Lenders. Notwithstanding anything to the contrary
herein, no Lender shall be obligated to make any Advance if one (1) or more of
the applicable conditions precedent set forth in Section 4 will not be satisfied
on the requested Funding Date for the applicable Borrowing unless such condition
has been waived by the Required Lenders.

 

6



--------------------------------------------------------------------------------

(c) [Intentionally Omitted].

(d) Protective Advances. One or more of the Lenders, acting through the Agent,
may make an Advance for any reason at any time in its Permitted Discretion,
without Borrower’s compliance with any of the conditions of this Agreement, and
(i) disburse the proceeds directly to third Persons in order to protect the
Agent’s interest in the Collateral or to perform any obligation of Borrower
under this Agreement or otherwise to enhance the likelihood of repayment of the
Obligations, or (ii) apply the proceeds to outstanding Obligations then due and
payable (such Advance, a “Protective Advance”).

(e) [Intentionally Omitted].

2.4. Payments: Optional Prepayments.

(a) Payments by Borrower. Except as otherwise expressly provided herein, all
payments by Borrower shall be made by means as directed by the Agent for the
account of each Lender from time to time.

(b) Proceeds of Collateral. If the Borrower or any other Loan Party receives a
payment of the Proceeds of Collateral (including, without limitation, Proceeds
of Collateral from the sale of Excluded Property), such Loan Party will promptly
deposit the payment or proceeds into the Collection Account or another Deposit
Account that is not an Excluded Account.

(c) Optional Prepayments Generally. Borrower may at any time upon written notice
by Borrower to the Agent, not later than 12:00 p.m. (New York City time) three
Business Days prior to the day of prepayment (which notice shall specify the
amount and date of the prepayment), prepay the Advances in whole or in part in
an amount greater than or equal to $1,000,000 (or the full remaining amount), in
each instance, without penalty or premium. Subject to the last sentence of
Section 2.4(e)(ii), any partial prepayments of Advances shall be applied as
directed by Borrower.

(d) Notices. The notice of any prepayment pursuant to clause (c) above shall not
thereafter be revocable by Borrower and the Agent will promptly notify each
Lender thereof; provided, however, that a notice of prepayment delivered by
Borrower in connection with a prepayment of the Obligations in full may state
that such prepayment is conditioned upon the consummation of equity offerings or
the effectiveness of other credit facilities, in each case, the proceeds of
which shall be used to repay the Obligations in full, in cash, in which case
such notice may be revoked by Borrower (by written notice provided to the Agent
on or prior to the specified effective date thereof) if such condition is not
satisfied. The payment amount specified in such notice shall be due and payable
on the date specified therein (except as provided in the foregoing proviso).

(e) Application of Payments.

(i) At all times during which an Event of Default is not continuing (unless
otherwise specified herein), all amounts paid by Borrower to the Agent for the
benefit of the Lenders in respect of the Obligations (other than (x) payments
specifically earmarked by Borrower under Section 2.4(c) for application to
certain principal, interest, fees or expenses hereunder, (y) regularly scheduled
interest payments (whether at the Default Rate or otherwise) and (z) payments
required to be made pursuant to Section 1(g)(ii), Section 1(g)(iii) and Section
(1)(l), in each case, set forth on Exhibit B attached hereto)), shall be applied
in the following order of priority:

 

7



--------------------------------------------------------------------------------

FIRST, to the payment of fees and reasonable documented out-of-pocket costs and
expenses (including reasonable documented out-of-pocket attorneys’ fees) of the
Agent then due and payable hereunder or under any other Loan Documents;

SECOND, pro rata, to the payment of reasonable documented out-of-pocket costs
and expenses (including reasonable documented out-of-pocket attorneys’ fees) of
the Lenders to the extent reimbursable under the Loan Documents;

THIRD, pro rata to the payment of any other fees then due and payable to the
(applicable) Lenders hereunder or under any other Loan Documents;

FOURTH, pro rata to the payment of all Obligations consisting of accrued unpaid
interest then due and payable to the (applicable) Lenders hereunder;

FIFTH, pro rata, to the payment of principal then due and payable on the
Obligations; and

SIXTH, pro rata, to the payment of all other Obligations not otherwise referred
to in this Section 2.4(e)(i) then due and payable.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Secured Parties entitled to payment
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant to clauses second, third, fourth, fifth and sixth above.

(ii) Notwithstanding anything in this Agreement or any other Loan Document which
may be construed to the contrary, subsequent to the occurrence and during the
continuance of an Event of Default, payments and prepayments with respect to the
Obligations (from realization on Collateral or otherwise) shall be applied as
provided in Section 2.4(e)(i) or, with respect to any amounts remaining after
the application of such payments and prepayments as set forth in clause FIRST of
Section 2.4(e)(i), as otherwise determined by the Required Lenders in their sole
discretion; provided, that, upon satisfaction in full of all Obligations in
cash, such amount shall be paid to Borrower or such other Person entitled
thereto under applicable law. Borrower and each other Loan Party hereby
irrevocably waives the right to direct the application during the continuance of
an Event of Default of any and all payments in respect of any Obligation and any
Proceeds of Collateral.

2.5. Mandatory Prepayments.

(a) Scheduled Principal Payments. The principal amount of the Advances, together
with all interest and fees due thereon, and all other outstanding Obligations
shall be paid in full in cash on the Maturity Date.

(b) Overadvances. If at any time, the aggregate principal amount of the Advances
made hereunder exceeds the Maximum Amount (such overage, the “Overadvance
Amount”), then the Borrower shall immediately, upon demand of the Agent (at the
direction of the Required Lenders) pay the Obligations in an aggregate amount
equal to the Overadvance Amount.

 

8



--------------------------------------------------------------------------------

(c) Asset Dispositions; Events of Loss. Subject to the Intercreditor Agreement
and Section 2.5(g)(ii) and (iii) if a Loan Party or any Subsidiary of a Loan
Party (other than any Excluded Subsidiary) shall at any time or from time to
time:

 

  (i)

make a Disposition; or

 

  (ii)

suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Loan Parties in
connection with such Disposition or Event of Loss and all other Dispositions and
Events of Loss occurring during such fiscal year exceed $250,000, then
(A) Borrower shall promptly notify the Agent in writing of such Disposition or
Event of Loss (including the amount of the estimated Net Proceeds to be received
by a Loan Party and/or such Subsidiary (other than any Excluded Subsidiary) in
respect thereof) and Agent shall promptly notify each Lender of the same and
(B) promptly following receipt by a Loan Party and/or such Subsidiary (other
than any Excluded Subsidiary) of the Net Proceeds of such Disposition or Event
of Loss, Borrower shall offer in writing to deliver, or cause to be delivered,
an amount equal to such excess Net Proceeds to the Agent for distribution to the
Lenders as a prepayment of the Advances, which prepayment shall be applied in
accordance with Section 2.5(g). Within ten (10) Business Days after the Agent’s
receipt of notice of the availability of such Net Proceeds, the Agent shall
inform the Borrower whether one or more of the Lenders (based on the individual
election of such Lender delivered in writing (including by email) to the Agent)
shall require some or all of such Net Proceeds to be paid to the Agent as a
prepayment of the Advances to be applied by the Agent in accordance with
Section 2.5(g). If the Agent, on behalf of the Lenders, elects not to receive
some or all Net Proceeds, except as provided in this Section 2.5(c) or as
otherwise permitted under the Term Documents, the Loan Parties shall use such
Net Proceeds (which one or more Lenders elected not to accept) to make a
prepayment of the Term Loan Obligations or, if the Term Lenders reject some of
such payment or the Term Loan Obligations are paid in full, to the “Obligations”
as defined in the Convertible Notes Indenture (unless the holders of the
Convertible Notes reject such payment). Notwithstanding the foregoing and
provided no Event of Default has occurred and is continuing, such prepayment of
Obligations shall not be required to the extent a Loan Party or such Subsidiary
reinvests such Net Proceeds of such Disposition or Event of Loss in capital
assets then used or usable in the business of Borrower or such Subsidiary or to
repair or replace the property subject to such Event of Loss, within one hundred
eighty (180) days after the date of such Disposition or Event of Loss; provided,
that, if the subject of such Disposition or Event of Loss is Collateral, then
the Borrower shall use the Net Proceeds of such Disposition or Event of Loss to
acquire assets that constitute Collateral.

(d) [Intentionally Omitted].

(e) Alaska Tax Credits. Subject to Section 2.5(g)(ii) and (iii), within five
(5) Business Days after receipt by any Loan Party or any Subsidiary of any Loan
Party (other than any Excluded Subsidiary) of any payment or monetization with
respect to the Alaska Tax Credits, Borrower shall notify the Agent in writing of
its receipt of such funds (and Agent shall promptly notify each Lender of the
same), and if the Agent notifies the Borrower in writing of the Lenders’ desire
that some or all of such payment be applied to reduce the Obligations hereunder
(based on the direction of each individual Lender), the Borrower shall promptly
deliver, or cause to be delivered, to the Agent an amount equal to such payment
or monetization (or portion thereof, as applicable) requested by Agent for
application to the outstanding Obligations in accordance with Section 2.5(g).

(f) Convertible Notes. By the end of the day on the date hereof, Borrower shall
promptly deliver, or cause to be delivered, to Agent, an amount equal to the Net
Proceeds from the issuance of such Convertible Notes less the amount necessary
to repay in full in cash the Closing Date Acquisition Obligations then
outstanding, to (i) pay the Existing Obligations and First Amended and Restated
Effective Date Advance in full in cash and (ii) pay the Closing Date Payment in
full in cash.

 

9



--------------------------------------------------------------------------------

(g) Application of Prepayments.

(i) Any prepayments pursuant to Section 2.5(c) or Section 2.5(e) shall be
applied to prepay the Obligations in accordance with Section 2.4(e).

 

(ii) Notwithstanding anything to the contrary, unless otherwise provided in
Intercreditor Agreement, any Lender shall be permitted to waive all or any
portion of its pro rata share of any such prepayments under this Section 2.5
(other than prepayments pursuant to Section 2.5(f) hereof, which shall not be
waivable) by providing written notice to the Agent within five (5) Business Days
after receiving notice from Agent regarding a Disposition or Event of Loss
pursuant to Section 2.5(c) or a notice of Borrower’s receipt of the Alaska Tax
Credits pursuant to Section 2.5(e) provided that, in each case, if the Lender
fails to timely waive such prepayment, such Lender shall be deemed to accept
such payment.

(iii) Any prepayments that are to be applied pursuant to Section 2.5(c) or
Section 2.5(e) but are waived pursuant to Section 2.5(g)(ii) shall be applied by
the Loan Parties to the Term Loan Obligations to the extent required thereunder
and if not so required thereunder, to the “Obligations” as defined in the
Convertible Notes Indenture (unless not required thereunder).

(h) No Implied Consent. Provisions contained in this Section 2.5 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

2.6. Interest Rates, Rates, Payments and Calculations.

(a) Interest Rates. Subject to Sections 2.6(b) and 2.6(d), all outstanding
Obligations shall bear interest, from and after the date hereof, at a rate per
annum equal to the Interest Rate.

(b) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at any time following the Termination Date, at the reasonable
discretion of the Required Lenders and upon written notice by the Required
Lenders to the Agent and the Borrower, the principal amount of all Obligations
shall bear interest at a per annum rate equal to two (2) percentage points above
the per annum rate otherwise applicable hereunder (the “Default Rate”). For
avoidance of doubt, the Lenders may assess the Default Rate commencing on the
date of the occurrence of an Event of Default irrespective of the date of
reporting or declaration of such Event of Default. All such interest shall be
payable in cash on demand of the Agent or the Required Lenders.

(c) Payment. Except as otherwise provided under Section 2.5, Section 2.6(b) and
this Section 2.6(c), interest on the outstanding Obligations shall be paid in
arrears not later than 2:00 p.m. (New York City time) on the last Business Day
of each calendar month, commencing on October 31, 2018. All payments received by
the Agent after 2:00 p.m. (New York City time) shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. Interest shall also be paid with respect to any payment or prepayment
of Obligations on the date so paid. If the Agent pays an amount to a Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by the Agent from Borrower and such related payment is
not received by the Agent, then the Agent will be entitled to recover such
amount from such Lender on demand without setoff, counterclaim or deduction of
any kind. If any payment to be made by Borrower hereunder shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.

(d) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue.

 

10



--------------------------------------------------------------------------------

(e) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower, the Agent and the Lenders, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.

2.7. Designated Account. Borrower agrees to establish and maintain one or more
Designated Accounts, each in the name of Borrower, for the purpose of receiving
the proceeds of the Advances requested by Borrower and made by the Lenders
hereunder. Unless otherwise agreed by the Agent and Borrower, any Advance
requested by Borrower and made by the Lenders hereunder shall be remitted by the
Agent to the applicable Designated Account.

2.8. Statements of Obligations.

(a) The Agent, on behalf of the Lenders, shall record on its books and records
the amount of each Advance made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. The Agent shall deliver to Borrower on a monthly basis a loan
statement setting forth the amount of the principal balance of the Advances and
the interest payment due on the next interest payment date. Such record and such
loan statement shall, absent manifest error, be conclusive evidence of the
amount of the Advances made by the Lenders to Borrower and the interest and
payments thereon unless, within thirty (30) calendar days after Borrower’s
request to inspect such record or Borrower’s receipt of a loan statement, as
applicable. Borrower shall deliver to the Agent written objection thereto
describing the error or errors contained in such record or loan statement, as
applicable. Any failure to so record or any error in doing so, or any failure to
deliver such loan statement shall not, however, limit or otherwise affect the
obligation on Borrower hereunder (or under any Note) to pay any amount owing
with respect to the Advances or provide the basis for any claim against the
Agent.

(b) The Agent, acting as a non-fiduciary agent of Borrower solely with respect
to the actions described in this Section 2.8(b) shall establish and maintain at
its address referred to in Section 12 (or at such other U.S. address as the
Agent may notify Borrower) (A) a record of ownership (the “Register”) in which
the Agent agrees to register by book entry the interests (including any rights
to receive payment hereunder) of each Lender in the Advances, each of their
obligations under this Agreement to participate in each Advance, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in which it shall record (1) the names and addresses of the Lenders
(and each change thereto pursuant to Section 14.1, (2) the Subsequent Advance
Commitments of each Lender, (3) the amount of each Advance and each funding of
any participation described in clause (A) above, (4) the amount of any principal
amounts of (and stated interest on) each Advance owing to each Lender pursuant
to the terms hereof from time to time, and (5) any other payment received by the
Agent from Borrower and its application to the Obligations. The entries in the
Register shall be conclusive absent manifest error. In the event of a conflict
between any Commitment Allocation Letter and the Register, the terms of the
Register shall govern and control.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Advances (including any Notes evidencing such Advances) are registered
obligations, the right, title and interest of the Lenders and their assignees in
and to such Advances shall be transferable only upon notation of such transfer
in the Register and no assignment thereof shall be effective until recorded
therein. This Section 2.8 and Section 14 shall be construed so that the Advances
are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the IRC.

 

11



--------------------------------------------------------------------------------

(d) The Loan Parties, the Agent and Lenders shall treat each Person whose name
is recorded in the Register pursuant to this Section 2.8 as a Lender for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender shall be available for access by Borrower, the Agent or such
Lender during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender shall, in such capacity, have access to
or be otherwise permitted to review any information in the Register other than
information with respect to such Lender unless otherwise agreed by the Agent
(acting at the direction of the Supermajority Lenders).

2.9. Maturity Termination Dates.

(a) The Secured Parties’ obligations under this Agreement shall continue in full
force and effect for a term ending on the earliest of (i) the Maturity Date,
(ii) the date Borrower terminates the Credit Facility by written notice of such
termination by Borrower to Agent given three (3) Business Days prior to such
termination by Borrower provided that the Obligations have been paid full in
cash (other than unasserted contingent indemnification obligations), all
outstanding Commitments (if any) and all obligations to issue Commitments
hereunder (if any) have been terminated in accordance with Section 2.1(i)
hereof, and (iii) the date the Credit Facility terminates pursuant to
Section 10.1 following an Event of Default (the earliest of these dates, the
“Termination Date”). The foregoing notwithstanding, the Agent, at the direction
of the Required Lenders, shall be permitted to terminate its obligations under
the Loan Documents immediately and without notice upon the occurrence of any
Event of Default. Borrower agrees to pay all of the Obligations (including
principal, interest, fees, costs, and expenses, including Expenses) in full in
cash on the Termination Date.

(b) [Intentionally Omitted].

(c) [Intentionally Omitted].

2.10. Effect of Maturity. On the Termination Date, all Commitments (and the
obligation to issue Commitments hereunder (if any)) and other obligations of the
Lenders to provide Advances and any other additional credit hereunder (if any)
shall automatically be terminated and all of the Obligations shall immediately
become due and payable without notice or demand and Borrower shall immediately
repay all of the Obligations in full in cash. No termination of the obligations
of the Lenders (other than cash payment in full of the Obligations (other than
unasserted contingent indemnification obligations), termination of the
Commitments, termination of any obligations to issue Commitments hereunder (if
any)) and/or any other obligation of the Lenders to provide additional credit
hereunder (if any)) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and the
Agent’s Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations (other than unasserted contingent
indemnification obligations) have been paid in full in cash and all of the
Commitments (and obligations to issue Commitments hereunder (if any)) and other
obligations of the Lenders to provide additional credit hereunder (if any) shall
have been terminated. Provided, that the Agent has not received prior written
notice that there is a suit, action, proceeding or claim pending or threatened
against an Indemnified Person under this Agreement with respect to any
Indemnified Liabilities, the Agent shall, at the Loan Parties’ expense, release
or terminate any filings or other agreements that perfect the Agent’s Liens in
the Collateral, upon the Agent’s receipt of each of the following, in form and
content satisfactory to the Agent and the Required Lenders: (i) cash payment in
full of all Obligations (other than unasserted contingent indemnification
obligations), (ii) evidence that (x) all Commitments and other obligations of
the Lenders to make Advances to Borrower or provide any further credit to
Borrower

 

12



--------------------------------------------------------------------------------

(if any) has been terminated and (y) all obligations to issue Commitments
hereunder (if any) have been terminated, (iii) a general release of all claims
against the Secured Parties and their respective Affiliates, Agent-Related
Parties, and Lender-Related Parties by Borrower and each Loan Party relating to
the Secured Parties’ performance and obligations under the Loan Documents, and
(iv) an agreement by Borrower and each Guarantor to indemnify the Secured
Parties and their respective Affiliates, Agent-Related Parties, and
Lender-Related Parties for any payments received by the Secured Parties or their
Affiliates (or Lender Affiliate(s)) that are applied to the Obligations as a
final payoff that may subsequently be returned or otherwise not paid for any
reason. The Agent shall have no duty to investigate whether there is any suit,
action, proceeding or claim pending or threatened against an Indemnified Person
under this Agreement with respect to any Indemnified Liabilities, and shall be
fully protected and shall have no liability to any Indemnified Person or any
other Person for releasing or terminating any filings or other agreements that
perfect the Agent’s Liens in the Collateral in accordance with this
Section 2.10.

2.11. [Intentionally Omitted].

2.12. Fees. Borrower shall pay to (i) the applicable Lenders, the fees in
accordance with Section 1(g)(ii) and Section 1(g)(iii) set forth in Exhibit B
attached hereto, (ii) the Agent and Lenders, the fees separately agreed upon in
writing between Borrower, the Agent and applicable Lenders (including, without
limitation, as set forth in the Agent Fee Letter), (iii) the applicable Lenders,
the fees described in the Facility Fee Letter (in accordance with the provisions
thereof) and (iv) the applicable Lenders, the Commitment Fee in accordance with
Section 2.1(e) hereof. All of such fees shall be fully earned and irrevocable
when paid and shall not be refundable for any reason whatsoever.

2.13. Payments by the Lenders to the Agent: Settlement.

(a) On a monthly basis or more frequently at the Agent’s election, the Agent
shall notify each Lender by telephone, email or fax of the principal balance of
such Lender’s Advances and Subsequent Advance Commitments and the interest
payment due on the next interest payment date. Except as otherwise provided in
Section 2.13(d)(iv) and provided, that Borrower has provided the Agent with
prior written notice of payment as required by Sections 2.4 and 2.5, in the case
of any payment of principal received by the Agent from Borrower in respect of
any Advance prior to 2:00 p.m. (New York City time) on any Business Day, the
Agent shall pay to each applicable Lender such Lender’s pro rata portion of such
payment on such Business Day, and, in the case of any payment of principal
received by the Agent from Borrower in respect of any Advance later than 2:00
p.m. (New York City time) on any Business Day, the Agent shall pay to each
applicable Lender such Lender’s pro rata portion of such payment on the next
Business Day.

(b) [Intentionally Omitted].

(c) [Intentionally Omitted].

(d) Non-Funding Lenders. Nothing in this Section 2.13(d) or elsewhere in this
Agreement or the other Loan Documents, including the remaining provisions of
Section 2.13, shall be deemed to require the Agent or any other Lender to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Agent, any Lender or Borrower may have against any Lender as a result of any
default by such Lender hereunder.

 

13



--------------------------------------------------------------------------------

(i) Responsibility. The failure of any Non-Funding Lender to fund any Advance
hereunder on the date specified herein shall not relieve any other Lender of its
obligations to make such Advance and neither the Agent nor, any other Lender
shall be responsible for the failure of any Non-Funding Lender to make any
Advance hereunder.

(ii) [Intentionally Omitted].

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
a Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” (or be, or have its
Advances and Commitments, included in the determination of “Required Lenders” or
“Lenders directly affected” pursuant to Section 15) for any voting or consent
rights under or with respect to any Loan Document; provided, that (A) the
Commitment of a Non-Funding Lender may not be increased, extended or reinstated
(other than in accordance with Section 2.1(d) and Section 2.1(e) hereof), (B)
the principal of a Non-Funding Lender’s Advances may not be reduced or forgiven,
and (C) the interest rate applicable to Obligations owing to a Non-Funding
Lender may not be reduced, in each case, without the consent of such Non-Funding
Lender. Moreover, for the purposes of determining Required Lenders, the Advances
and Commitments held by Non-Funding Lenders shall be excluded from the total
Advances and Commitments outstanding.

(iv) Borrower Payments to a Non-Funding Lender. The Agent shall be authorized to
use all portions of any payments received by the Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties thereof (or Borrower).
The Agent shall be entitled to hold as cash collateral in a non-interest bearing
account up to an amount equal to such Non-Funding Lender’s pro rata share, until
the Obligations (other than contingent indemnification Obligations to the extent
no claim giving rise thereto has been asserted) are paid in full in cash and all
Commitments (and all obligations to issue Commitments hereunder (if any)) have
been terminated. Upon any such unfunded obligations owing by a Non-Funding
Lender becoming due and payable, the Agent shall be authorized to use such cash
collateral to make such payment on behalf of such Non-Funding Lender. In the
event that the Agent is holding cash collateral of a Non-Funding Lender that
cures its status as a Non-Funding Lender pursuant to clause (v) below or ceases
to be a Non- Funding Lender pursuant to the definition of Non-Funding Lender,
the Agent shall return the unused portion of such cash collateral to such
Lender. The “Aggregate Excess Funding Amount” of a Non-Funding Lender shall be
the aggregate amount of all unfunded or unpaid obligations owing by such Lender
to the Agent and other Lenders under the Loan Documents.

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to the
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely makes the next
reimbursement required to be made by such Lender. Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.

(vi) Procedures. The Agent is hereby authorized by each Loan Party and each
other Secured Party to establish procedures (and to amend such procedures from
time to time) to facilitate administration and servicing of the Advances and
other matters incidental thereto. Without limiting the generality of the
foregoing, the Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents and similar items on, by
posting to or submitting and/or completion, on Debtdomain or IntraLinks systems.

2.14. [Intentionally Omitted].

2.15. [Intentionally Omitted].

 

14



--------------------------------------------------------------------------------

3. SECURITY INTEREST.

3.1. Grant of Security Interest. Borrower and each Loan Party hereby
unconditionally grants, assigns, and pledges to the Agent for the benefit of the
Secured Parties, to secure payment and performance of the Obligations, a
continuing security interest (hereinafter referred to as the “Security
Interest”) in all of such Borrower’s and Loan Party’s right, title, and interest
in and to the Collateral, as security for the payment and performance of all
Obligations. Borrower and each Loan Party shall also grant the Agent a Lien and
security interest in all Commercial Tort Claims that it may have from time to
time against any Person. The Security Interest created hereby secures the
payment and performance of the Obligations, whether now existing or arising
hereafter. Without limiting the generality of the foregoing, the Collateral
secures the payment of all amounts which constitute part of the Obligations and
would be owed by Borrower or any other Loan Party to the Secured Parties, but
for the fact that they are unenforceable or not allowable (in whole or in part)
as a claim in an Insolvency Proceeding involving Borrower or any other Loan
Party due to the existence of such Insolvency Proceeding.

3.2. Borrower Remains Liable. Anything herein to the contrary notwithstanding,
(a) Borrower and each other Loan Party shall remain liable under the contracts
and agreements included in the Collateral to perform all of the duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Secured Parties of any of the rights hereunder
shall not release Borrower or any other Loan Party from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) the Secured Parties shall not have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall the Secured Parties be obligated to perform any of the obligations or
duties of Borrower or any other Loan Party thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

3.3. Assignment of Insurance. As additional security for the Obligations,
Borrower and each other Loan Party hereby collaterally assigns to the Agent for
the benefit of the Secured Parties all rights of Borrower and such Loan Party
under every policy of insurance covering the Collateral and all other assets and
property of Borrower and each other Loan Party (including, without limitation
business interruption insurance and proceeds thereof) and all business records
and other documents relating to it subject to the Intercreditor Agreement and
Section 2.5(c) hereof, and all monies (including proceeds and refunds) that may
be payable under any policy, and, subject to the Intercreditor Agreement,
Borrower and each other Loan Party hereby directs the issuer of each policy to
pay all such monies directly and solely to the Agent for the benefit of the
Secured Parties. At any time, whether or not a Default or Event of Default shall
have occurred, (subject to the Intercreditor Agreement) the Agent may (but shall
not be obligated to), in the Agent’s or Borrower’s or any other Loan Party’s
name, execute and deliver proofs of claim, receive payment of proceeds and
endorse checks and other instruments representing payment of the policy of
insurance, and adjust, litigate, compromise or release claims against the issuer
of any policy. Any monies received under any insurance policy collaterally
assigned to the Agent, other than liability insurance policies, or received as
payment of any award or compensation for condemnation or taking by eminent
domain, (subject to the Intercreditor Agreement) shall be paid to the Agent and,
as determined by the Required Lenders in their Permitted Discretion, may be
applied to prepayment of the Obligations or disbursed to Borrower under payment
terms reasonably satisfactory to the Agent for application to the cost of
repairs, replacements, or restorations of the affected Collateral which shall be
effected with reasonable promptness and shall be of a value at least equal to
the value of the items or property destroyed.

 

15



--------------------------------------------------------------------------------

3.4. Financing Statements and Intellectual Property Filings.

Borrower and each other Loan Party authorizes the Agent:

(a) (i) to perfect the Agent’s Security Interest in the Collateral, by filing or
authorizing the filing of, at the expense of the Loan Parties (A) UCC-1
financing statements naming the Agent, as secured party and describing the
Collateral as “all personal property” or “all assets” and/or describing specific
items of Collateral including without limitation any Commercial Tort Claims and
(B) and (ii) to file or authorize the filing of, at the expense of the Loan
Parties, UCC-3 financing statement amendments, assigning the existing financing
statements filed in the name of the Original Lender, as secured party, and
describing the Collateral, to the Agent, as secured party. All financing
statements, including without limitation all financing statements filed pursuant
to the Original Credit Agreement, the First Amended and Restated Credit
Agreement and/or the Second Amended and Restated Credit Agreement in favor of
the Original Lender (and/or Agent as applicable), filed before the date of this
Agreement to perfect the Security Interest in the Collateral were authorized by
Borrower and each other Loan Party and are hereby ratified.

(b) to file or authorize the filing or recording, as applicable of, at the
expense of the Loan Parties, one or more Copyright security agreements or Patent
and Trademark security agreements (and/or any amendments or supplements to the
foregoing) to further evidence the Agent’s Lien on such Loan Party’s Patents,
Trademarks, or Copyrights (if any), and the General Intangibles of such Loan
Party relating thereto or represented thereby.

Notwithstanding the foregoing authorization, in no event shall the Agent be
obligated to prepare or file any financing statements, Copyright security
agreements or Patent and Trademark security agreements whatsoever, or to
maintain the perfection of the security interest hereunder, which shall be the
sole obligation of the Borrower and the other Loan Parties; provided, that Agent
shall file or authorize the filing of financing statements, Copyright security
agreements and Patent and Trademark security agreements and take steps to
perfect liens in accordance with the direction of the Required Lenders.

3.5. [Intentionally Omitted].

4. CONDITIONS.

4.1. Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of this Agreement is subject to the fulfillment, to the
satisfaction of, or waiver by, the Agent and the Required Lenders of each of the
conditions precedent set forth in Section 1 of Exhibit B.

4.2. [Intentionally Omitted].

4.3. [Intentionally Omitted].

4.4. Conditions Precedent to all Advances. The obligations of the Lenders to
make any Advances (other than Protective Advances) hereunder (or to extend any
other credit hereunder (other than Protective Advances)) at any time shall be
subject to the fulfillment, to the satisfaction of, or waiver by, the Agent and
the Required Lenders, of the following additional conditions precedent:

(a) the representations and warranties of Borrower and each other Loan Party or
its Subsidiaries contained in this Agreement or in the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such Advance (before and after giving effect to making such
Advance), as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall continue to be true and correct as of
such earlier date);

 

16



--------------------------------------------------------------------------------

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

(c) after giving effect to the making of such Advance, the aggregate amount of
all outstanding Advances hereunder (excluding the Protective Advances) hereunder
shall not exceed the Maximum Amount; and

(d) the satisfaction of each of the conditions precedent set forth in Section 2
of Exhibit B attached hereto;

(e) solely in regards to the Closing Date Subsequent Advance made on the date
hereof, Agent shall have received a duly executed Subsequent Advance Request
requesting that the Lenders make a $15,000,000 Subsequent Advance on the date
hereof and for all other Subsequent Advances (other than the Closing Date
Subsequent Advance), a Subsequent Advance Commitment Request shall have been
timely delivered pursuant to Section 2.3 hereof.

Any request for an Advance shall be deemed to be a representation by Borrower
and each other Loan Party that the statements set forth in this Section 4.4 are
correct as of the time of such request.

For purposes of determining compliance with the conditions specified in
this Section 4.4, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by the Loan Documents shall have received written notice from such
Lender prior to the requested date for such Advances specifying its objection
thereto and such Lender shall not have made available to the Agent such Lender’s
ratable portion of the applicable Advance.

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Agent and the Lenders to enter into this Agreement,
Borrower and each other Loan Party reaffirms that the representations and
warranties made to the Lender as of the Original Closing Date, as of the First
Amended and Restated Effective Date and as of the Second Amended and Restated
Effective Date and confirms that the representations and warranties made to the
Agent and the Lenders as set forth on Exhibit D hereto are true, correct, and
complete, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), and shall be true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of the
date hereof and as of the making of any Advance, as though made on and as of the
date of such Advance (except to the extent that such representations and
warranties relate solely to an earlier date in which case such representations
and warranties shall continue to be true and correct as of such earlier date)
and such representations and warranties shall survive the execution and delivery
of this Agreement. For the avoidance of doubt, none of the representations and
warranties set forth in Exhibit D shall be made by or on behalf of the Excluded
Subsidiaries.

 

17



--------------------------------------------------------------------------------

6. AFFIRMATIVE COVENANTS.

Borrower and each other Loan Party covenants and agrees that, until termination
of all of the Commitments of each Lender hereunder (and termination of the
obligation of each Lender to issue Commitments hereunder (if any)) and payment
in full of the Obligations (other than unasserted contingent indemnification
obligations). Borrower and each other Loan Party shall and shall cause their
respective Subsidiaries (other than the Excluded Subsidiaries) to comply with
each of the following:

6.1. Financial Statements, Reports, Certificates. Deliver to Agent copies of
each of the financial statements, reports, Projections and other items set forth
on Schedule 6.1 no later than the times specified therein. In addition, Borrower
agrees that no Loan Party or Domestic Subsidiary of Borrower will have a fiscal
year different from that of Borrower. Parent agrees to maintain a system of
accounting that enables the Parent to produce financial statements in accordance
with GAAP. Each Loan Party shall also (a) keep a reporting system that shows all
additions, sales, claims, returns, and allowances with respect to the sales of
such Loan Party and its Subsidiaries, and (b) maintain its billing
systems/practices substantially as in effect as of the Original Closing Date and
shall only make material modifications following prior notice to the Agent.

6.2. Additional Reporting. Provide the Agent with each of the reports set forth
on Schedule 6.2 at the times specified therein.

6.3. Existence. Except as otherwise permitted under Section 7.3 or Section 7.4,
each Loan Party and any Domestic Subsidiary shall at all times maintain and
preserve in full force and effect (a) its existence (including being in good
standing in its jurisdiction of organization) and (b) all rights and franchises,
contracts, licenses and permits material to its business; provided, however,
that no Loan Party nor any of its Subsidiaries shall be required to preserve any
such right or franchise, licenses, contracts, or permits if such Person’s Board
of Directors shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to the
Agent or the Lenders; provided, that Borrower delivers at least ten (10) days
prior written notice to the Agent of the election of such Loan Party or such
Subsidiary not to preserve any such right or franchise, contract, license or
permit.

6.4. Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear and casualty excepted and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
such assets could not reasonably be expected to result in a Material Adverse
Change), and comply with the material provisions of all material leases and
licenses to which it is a party as lessee or licensee, so as to prevent the loss
or forfeiture thereof, unless such provisions are the subject of a Permitted
Protest.

6.5. Taxes; Obligations.

(a) Timely file all federal and state income tax returns and other material tax
returns required to be filed or otherwise supplied to a Governmental Authority
with respect to taxes, and pay and discharge (y) all material Taxes imposed,
levied, or assessed against any Loan Party or its Subsidiaries, or any of their
respective assets or in respect of any of its income, businesses, or franchises
to be paid in full, before delinquency or the expiration of any extension
period, and (z) all material claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of their properties or assets which, in
each case, could be a liability of or be imposed on Borrower or any of its
Subsidiaries); provided no such Tax, claim or obligation need to be paid if it
could not reasonably be expected to result in a Material Adverse Change or the
validity of such Tax, claim or obligation is the subject of a Permitted Protest
and so long as, in the case of such Tax, claim or obligation that has or may
become a Lien against any of the Collateral, such Permitted Protest conclusively
operates to stay the sale of any portion of the Collateral to satisfy such
assessment or Tax.

 

18



--------------------------------------------------------------------------------

(b) Make timely payment or deposit of all tax payments and withholding taxes
required of it and them by applicable laws, including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, and will, upon request, furnish Agent with proof reasonably satisfactory
to the Required Lenders indicating that such Loan Party and its Subsidiaries
have made such payments or deposits.

6.6. Insurance. At the Loan Parties’ expense, maintain insurance with respect to
the assets of each Loan Party and each of its Subsidiaries (other than the
Excluded Subsidiaries) wherever located, covering liabilities, losses or damages
as are customarily insured against by other Persons engaged in the same or
similar businesses, including, without limitation, the insurance coverage set
forth in Schedule 6.6. All such policies of insurance shall be with financially
sound and reputable insurance companies acceptable to the Required Lenders and
in such amounts as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and located and
in any event in amount, adequacy and scope reasonably satisfactory to the
Required Lenders. All property insurance policies covering the Collateral are to
be made payable to the Agent for the benefit of the Secured Parties (subject to
the Intercreditor Agreement), as its interests may appear, in case of loss,
pursuant to a lender loss payable endorsement acceptable to the Required Lenders
and are to contain such other provisions as the Required Lenders may reasonably
require to fully protect the Secured Parties’ interest in the Collateral and to
any payments to be made under such policies. Such evidence of property and
general liability insurance shall be delivered to the Agent, with the lender
loss payable endorsements (but only in respect of Collateral) and additional
insured endorsements (with respect to general liability coverage) in favor of
the Agent (subject to the Intercreditor Agreement) and shall provide for not
less than 30 days (10 days in the case of non-payment) prior written notice to
the Agent of the exercise of any right of cancellation. If Borrower fails to
maintain such insurance, the Agent may, but shall not be obligated to, arrange
for such insurance, but at the Loan Parties’ expense and without any
responsibility on the Agent’s part for obtaining the insurance, the solvency of
the insurance companies, the adequacy of the coverage, or the collection of
claims. Borrower shall give the Agent prompt notice of any loss exceeding
$250,000 covered by its casualty or business interruption insurance. Upon the
occurrence and during the continuance of an Event of Default, (subject to the
Intercreditor Agreement) the Agent shall have the sole right to file claims
under any property and general liability insurance policies in respect of the
Collateral, to receive and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

6.7. Inspections, Exams, Collateral Exams and Appraisals. At the Loan Parties’
expense, permit the Agent, the Lenders and each of the Agent’s and the Lenders’
duly authorized representatives to visit any of its properties, or cause any
other Person to allow the Agent to visit any such Person’s property on which any
Collateral is located, and inspect any of any Loan Party’s assets or Books and
Records, to conduct inspections, exams and appraisals of the Collateral, to
examine and make copies of its Books and Records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers
and employees at such reasonable times and intervals as the Required Lenders may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to Borrower.

6.8. Account Verification. Permit the Agent, in the Agent’s name or in the name
of a nominee of the Agent, to verity the validity, amount or any other matter
relating to any Account, by mail, telephone, facsimile transmission or
otherwise. Further, at the request of the Agent, each Loan Party shall send
requests for verification of Accounts or send notices of assignment of Accounts
to Account Debtors and other obligors.

 

19



--------------------------------------------------------------------------------

6.9. Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change, subject to Loan Parties’ right to engage in a Permitted Protest;
provided, however, that this Section 6.9 shall not apply to laws related to
Taxes, which are the subject of Section 6.5.

6.10. Environmental.

(a) Keep any property either owned or operated by Borrower or any other Loan
Party free of any Environmental Liens or post bonds or other financial
assurances satisfactory to the Required Lenders and in an amount sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,
subject to Loan Parties’ right to engage in a Permitted Protest so long as, in
the case of an Environmental Lien that has become a Lien against any of the
Collateral, (i) such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Environmental Lien(s), and
(ii) any such other Lien is at all times subordinate to the Agent’s Liens;

(b) Comply, in all material respects, with Environmental Laws and provide to the
Agent documentation of such compliance which the Agent reasonably requests,
subject to Loan Parties’ right to engage in a Permitted Protest;

(c) Promptly notify the Agent of any release of which Borrower or any other Loan
Party has knowledge of a Hazardous Material in any reportable quantity from or
onto property owned or operated by Borrower or any other Loan Party and take any
Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law; and

(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide the Agent with written notice of any of the following: (i) notice that
an Environmental Lien has been filed against any of the real or personal
property of any Loan Party or its Domestic Subsidiaries, (ii) commencement of
any Environmental Action or written notice that an Environmental Action will be
filed against any Loan Party or any of its Domestic Subsidiaries, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority located in the United States or Canada.

6.11. Disclosure Updates.

(a) Promptly and in no event later than five (5) Business Days after obtaining
knowledge thereof or after the occurrence thereof, whichever is earlier, notify
the Agent:

(i) if any written information, exhibit, or report furnished to the Agent or the
Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. Any notification pursuant to the foregoing provision will not cure
or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto;

(ii) of all actions, suits, or proceedings brought by or against any Loan Party
or any of its Subsidiaries (other than the Excluded Subsidiaries) before any
court or Governmental Authority which reasonably could be expected to result in
a Material Adverse Change, provided, that, in any event, such notification shall
not be later than 5 days after service of process with respect thereto on any
Loan Party or any of its Subsidiaries;

 

20



--------------------------------------------------------------------------------

(iii) of (i) any disputes or claims by Borrower’s or any other Loan Party’s
customers exceeding $100,000 individually or $250,000 in the aggregate during
any fiscal year; or (ii) Goods returned to or recovered by Borrower outside of
the ordinary course of business, with a fair market value exceeding $100,000
individually or $250,000 in the aggregate;

(iv) of any material loss or damage to any Collateral or any substantial adverse
change in the Collateral;

(v) of a violation of any law, rule or regulation, the non-compliance with which
reasonably could be expected to result in a Material Adverse Change;

(vi) of any disputes or claims by Borrower’s or any other Loan Party’s
subcontractors exceeding $100,000 individually or $250,000 in the aggregate
during any fiscal year; or

(vii) of any (x) Default or Event of Default under any of the Convertible Notes
Documents, the New Senior Notes Documents or the Term Documents and
(y) violation of the Asset Purchase Agreement.

(b) Immediately upon obtaining knowledge thereof or after the occurrence
thereof, notify the Agent of any event or condition which constitutes a Default
or an Event of Default and provide a statement of the action that such Borrower
proposes to take with respect to such Default or Event of Default.

(c) Upon request of the Agent (at the written direction of the Required
Lenders), each Loan Party shall deliver to the Agent any other materials,
reports, records or information reasonably requested relating to the operations,
business affairs, financial condition of any Loan Party or its Subsidiaries or
the Collateral.

6.12. Collateral Covenants. The covenants in this Section 6.12 shall apply to
all Collateral other than Foreign Located Assets, except as expressly provided
below. For clarification purposes, the covenants in this Section 6.12 shall not
apply to any assets owned by Foreign Subsidiaries of the Loan Parties (other
than Collateral transferred to a Foreign Subsidiary after the Original Closing
Date, unless expressly permitted hereunder), owned by any Excluded Subsidiary or
otherwise not constituting the Collateral.

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, in each case, having an aggregate value or
face amount of $250,000 or more for all such Negotiable Collateral, Investment
Related Property, or Chattel Paper, the Loan Parties shall promptly (and in any
event within three (3) Business Days after receipt thereof), notify the Agent
thereof, and if and to the extent that perfection or priority of the Agent’s
Liens are dependent on or enhanced by possession, the applicable Loan Party,
promptly (and in any event within three (3) Business Days) after request by the
Agent (at the written direction of the Required Lenders), shall execute such
other documents and instruments as shall be requested by the Agent or the
Required Lenders or, if applicable, endorse and deliver physical possession of
such Negotiable Collateral, Investment Related Property, or Chattel Paper to the
Agent, together with such undated powers (or other relevant document of
assignment or transfer acceptable to transfer title to the Agent) endorsed in
blank or as shall be requested by the Agent, and shall do such other acts or
filings deemed necessary or desirable by Agent (at the written direction of the
Required Lenders) to enhance, perfect and protect the Agent’s Liens therein.

 

21



--------------------------------------------------------------------------------

(b) Chattel Paper.

(i) Promptly (and in any event within three (3) Business Days) after request by
the Agent (at the written direction of the Required Lenders), each Loan Party
shall take all steps reasonably necessary to grant the Agent control of all
electronic Chattel Paper of any Loan Party in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the individual or aggregate value or face amount of such
electronic Chattel Paper equals or exceeds $250,000;

(ii) If any Loan Party retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby),
promptly upon the request of the Agent (at the written direction of the Required
Lenders), such Chattel Paper and instruments shall be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the Security Interest of “Cantor Fitzgerald Securities, as Agent,
together with its successors and assigns”; and

(iii) This Section 6.12(b) shall be subject to the Intercreditor Agreement.

(c) Controlled Accounts.

(i) [Intentionally Omitted];

(ii) Notwithstanding any other provision set forth herein, upon the occurrence
of an Event of Default, each Loan Party following the request of the Agent (at
the direction of the Required Lenders in their sole discretion), shall
(i) obtain a Control Agreement (or its substantial equivalent) from each bank
maintaining a Permitted Foreign Deposit Account for such Loan Party, or (ii) to
the extent permitted by applicable law, close any Permitted Foreign Deposit
Account and transfer all funds in such account to the Designated Account;

(iii) Within forty-five (45) days after acquiring uncertificated securities or
opening a securities or commodities account, or such greater period of time as
may be approved by the Agent (at the direction of the Required Lenders in their
sole discretion), each Loan Party shall obtain a Control Agreement, from each
issuer of uncertificated securities, securities intermediary, or commodities
intermediary issuing or holding any financial assets or commodities to or for
any such Loan Party;

(iv) Within forty-five (45) days after acquiring investment property, or such
greater period of time as may be approved by the Agent (at the direction of the
Required Lenders in their sole discretion), each Loan Party shall cause the
Agent to obtain “control,” as such term is defined in the Code, with respect to
all of such Loan Party’s investment property;

(v) Within forty-five (45) days after opening a Deposit Account (other than an
Excluded Account and, subject to Section 6.12(c)(ii), a Permitted Foreign
Deposit Account) after the Third Amended and Restated Effective Date, or such
greater period of time as may be approved by the Agent (at the direction of the
Required Lenders in their sole discretion), each Loan Party shall obtain a
Control Agreement from the bank maintaining such Deposit Account or lockbox
account for such Loan Party;

(vi) [Intentionally Omitted]; and

(vii) [Intentionally Omitted].

 

22



--------------------------------------------------------------------------------

(d) Letter-of-Credit Rights. If the Loan Parties (or any of them) are or become
the beneficiary of letters of credit having a face amount or value of $250,000
or more in the aggregate, then the applicable Loan Party or Loan Parties shall
promptly (and in any event within three (3) Business Days after becoming a
beneficiary), notify the Agent thereof and, promptly (and in any event within
three (3) Business Days) after request by the Agent (at the written direction of
the Required Lenders), enter into a tri-party agreement with the Agent and the
issuer or confirming bank with respect to letter-of-credit rights assigning such
letter-of-credit rights to the Agent and directing all payments thereunder to
the Collection Account unless otherwise directed by the Agent, all in form and
substance reasonably satisfactory to the Required Lenders; provided, that this
Section 6.12(d) shall be subject to the Intercreditor Agreement.

(e) Commercial Tort Claims. If the Loan Parties (or any of them) obtain or
otherwise incur Commercial Tort Claims having a value, or involving an asserted
claim, in the amount of $250,000 or more in the aggregate for all Commercial
Tort Claims, then the applicable Loan Party or Loan Parties shall promptly (and
in any event within three (3) Business Days of obtaining such Commercial Tort
Claim), notify the Agent upon incurring or otherwise obtaining such Commercial
Tort Claims and, promptly (and in any event within five (5) Business Days after
obtaining or incurring such Commercial Tort Claim), amend Schedule 5.6(d) to the
Information Certificate to describe such Commercial Tort Claims in a manner that
reasonably identifies such Commercial Tort Claims and which is otherwise
reasonably satisfactory to the Required Lenders, and hereby authorizes the
filing of additional financing statements or amendments to existing financing
statements describing such Commercial Tort Claims, and agrees to do such other
acts or filings necessary or as reasonably requested by the Agent (at the
direction of the Required Lenders) to give the Agent for the benefit of the
Secured Parties a perfected first priority security interest in any such
Commercial Tort Claim(s) (subject to the Intercreditor Agreement), which
Commercial Tort Claim(s) shall not be subject to any other Liens other than
Permitted Liens.

(f) Government Contracts. Other than Accounts the aggregate value of which does
not at any one time exceed $250,000, if any Account of any Loan Party arises out
of a contract or contracts with the United States of America or any State or any
department, agency, or instrumentality thereof, Loan Parties shall promptly (and
in any event within three (3) Business Days of the creation thereof) notify the
Agent thereof and, promptly (and in any event within three (3) Business Days)
after request by the Agent (at the written direction of the Required Lenders),
subject to the Intercreditor Agreement, execute any instruments or take any
steps necessary as may be reasonably required by the Agent in order that all
moneys due or to become due under such contract or contracts shall be assigned
to the Agent, for the benefit of the Secured Parties, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law.

(g) Intellectual Property.

(i) No less frequently then once each calendar year within forty five (45) days
after the end of each calendar year (or more frequently upon the request of the
Agent (at the direction of the Required Lenders)), in order to facilitate
filings with the PTO and the United States Copyright Office, each Loan Party
shall execute and deliver to the Agent one or more Copyright security agreements
(if such Loan Party owns any Copyrights and to the extent that such Copyrights
are not already subject to a duly recorded Copyright security agreement) and/or
Patent and Trademark security agreements (if such Loan Party owns any Patents or
Trademarks and to the extent that such Patent and Trademarks are not already
subject to a duly recorded Patent and Trademark security agreement), in each
case, in form and substance reasonably satisfactory to Required Lenders, to
further evidence the Agent’s Lien on such Loan Party’s Patents, Trademarks, or
Copyrights (if any), and the General Intangibles of such Loan Party relating
thereto or represented thereby arising, developed and/or acquired during such
calendar year (or such shorter period of time since the most recent Copyright
security agreements, trademark security agreements and patent security
agreements were executed and recorded) just ended;

 

 

23



--------------------------------------------------------------------------------

(ii) Each Loan Party shall have the duty, exercised in a commercially reasonable
manner in the reasonable business judgment of such Loan Party, with respect to
Intellectual Property that is necessary in the proper conduct of such Loan
Party’s business, to protect and diligently enforce and defend at such Loan
Party’s expense its Intellectual Property, including (A) to diligently enforce
and defend, including promptly suing for infringement, misappropriation,
dilution, or other similar violation and to recover any and all damages for such
infringement, misappropriation, dilution, or other similar violation, and filing
for opposition, interference, and cancellation against conflicting Intellectual
Property rights of any Person, (B) to prosecute diligently any trademark
application or service mark application that is part of the Trademarks pending
as of the date hereof or hereafter, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter, (D) to prosecute diligently any copyright application that is part of
the Copyrights pending as of the date hereof or hereafter, (E) to take all
reasonable and necessary action to preserve and maintain all of such Loan
Party’s Trademarks, Patents, Copyrights, other Intellectual Property,
Intellectual Property Licenses, and its rights therein, including paying all
maintenance fees and filing of applications for renewal, affidavits of use, and
affidavits of noncontestability, and (F) to require all employees, consultants,
and contractors of each Loan Party who were involved in the creation or
development of such Intellectual Property to sign agreements containing
assignment to such Loan Party of Intellectual Property rights created or
developed and obligations of confidentiality. No Loan Party shall abandon any
Intellectual Property or Intellectual Property License that is necessary in the
proper conduct of such Loan Party’s business. Each Loan Party shall take the
steps described in this Section 6.12(g)(ii) with respect to all new or acquired
Intellectual Property to which it or any of its Subsidiaries is now or later
becomes entitled that is necessary in the proper conduct of such Loan Party’s or
Domestic Subsidiary’s business;

(iii) Each Loan Party acknowledges and agrees that the Secured Parties shall
have no duties with respect to any Intellectual Property or Intellectual
Property Licenses of any Loan Party. Without limiting the generality of this
Section 6.12(g)(iii), each Loan Party acknowledges and agrees that the Secured
Parties shall not be under any obligation to take any steps necessary to
preserve rights in the Collateral consisting of Intellectual Property or
Intellectual Property Licenses against any other Person, but the Agent (at the
written direction of the Required Lenders), subject to the Intercreditor
Agreement and this Agreement, may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable documented out-of-pocket
fees and expenses of attorneys and other professionals) shall constitute
Obligations hereunder;

(iv) Each Loan Party shall promptly file an application with the United States
Copyright Office for any Copyright that has not been registered with the United
States Copyright Office if such Copyright that is necessary in the proper
conduct of such Loan Party’s business. Any expenses incurred in connection with
the foregoing shall be borne by the Loan Parties; and

(v) No Loan Party shall enter into any Intellectual Property License to receive
any license or rights in any Intellectual Property of any other Person unless
such Loan Party has used commercially reasonable efforts to permit the
assignment of or grant of a Lien in such Intellectual Property License (and all
rights of such Loan Party thereunder) to the Agent (and any transferees of the
Agent) for the benefit of the Secured Parties.

 

24



--------------------------------------------------------------------------------

(h) Investment Related Property.

(i) Upon the occurrence and during the continuance of an Event of Default,
following the request of the Agent (at the written direction of the Required
Lenders), subject to the Intercreditor Agreement, all sums of money and property
paid or distributed in respect of the Investment Related Property (other than
any Investment Related Property evidenced by documents or instruments in the
possession of the Term Lenders and subject to the Intercreditor Agreement) that
are received by any Loan Party shall be held by such Loan Party in trust for the
benefit of the Agent segregated from such Loan Party’s other property, and such
Loan Party shall deliver it promptly to the Agent in the exact form received;
and

(ii) Except for Foreign Located Assets, each Loan Party shall cooperate with the
Agent in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law to effect the perfection of the
Security Interest on the Investment Related Property or to effect any sale or
transfer thereof.

(i) [Intentionally Omitted].

(j) [Intentionally Omitted].

(k) Motor Vehicles; Vessels; Titled Goods. Subject to the Intercreditor
Agreement, promptly (and in any event within five (5) Business Days) after
(i) (A) request by the Agent (at the written direction of the Required Lenders)
with respect to (x) any titled Equipment or (y) Equipment used in Loan Parties’
Alaska Operations that is not susceptible to perfection by the filing of a
financing statement pursuant to the Code (“Preempted Perfection Equipment”) and
(B) the value of any titled Equipment or Preempted Perfection Equipment exceeds
$100,000 individually or all such Equipment exceeds $500,000 in the aggregate,
or (ii) the occurrence and continuation of a Default or an Event of Default
(upon the request by the Agent (at the written direction of the Required
Lenders)), in either case, each Loan Party owning such Equipment shall deliver
to the Agent, (x) an original certificate of title or similar document issued by
the applicable Governmental Authority for each such Equipment titled under state
law, together with a signed title application naming the Agent as first priority
lien holder or lien holder (with a first priority lien) with respect to such
Equipment and will cause such title certificates to be filed (with the Agent’s
Lien noted thereon) in the appropriate filing office, and (y) a similar
perfection instrument for any Preempted Perfection Equipment, including a signed
preferred ship mortgage for any federally registered vessel.

Pledged Collateral. Subject in all respects to the Intercreditor Agreement as
long as any Obligation and/or Commitments (and obligations to issue Commitments
hereunder (if any)) remain outstanding (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted):

(i) Delivery of Pledged Collateral. Each Loan Party shall (i) deliver to the
Agent, in suitable form for transfer and in form and substance satisfactory to
the Required Lenders, (A) all Pledged Certificated Stock, (B) all Pledged Debt
Instruments, including all Indebtedness described on Schedule 6.12(l) having a
stated value in excess of $250,000 in the aggregate and (C) all certificates and
instruments evidencing Pledged Investment Property with a stated value in excess
of $250,000 in the aggregate and (ii) maintain all other Pledged Investment
Property with a stated value in excess of $250,000 in the aggregate in a
Controlled Securities Account.

(ii) Event of Default. Subject to the terms of the Intercreditor Agreement,
during the continuance of an Event of Default, the Agent shall have the right,
at the written direction of the Required Lenders and upon notice to the Loan
Parties, to (i) transfer to or to register in its name or in the name of its
nominees any Pledged Collateral or any Pledged Investment Property and
(ii) exchange any certificate or instrument representing or evidencing any
Pledged Collateral or any Pledged Investment Property for certificates or
instruments of smaller or larger denominations.

 

25



--------------------------------------------------------------------------------

(iii) Pledged Uncertificated Stock. Each Loan Party hereby covenants and agrees
that, without the prior express written consent of the Required Lenders, it will
not agree to any election by any limited liability company to treat the Pledged
Stock as securities governed by Article 8 of the Uniform Commercial Code of any
jurisdiction and in any event will promptly notify the Agent in writing if such
Pledged Stock will be treated as a security governed by Article 8 of the Uniform
Commercial Code of any jurisdiction and, in such event, take such action as the
Agent make request in order to establish the Agent’s “control” (within the
meaning of Section 8-106 of the Code) over such Pledged Stock.

(iv) Cash Distributions with Respect to Pledged Collateral. Except as provided
in Section 10.2 and subject to the limitations set forth in this Agreement, such
Loan Party shall be entitled to receive all cash distributions and dividends
paid in respect of the Pledged Collateral.

(v) Voting Rights. Except as provided in Section 10.2, the Loan Parties shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Loan Party that would contravene or result in any
violation of any provision of any Loan Document in any material respect.

6.13. Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant to Section 6.1, provide the Agent with copies of (a) each
Material Contract entered into since the delivery of the previous Compliance
Certificate, (b) each material amendment or modification of any Material
Contract entered into since the delivery of the previous Compliance Certificate,
and (c) at the request of the Agent (at the written direction of the Required
Lenders), a “no-offset” letter in form and substance reasonably acceptable to
the Required Lenders from each customer of any Loan Party which is a party to
any Material Contract. Borrower and each other Loan Party shall maintain all
Material Contracts in full force and effect and shall not default in the payment
or performance of any material obligations thereunder.

6.14. Location of Inventory, Equipment and Books. Each Loan Party shall keep its
Inventory and Equipment (other than vehicles and Equipment out for repair) and
Books of each Loan Party and each of its Domestic Subsidiaries only at the
locations identified on Schedule 5.29 to the Information Certificate and keep
the chief executive office of each Loan Party and each of its Subsidiaries
(other than the Excluded Subsidiaries) only at the locations identified on
Schedule 5.6(b) to the Information Certificate; provided, however, that, so long
as no Event of Default has occurred and is continuing, each Loan Party may
(a) move Equipment to and from and keep Equipment at any domestic location
accessible by a Loan Party without restriction and owned, leased or licensed by
a Loan Party’s customer(s) to the extent necessary for such Loan Party’s
provision of services to such customer, and so long as such Loan Party timely
reports the presence of such Equipment at such new location pursuant to Schedule
6.2, and further subject to Agent’s right (at the direction of the Required
Lenders) to require a Collateral Access Agreement with respect thereto upon the
occurrence of an Event of Default; (b) move Equipment with an aggregate value
then equivalent to up to 25% of the aggregate value of all Equipment to a
location outside the United States to the extent necessary for a Loan Party’s
provision of services to a customer in such location, and so long as such Loan
Party timely reports the presence of such Equipment at such new location
pursuant to Schedule 6.2, and (c) amend Schedule 5.29 to the Information
Certificate so long as the applicable Loan Party or Subsidiary provides the
Agent a Collateral Access Agreement (upon request by Agent, at the direction of
Required Lenders) with respect thereto if such location is not owned by such
Loan Party and the value of the Inventory, Equipment or books exceeds $250,000.

 

26



--------------------------------------------------------------------------------

6.15. Further Assurances.

(a) At any time upon the reasonable request of the Agent or the Required
Lenders, execute or deliver to the Agent any and all financing statements,
fixture filings, security agreements, pledges, assignments, endorsements of
certificates of title, mortgages, deeds of trust, opinions of counsel, and all
other documents (the “Additional Documents”) that the Agent or the Required
Lenders may reasonably request and in form and substance reasonably satisfactory
to the Required Lenders, to create, perfect, and continue perfection or to
better perfect the Agent’s Liens in all of the assets that constitutes
Collateral of each Loan Party under applicable Legal Requirements in the United
States (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, if Borrower or any other Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents, such Borrower and such other Loan Party hereby authorizes the Agent
to execute any such Additional Documents in the applicable Loan Party’s name, as
applicable, and authorizes the Agent to file such executed Additional Documents
in any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as are necessary or that the
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by substantially all of the
assets of Borrower and each other Loan Party other than Excluded Property.

(b) Borrower and each other Loan Party authorizes the filing by the Agent of
financing or continuation statements, or amendments thereto (including
amendments to financing statements filed prior to the Third Amended and Restated
Effective Date in connection with the Original Credit Agreement, the First
Amended and Restated Credit Agreement and/or the Second Amended and Restated
Credit Agreement), and such Loan Party will execute and deliver to the Agent
such other instruments or notices, as are necessary or that the Agent may
reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby under applicable Legal Requirements in
the United States.

(c) Borrower and each other Loan Party authorizes the Agent at any time and from
time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect,
(ii) describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by Part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance of such financing
statement. Borrower and each other Loan Party also hereby ratifies any and all
financing statements or amendments previously filed by the Agent in any
jurisdiction.

(d) Borrower and each other Loan Party acknowledges that no Loan Party is
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection with this Agreement,
the Original Credit Agreement, the First Amended and Restated Credit Agreement
or the Second Amended and Restated Credit Agreement without the prior written
consent of the Agent (at the written direction of the Required Lenders), subject
to such Loan Party’s rights under Section 9- 509(d)(2) of the Code.

6.16. Term Credit Agreement, New Senior Notes Documents and Convertible Notes.
With respect to the Term Documents and the Term Lenders, the New Senior Notes
Documents and the New Senior Noteholders and the holders of the Convertible
Notes and the Convertible Notes Documents, the Loan Parties shall (a) provide
the Agent with copies of any proposed amendments to the Term Documents, New
Senior Note Documents and the Convertible Notes Documents before any such
amendments are executed, (b) provide the Agent with copies of any default
notices or other material notices or communications received from the Term
Lenders, the New Senior Notes Trustee, the New

 

27



--------------------------------------------------------------------------------

Senior Noteholders, the Convertible Notes Noteholders, or the Convertible Notes
Trustee in connection with the Term Documents, the New Senior Notes Documents or
the Convertible Notes Documents, as applicable, and (c) upon knowledge thereof,
advise the Agent of any circumstance that Loan Parties anticipate will result in
a default or event of default under the Term Documents, the New Senior Notes
Documents or the Convertible Notes Documents.

6.17. Post-Closing Deliverables. Borrower shall satisfy the requirements and/or
provide to the Agent each of the documents, instruments, agreements and
information set forth on Exhibit I hereto, on or before the date specified for
such requirement on such Exhibit or such later date to be determined by the
Required Lenders in their reasonable discretion, each of which shall be
completed or provided in form and substance reasonably satisfactory to the
Required Lenders.

6.18. Excluded Subsidiaries. Within thirty (30) days after the date hereof, the
Borrower shall cause the Excluded Subsidiaries to merge into the Borrower or
another Loan Party with the Borrower or such Loan Party being the surviving
entity with respect to such merger. Subject to Section 6.17 hereof, Borrower
shall take all steps (or cause all steps to be taken) necessary to perfect the
Liens in all assets of such Excluded Subsidiaries promptly after such merger is
consummated to the extent that Borrower would have been required to perfect
Liens in such assets if such assets were Borrower’s assets immediately prior to
such merger.

7. NEGATIVE COVENANTS.

Borrower and each Loan Party covenants and agrees that, until termination of all
of the Commitments of each of the Lenders hereunder (and termination of the
obligation of each Lender to issue Commitments hereunder (if any)) and payment
in full of the Obligations in cash (other than any unasserted contingent
indemnification obligations), neither Borrower nor any other Loan Party will do,
nor will Borrower or any other Loan Party permit any of their Domestic
Subsidiaries (other than the Excluded Subsidiaries unless expressly specified
otherwise below) to do any of the following:

7.1. Indebtedness.

(a) Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.

(b) Incur any Permitted Indebtedness that is contractually subordinated in right
of payment to any other Indebtedness of a Loan Party unless such Indebtedness is
also contractually subordinated in right of payment to the Obligations on
substantially identical terms; provided, however, that no Indebtedness will be
deemed to be contractually subordinated in right of payment to any other
Indebtedness of Borrower solely by virtue of being unsecured or by virtue of
being secured on a junior Lien basis.

For purposes of determining compliance with Section 7.1, in the event that an
item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Indebtedness, or is entitled to be incurred pursuant to
Section 7.1(a), Borrower will be permitted to classify and divide such item of
Indebtedness on the date of its incurrence, and later reclassify and redivide
all or a portion of such item of Indebtedness among any one or more of such
clauses and/or Section 7.1(a), in any manner that complies with Section 7.1.
Indebtedness under this Agreement will initially be deemed to have been incurred
on such date in reliance on the exception provided by clause (a) of the
definition of Permitted Indebtedness. For purposes of determining compliance
with any U.S. dollar denominated restriction on the incurrence of Indebtedness,
the U.S. dollar-equivalent principal amount of Indebtedness denominated in a
foreign currency shall be utilized, calculated based on the relevant currency
exchange rate in effect on the date such

 

28



--------------------------------------------------------------------------------

Indebtedness was incurred. Notwithstanding any other provision of this covenant,
the maximum amount of Indebtedness that any Loan Party may incur pursuant to
this covenant shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values. In determining the amount of
Indebtedness outstanding, the outstanding amount of any particular Indebtedness
of any Person shall be counted only once.

7.2. Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any (a) Lien on or with respect to any of its assets, of any kind, whether now
owned or hereafter acquired, or any income or profits therefrom, except for
Permitted Liens; (b) Lien of any subcontractor of Borrower or any other Loan
Party on the assets of any customer of Borrower or any other Loan Party, unless,
and to the extent, such subcontractor Lien is discharged, satisfied, vacated,
bonded, or stayed within seven (7) days thereof, (c) Lien on or with respect to
any assets of any Loan Party or any of its Subsidiaries (other than Excluded
Subsidiaries), of any kind, whether now owned or hereafter acquired, or any
income or profits therefrom, in each case, for the benefit of any Excluded
Subsidiary or (d) Lien on or with respect to any Excluded Subsidiary’s assets,
of any kind, whether now owned or hereafter acquired, or any income or profits
therefrom, to secure Indebtedness for borrowed money other than the Closing Date
Acquisition Obligations (until paid in full in accordance with Section 1(k) set
forth on Exhibit B attached hereto) and the Liens described in the clause (f) of
“Permitted Liens” as defined in the Closing Date Loan Agreement as in effect on
the date hereof.

7.3. Restrictions on Fundamental Changes.

(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Stock, except for (i) any merger between Loan Parties;
provided, that Borrower must be the surviving entity of any such merger to which
it is a party, (ii) any merger between any Loan Party’s Subsidiaries that are
not Loan Parties and (iii) any merger contemplated in accordance with
Section 6.18 hereof.

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than a Borrower) or any of its
wholly-owned Subsidiaries (other than Borrower) so long as all of the assets
(including any interest in any Stock) of such liquidating or dissolving Loan
Party or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of a
Borrower that is not a Loan Party (other than any such Subsidiary the Stock of
which (or any portion thereof) is subject to a Lien in favor of the Agent) so
long as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of a Borrower that is not liquidating or dissolving.

(c) Suspend or cease operation of a substantial portion of its or their
business, except as permitted pursuant to Sections 7.3(a) or (b) above or in
connection with the transactions permitted pursuant to Section 7.4.

(d) Form or acquire any (i) direct Subsidiary, (ii) indirect Subsidiary in the
United States, or (iii) indirect Subsidiary in a Foreign Jurisdiction unless
(x) in the case of the formation or acquisition of Domestic Subsidiaries of the
Loan Parties, (1) Loan Parties provide the Agent with written notice of the
formation or acquisition of each Domestic Subsidiary within ten (10) days after
such formation or acquisition and provide the Agent with copies of all
organizational and formation documents related thereto as the Agent or the
Required Lenders may request in its Permitted Discretion, (2) in the case of any
acquisition, any such acquisition is otherwise permitted hereunder, including
without limitation, Section 7.11 and (3) in the case of the formation or
acquisition of any Domestic Subsidiaries, the Borrower complies with
Section 18.6 in regards to such new Subsidiary and (y) in the case of the
formation or acquisition of

 

29



--------------------------------------------------------------------------------

any Subsidiary that is a controlled foreign corporation within the meaning of
Section 957 of the IRC) or any Foreign Subsidiary Holding Company, within forty
five (45) days after such Subsidiary is formed or acquired, the applicable Loan
Party shall have pledged (in a manner satisfactory to Required Lenders) 65% of
the Equity Interest issued by such Subsidiary to the Agent for the benefit of
the Secured Parties to secure the Obligations.

7.4. Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Section 7.3, sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any of
the Collateral or any other asset except as expressly permitted by this
Agreement. The Agent and the Required Lenders shall not be deemed to have
consented to any sale or other disposition of any of the Collateral or any other
asset except as expressly permitted in this Agreement or the other Loan
Documents.

7.5. Change of Name. Except upon ten (10) days’ prior written notice to the
Agent and prior delivery to the Agent of all additional financing statements
(which the Borrower shall promptly file or record in all appropriate filing
and/or recording offices), if any, necessary to maintain the validity,
perfection and priority of the security interests provided for herein and such
other documents as reasonably requested, change the name, organizational
identification number, state of organization, organizational identity or
“location” for purposes of Section 9-307 of the Code of any Loan Party, or,
except upon ten (10) days’ prior written notice to the Agent, change the name,
organizational identification number, state of organization, organizational
identity or “location” for purposes of Section 9-307 of the Code of any Loan
Party’s Subsidiaries.

7.6. Nature of Business. Make any change in the nature of its or their business
as conducted on the date of this Agreement or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided, however, that the foregoing shall not prevent Borrower or any other
Loan Party or any of its Subsidiaries from engaging in any business that is
reasonably related or ancillary to its business.

7.7. Prepayments. Except in connection with Refinancing Indebtedness permitted
under the definition of Permitted Indebtedness,

(a) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or any of its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Indebtedness owing
to a Loan Party; provided, that no Event of Default has occurred and is
occurring, or would occur after giving effect to such payment and to the extent
permitted under the Intercompany Subordination Agreement, if applicable,
(C) payments under or on account of the Convertible Notes, the New Senior Notes
and the Term Credit Agreement permitted by Section 7.7(d) and (D) (i) discharge
of the New Senior Notes at any time after the date hereof, (ii) satisfaction,
discharge and/or redemption of the New Senior Notes on the stated maturity date
under the New Senior Notes Indenture and/or (iii) the repurchase of the New
Senior Notes pursuant to a tender offer or otherwise.

(b) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions,

(c) cause or allow Parent, Borrower or any of their respective Subsidiaries
(other than any Excluded Subsidiary) to make any payments on account of the
Closing Date Acquisition Obligations; provided that, a Permitted Investment by
Borrower or any of its Subsidiaries pursuant to clause (k)(ii) of the definition
thereof shall not constitute a payment on account of the Closing Date
Acquisition Obligations by a Borrower or any of its Subsidiaries (other than any
Excluded Subsidiary);

 

30



--------------------------------------------------------------------------------

(d) make any payments on the obligations under the Term Documents, the New
Senior Notes Documents or Convertible Notes Documents other than (i) (A) in the
case of the Term Documents, payments of fees, expenses, indemnities, regularly
scheduled interest or any “Additional Interest” due thereunder to the extent
permitted by the Intercreditor Agreement, (B) in the case of the Convertible
Notes, payments of regularly scheduled interest or any “Additional Interest” due
thereunder to the extent permitted by the New Intercreditor Agreement, (C) in
the case of the New Senior Notes, payments of regularly scheduled interest or
any “Additional Interest” due thereunder to the extent permitted by the Existing
Intercreditor Agreement and (D) in the case of the Convertible Notes, any
conversion of the Convertible Notes to Equity Interests issued by the issuer of
the Convertible Notes, (ii) (A) in the case of the Term Documents, any mandatory
prepayments (and any premiums due upon such mandatory prepayments) under the
Term Credit Agreement (in effect on the date hereof) permitted by the
Intercreditor Agreement and (B) in the case of the Convertible Notes Documents,
any mandatory prepayments under the Convertible Note Documents permitted by the
New Intercreditor Agreement; in each case; provided that, if applicable, the
Lenders shall have first declined the use of such proceeds for application to
the Advances pursuant to Section 2.5(g)(ii) and (iii) payments permitted under
Section 7.7(a) hereof.

7.8. Amendments. Directly or indirectly, amend, modify, or change any of the
terms or provisions of:

(a) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (i) the Obligations in
accordance with this Agreement, (ii) Indebtedness permitted under clauses (c),
(e) and (f) of the definition of Permitted Indebtedness and (iii) to the extent
otherwise permitted under this Section 7.8;

(b) any Material Contract except (i) in connection with the transactions
contemplated by the Restructuring Support Agreement, (ii) to the extent that
such amendment, modification, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Agent or the Lenders or (iii) to the extent otherwise permitted under this
Section 7.8;

(c) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Agent or the Lenders;

(d) the Term Documents, except as permitted by the Intercreditor Agreement or if
the effect thereof, either individually or in the aggregate, is not materially
adverse to the interests of the Secured Parties and does not alter the payment
terms of such Term Documents;

(e) the Convertible Notes Documents, except as permitted by the New
Intercreditor Agreement or if the effect thereof either individually or in the
aggregate, is not materially adverse to the interests of the Secured Parties and
does not alter the payment terms of such Convertible Notes Documents; or

(f) the New Senior Notes Documents, except as permitted by the Existing
Intercreditor Agreement or if the effect thereof, either individually or in the
aggregate, is not materially adverse to the interests of the Secured Parties and
does not alter the payment terms of such New Senior Notes Documents.

 

31



--------------------------------------------------------------------------------

7.9. Change of Control. Cause, permit, or suffer to exist, directly or
indirectly, any Change of Control.

7.10. Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

7.11. Investments, Controlled Investments.

(a) Except for Permitted Investments (which, for the avoidance of doubt, shall
not include any Investments in any Excluded Subsidiaries other than as permitted
under clause (i) of the definition of Permitted Investments), directly or
indirectly, make or acquire any Investment, or incur any liabilities (including
contingent obligations) for or in connection with any Investment.

(b) [Intentionally Omitted].

(c) [Intentionally Omitted].

7.12. Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Borrower, any other Loan Party or
any of their Subsidiaries except for:

(a) transactions evidenced by the Loan Documents or transactions (other than the
payment of management, consulting, monitoring, or advisory fees) with any
non-Loan Party Affiliates of any Loan Party in the ordinary course of business
of such Loan Party, consistent with past practices and undertaken in good faith,
upon fair and reasonable terms fully disclosed to the Agent and no less
favorable than would be obtained in a comparable arm’s length transaction with a
non-Affiliate;

(b) so long as it has been approved by a Loan Party’s Board of Directors in
accordance with applicable law, any customary indemnities provided for the
benefit of directors (or comparable managers) of such Loan Party;

(c) so long as it has been approved by a Loan Party’s Board of Directors in
accordance with applicable law, the payment of reasonable compensation,
severance, or employee benefit arrangements to employees, officers, and outside
directors of a Loan Party and its Subsidiaries in the ordinary course of
business and consistent with industry practice;

(d) transactions permitted by Section 7.3 or Section 7.17; and

(e) Permitted Affiliate Transactions.

7.13. Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) to pay fees, costs, and expenses, including Expenses,
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby and (b) consistent with the terms
and conditions hereof, for general corporate and working capital purposes
(provided, that no part of the proceeds of the loans made to Borrower will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System).

7.14. Limitation on Issuance of Stock. Except for the issuance or sale of common
stock or Permitted Preferred Stock by the Borrower (and the issuance of common
stock of Parent in connection with any conversion of Convertible Notes into such
common stock), issue or sell or enter into any agreement or arrangement for the
issuance and sale of any Stock of Borrower or a Subsidiary of Borrower other
than to a Loan Party or, in the case of Stock of an Excluded Subsidiary, to any
other Excluded Subsidiary.

 

32



--------------------------------------------------------------------------------

7.15. Consignments. Consign any of its Inventory or sell any of its Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale, except as set forth on Schedule 7.15 to the Information Certificate.

7.16. Inventory and Equipment with Bailees. Store the Inventory or Equipment of
any Loan Party or any of its Subsidiaries (other than the Excluded Subsidiaries)
at any time now or hereafter with a bailee, warehouseman, or similar party,
except as set forth on Schedule 7.16 to the Information Certificate or except as
otherwise permitted herein.

7.17. Other Payments and Distributions. Except for Permitted Distributions, the
Loan Parties will not, and will not permit any of their Domestic Subsidiaries
(other than the Excluded Subsidiaries) to, directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of any Loan Party’s Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving any Loan Party
or any of its Subsidiaries), or to the direct or indirect holders of any Loan
Party’s Equity Interests in their capacity as such (other than dividends or
distributions payable in Equity Interests (other than Prohibited Preferred
Stock) of Borrower);

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving
Borrower) any Equity Interests of any Loan Party;

(iii) except as permitted by Section 7.7 hereof, make any payment on or with
respect to, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness of any Loan Party that is contractually subordinated in
right of payment to the Obligations of such Loan Party, as the case may be,
except a payment of regularly scheduled interest or principal at the Stated
Maturity thereof or otherwise to the extent permitted under any applicable
subordination agreement; or

(iv) make any Investment other than Permitted Investments (all such payments and
other actions set forth in these clauses (i) through (iii) above being
collectively referred to as “Restricted Payments”).

For purposes of determining compliance with this Section 7.17, if a Restricted
Payment meets the criteria of more than one of the types of distributions
described in clauses (a) through (d) of the definition of Permitted
Distributions or this Section 7.17, Borrower, in its sole discretion, may divide
or classify and from time to time divide, re-divide, classify and reclassify
such Permitted Distributions among such clauses and/or paragraphs above in any
manner in compliance with this Section 7.17.

7.18. Term Documents, New Senior Notes Documents and Convertible Notes
Documents. With respect to the Term Documents and the Term Lenders, make any
payment or perform any act to or for the benefit of the Term Lenders that is
prohibited by the terms of the Intercreditor Agreement. With respect to the
Convertible Notes Documents and the Convertible Notes Noteholders, make any
payment or perform any act to or for the benefit of the Convertible Notes
Noteholders, that is prohibited by the terms of the New Intercreditor Agreement.
With respect to the New Senior Notes Documents and the New Senior Noteholders,
make any payment or perform any act to or for the benefit of the New Senior
Noteholders, that is prohibited by the terms of the Existing Intercreditor
Agreement.

 

33



--------------------------------------------------------------------------------

8. [INTENTIONALLY OMITTED].

9. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

9.1. If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the Obligations consisting of principal,
interest, fees, charges or other amounts due any Lender or the Agent,
reimbursement of Expenses, or other amounts constituting Obligations (including
any portion thereof that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding);

9.2. If any Loan Party or any of its Subsidiaries (other than its Foreign
Subsidiaries):

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 6.1, 6.2, 6.3 (solely if any Loan Party or any of its
Subsidiaries is not in good standing in its jurisdiction of organization),
6.5(a) (solely with respect to F.I.C.A., F.U.T.A., federal income taxes and any
other taxes or assessments the non-payment of which may result in a Lien having
priority over Liens securing the Obligations), 6.5(b), 6.6, 6.7 (solely if any
Loan Party or any of its Subsidiaries refuses to allow the Agent, the Lenders or
their representatives or agents to visit its properties, inspect its assets or
books or records, examine and make copies of its books and records, or discuss
its affairs, finances, and accounts with its officers and employees), 6.8, 6.11,
6.12, 6.13, 6.14 or 6.18, (ii) Section 7, or (iii) the Intercreditor Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 6.3 (other than if a Loan Party is not in good standing in its
jurisdiction of organization), 6.4, 6.5(a) (other than F.I.C.A., F.U.T.A.,
federal income taxes and any other taxes or assessments the non-payment of which
may result in a Lien having priority over Liens securing the Obligations), 6.7
(other than if any Loan Party or any of its Subsidiaries refuses to allow the
Agent or its representatives or agents to visit its properties, inspect its
assets or Books or Records, examine and make copies of its Books or Records or
disclose it affairs, finances and accounts with its officers and employees),
6.9, 6.10, and 6.15 and such failure continues for a period of 15 days after the
earlier of (i) the date on which such failure shall first become known to or
should have been known by any officer of any Loan Party or (ii) the date on
which written notice thereof is given to any Loan Party by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is unable to be cured (in which case, there
shall be no cure period) or is the subject of another provision of this
Section 9 (in which event such other provision of this Section 9 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to or should have been known
by any officer of any Loan Party or (ii) the date on which written notice
thereof is given to any Loan Party by the Agent;

9.3. If one or more judgments, orders, or awards for the payment of money in an
amount in excess of $250,000 in any one case or in excess of $500,000 in the
aggregate (except to the extent fully covered (other than to the extent of
customary deductibles) by insurance pursuant to which the insurer has not denied
coverage) is entered or filed against a Loan Party or any of its Subsidiaries,
or with respect to any of their respective assets, and either (a) there is a
period of 30 consecutive days at any time after the entry of any such judgment,
order, or award during which (1) the same is not discharged, satisfied, vacated,
or bonded pending appeal, or (2) a stay of enforcement thereof is not in effect,
or (b) enforcement proceedings are commenced upon such judgment, order, or
award;

 

34



--------------------------------------------------------------------------------

9.4. If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;

9.5. If an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries and any of the following events occur: (a) such Loan Party or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein; provided, that the Lenders
shall have no obligation to provide any Advances to Borrower during such 60
calendar day period specified in subsection (c);

9.6. If any Loan Party or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of the business affairs of such Loan Party and its Subsidiaries, taken as a
whole;

9.7. If there is (a) a default in one or more agreements to which a Loan Party
or any of its Subsidiaries is a party with one or more Persons (other than an
Affiliate of a Loan Party or any of its Subsidiaries that has waived such
default in writing) relative to the Indebtedness of such Loan Party or such
Subsidiary involving an aggregate amount of $500,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such Person, irrespective of whether exercised, to accelerate the
maturity of such Loan Party’s or its Subsidiary’s obligations thereunder, (b) a
default in or an involuntary early termination of any Hedge Agreement to which a
Loan Party or any of its Subsidiaries is a party, (c) an event of default has
occurred and is continuing under the Convertible Notes Documents, (d) an event
of default has occurred and is continuing under any Term Document, (e) an event
of default has occurred and is continuing under any New Senior Notes Documents,
or (f) breach or default under the Restructuring Support Agreement that results
in a termination thereof;

9.8. If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to the Agent and/or
Lenders in connection with this Agreement or any other Loan Document proves to
be untrue in any material respect (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of the date of
issuance or making or deemed making thereof;

9.9. If the obligation of any Guarantor under its Guaranty or any other Loan
Document to which any Guarantor is a party is limited or terminated by operation
of law or by such Guarantor (other than in accordance with the terms of this
Agreement), or if any Guarantor fails to perform any obligation under its
Guaranty or under any such Loan Document, or repudiates or revokes or purports
to repudiate or revoke any obligation under its Guaranty, or under any such Loan
Document, or any individual Guarantor dies or becomes incapacitated, or any
other Guarantor ceases to exist for any reason;

9.10. If this Agreement or any other Loan Document that purports to create a
Lien on Collateral, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which are permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on the Collateral covered thereby;

 

35



--------------------------------------------------------------------------------

9.11. If any event or circumstance occurs that the Required Lenders in their
Permitted Discretion believe may impair the prospect of payment of all or part
of the Obligations, or any Loan Party’s ability to perform any of its material
obligations under any of the Loan Documents, or any other document or agreement
described in or related to this Agreement, or there occurs any Material Adverse
Change;

9.12. If any event or circumstance shall occur which, in the Permitted
Discretion of the Required Lenders exercised in good faith, would be reasonably
likely to cause the Required Lenders to suspect that any Loan Party has engaged
in fraudulent activity with respect to the Collateral or other matters;

9.13. Any director, officer, or owner of at least 20% of the issued and
outstanding ownership interests of a Loan Party is indicted for a felony offense
under state or federal law, or a Loan Party hires an officer or appoints a
director who has been convicted of any felony offense and Borrower does not
cause such person’s connection to such Loan Party to be terminated within 30
days of obtaining knowledge of such conviction, or a Person becomes an owner of
at least 20% of the issued and outstanding ownership interests of a Loan Party
who has been convicted of any such felony offense;

9.14. If any Loan Party fails to pay any indebtedness or obligation in an
aggregate amount of $500,000 or more owed to any Lender or their Affiliates
which is unrelated to the Credit Facility or this Agreement as it becomes due
and payable or the occurrence of any default or event of default under any
agreement evidencing such indebtedness or obligations between any Loan Party and
any of the Lenders or their respective Affiliates unrelated to the Loan
Documents, and such failure or default or event of default is not cured within
any applicable cure period provided under such agreement and such default or
event of default is continuing; or

9.15. The validity or enforceability of any Loan Document shall at any time for
any reason be declared to be null and void by a court of competent jurisdiction,
or a proceeding shall be commenced by a Loan Party or any of its Subsidiaries,
or a proceeding shall be commenced by any Governmental Authority having
jurisdiction over a Loan Party or any of its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or any of its
Subsidiaries shall deny that such Loan Party or such Subsidiary has any
liability or obligation purported to be created under any Loan Document.

10. RIGHTS AND REMEDIES.

10.1. Rights and Remedies.

(a) Subject to the Intercreditor Agreement, upon the occurrence and during the
continuation of an Event of Default, the Agent or its authorized representatives
(at the written direction of the Required Lenders) may in addition to any other
rights or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following:

(i) declare the Obligations, whether evidenced by this Agreement or by any of
the other Loan Documents, immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower and each other Loan Party;

(ii) declare the Subsequent Advance Commitments and any other funding
obligations of each Lender under this Agreement (and the obligation of the
Lenders to issue Commitments hereunder (if any)) terminated, whereupon such
Subsequent Advance Commitments or other funding obligations (and the obligation
of the Lenders to issue Commitments hereunder (if any)) shall immediately be
terminated together with any obligation of any Lender hereunder to make Advances
or extend any other credit hereunder;

 

36



--------------------------------------------------------------------------------

(iii) give notice to an Account Debtor or other Person obligated to pay an
Account, a General Intangible, Negotiable Collateral, or other amount due,
notice that the Account, General Intangible, Negotiable Collateral or other
amount due has been assigned to the Agent for security and must be paid directly
to the Agent and the Agent may collect the Accounts, General Intangible and
Negotiable Collateral of Borrower and each other Loan Party directly, and any
collection costs and expenses shall constitute part of the Obligations under the
Loan Documents;

(iv) without notice to or consent from any Loan Party or any of its
Subsidiaries, and without any obligation to pay rent or other compensation, take
exclusive possession of all locations where any Loan Party or any of its
Subsidiaries conduct its business or has any rights of possession and use the
locations to store, process, manufacture, sell, use, and liquidate or otherwise
dispose of items that are Collateral, and for any other incidental purposes
deemed appropriate by the Required Lenders in good faith, including, without
limitation, the right, in the Required Lenders’ Permitted Discretion, through
any Person or otherwise, to enter upon any job site and complete any portion of
any of Borrower’s projects as the Required Lenders deem necessary to collect or
realize on any Collateral;

(v) in the Agent’s name or in each Loan Party’s name, as such Loan Party’s agent
and attorney-in-fact, notify the United States Postal Service to change the
address for delivery of mail to any address designated by the Required Lenders,
otherwise intercept mail, and receive, open and dispose of such Loan Party’s
mail, applying all Collateral as permitted under this Agreement and holding all
other mail for such Loan Party’s account or forwarding such mail to such Loan
Party’s last known address; and

(vi) exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, in the Intercreditor
Agreement, or otherwise available to it, all the rights and remedies of a
secured party on default under the Code or any other applicable law.

(b) Subject to the Intercreditor Agreement, without limiting the generality of
the foregoing, Borrower and each other Loan Party expressly agrees that upon the
occurrence and during the continuation of an Event of Default:

(i) The Agent or its authorized representatives (at the written direction of the
Required Lenders), without demand of performance or other demand, advertisement
or notice of any kind (except a notice specified below of time and place of
public or private sale) to or upon Borrower, any other Loan Party or any other
Person (all and each of which demands, advertisements and notices are hereby
expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral, including with respect to any Collateral consisting of Intellectual
Property, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Collateral by the applicable Loan Party to the
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Required
Lenders shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained) and (i) require Loan
Parties to, and Borrower and each other Loan Party hereby agrees that it will at
its own expense and upon request of the Agent (at the written direction of the
Required Lenders) forthwith, assemble all or part of the Collateral as directed
by the Agent and make it available to the Agent at one or more locations
designated by the Agent where such Borrower or other Loan Party conducts
business, and (ii) without notice except as specified below, sell the Collateral
or any part thereof in one or more parcels at public or private sale, at any of
the Agent’s or Loan Party’s offices or

 

37



--------------------------------------------------------------------------------

elsewhere, for cash, on credit, and upon such other terms as the Required
Lenders may deem commercially reasonable. Borrower and each other Loan Party
acknowledges and agrees that Borrower and each Loan Party’s Equipment is highly
specialized and not widely marketable, and as such, the Agent shall not be
required to widely or generally advertise any private or public sale of such
Equipment. Borrower and each other Loan Party agrees that, to the extent notice
of sale shall be required by law, at least 10 days’ notice to such Borrower or
such other Loan Party of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification
and such notice shall constitute a reasonable “authenticated notification of
disposition” within the meaning of Section 9-611 of the Code. The Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Agent (at the written direction of the Required Lenders)
may adjourn any public or private sale from time to time, and such sale may be
made at the time and place to which it was so adjourned. Borrower and each other
Loan Party agrees that the internet shall constitute a “place” for purposes of
Section 9-610(b) of the Code. Borrower and each other Loan Party agrees that any
sale of Collateral to a counterparty to a Material Contract, or to a licensor
pursuant to the terms of a license agreement between such licensor and Borrower
or such other Loan Party, is sufficient to constitute a commercially reasonable
sale (including as to method, terms, manner, and time) within the meaning of
Section 9-610 of the Code;

(ii) The Agent or its authorized representatives (at the written direction of
the Required Lenders) may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Loan Party
or any other Person (which notice is hereby expressly waived to the maximum
extent permitted by the Code or any other applicable law), (i) with respect to
any Loan Party’s Deposit Accounts in which the Agent’s Liens are perfected by
control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Loan Party to remit the balance of such
Deposit Account to or for the benefit of the Agent, and (ii) with respect to any
Loan Party’s Securities Accounts in which the Agent’s Liens are perfected by
control under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Loan Party to
(A) transfer any cash in such Securities Account to or for the benefit of the
Agent, or (B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of the Agent;

(iii) any cash held by the Agent as Collateral and all cash proceeds received by
the Agent in respect of any sale of, collection from, or other realization upon
all or any part of the Collateral shall be applied against the Obligations in
the order set forth in Section 10.5. In the event the proceeds of Collateral are
insufficient to satisfy all of the Obligations in full, Borrower and each other
Loan Party shall remain jointly and severally liable for any such deficiency;
and

(iv) the Obligations arise out of a commercial transaction, and that if an Event
of Default shall occur the Agent shall have the right to an immediate writ of
possession without notice of a hearing. The Agent shall have the right to the
appointment of a receiver for each Loan Party or for the properties and assets
of each Loan Party, and Borrower and each other Loan Party hereby consents to
such rights and such appointment and hereby waives any objection such Borrower
or such other Loan Party may have thereto or the right to have a bond or other
security posted by the Agent, and further agrees that, to the extent permitted
by applicable law, such receiver may be granted the power to sell any
Collateral, subject only to the Agent’s rights therein. Borrower acknowledges
that the nature of its business, which includes progress billing, technical
contracts, and the use of Equipment in varied and remote locations, renders the
appointment of a receiver reasonably necessary and, makes other remedies
inadequate for the liquidation of the Collateral, to the extent the Agent elects
to proceed with such appointment.

 

38



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything to the contrary contained in
Section 10.1(a), upon the occurrence of any Event of Default described in
Section 9.4 or Section 9.5, in addition to the remedies set forth above, without
any notice to Borrower or any other Person or any act by the Agent or the
Lenders, all of the Commitments and other obligations of the Lenders to provide
any further Advances or extensions of credit hereunder (if any) (and the
obligation of the Lenders to issue Commitments hereunder (if any)) shall
automatically terminate and the Obligations shall automatically and immediately
become due and payable and Borrower shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or notice of any
kind, all of which are expressly waived by Borrower.

10.2. Pledged Collateral.

Subject in all respects to the Intercreditor Agreement:

(a) Voting Rights. During the continuance of an Event of Default, upon notice by
the Agent to the relevant Loan Party or Loan Parties, the Agent or its nominee
(at the written direction of the Required Lenders) may exercise (A) any voting,
consent, corporate or other right pertaining to the Pledged Collateral at any
meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Agent (at the
written direction of the Required Lenders) may reasonably determine), all
without liability (except for the gross negligence or willful misconduct of the
Agent or Lenders as determined by a final order of a court of competent
jurisdiction no longer subject to appeal) except to account for property
actually received by it; provided, however, that the Agent shall have no duty to
any Loan Party to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

(b) Proxies. In order to permit the Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto during the
continuance of an Event of Default and to receive all dividends and other
distributions that it may be entitled to receive hereunder, upon an Event of
Default (i) each Loan Party shall promptly execute and deliver (or cause to be
executed and delivered) to the Agent all such proxies, dividend payment orders
and other instruments as the Agent (at the direction of the Required Lenders)
may from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Loan Party hereby grants to the Agent (subject to the
terms of Section 10.3) an irrevocable proxy to vote all or any part of the
Pledged Collateral and to exercise all other rights, powers, privileges and
remedies to which a holder of the Pledged Collateral would be entitled
(including giving or withholding written consents of shareholders, partners or
members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
any officer or agent thereof) during the continuance of an Event of Default and
which proxy shall only terminate upon the payment in full of the Obligations
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted).

(c) Authorization of Issuers. Each Loan Party hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Loan Party,
each issuer of any Pledged Collateral pledged hereunder by such Loan Party to
(i) comply with any instruction received by it from the Agent in writing that
states that an Event of Default is continuing and is otherwise in accordance
with the terms of this Agreement and each Loan Party agrees that such issuer
shall be fully protected from liabilities to such Loan Party in so complying and
(ii) unless otherwise expressly permitted by this Agreement, during the
continuance of an Event of Default pay any dividend or make any other payment
with respect to the Pledged Collateral directly to the Agent.

 

39



--------------------------------------------------------------------------------

(d) Sale of Pledged Collateral.

(i) Each Loan Party recognizes that the Agent may be unable to effect a public
sale of any Pledged Collateral by reason of certain prohibitions contained in
the Securities Act and applicable state or foreign securities laws or otherwise
or may determine that a public sale is impracticable, not desirable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other filings, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each Loan
Party acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Agent shall be
under no obligation to delay a sale of any Pledged Collateral for the period of
time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act or under applicable state securities laws
even if such issuer would agree to do so.

(ii) Each Loan Party agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts (other than registering securities for
public sale under the Securities Act or under applicable state securities laws)
as may be necessary to make such sale or sales of any portion of the Pledged
Collateral pursuant to Section 10 valid and binding and in compliance with all
applicable Legal Requirements. Each Loan Party further agrees that a breach of
any covenant contained herein will cause irreparable injury to the Agent and
other Secured Parties, that the Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained herein shall be specifically enforceable
against such Loan Party, and such Loan Party hereby waives and agrees not to
assert any defense against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred under this Agreement.
Each Loan Party waives any and all rights of contribution or subrogation upon
the sale or disposition of all or any portion of the Pledged Collateral by the
Agent.

10.3. Agent Appointed Attorney in Fact. Subject in all respects to the
Intercreditor Agreement, Borrower and each other Loan Party hereby irrevocably
appoints the Agent its attorney-in-fact, with full authority in the place and
stead of Borrower and such Loan Party and in the name of Borrower or such Loan
Party or otherwise, at such time as an Event of Default has occurred and is
continuing, to take any action and to execute any instrument which the Agent has
been directed in writing by the Required Lenders to accomplish the purposes of
this Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Borrower or such other Loan
Party;

(b) to receive, indorse, and collect any drafts or other instruments, documents.
Negotiable Collateral or Chattel Paper;

(c) to file any claims or take any action or institute any proceedings which the
Agent (at the written direction of the Required Lenders) may deem necessary or
desirable for the collection of any of the Collateral of such Borrower or such
other Loan Party or otherwise to enforce the rights of the Secured Parties with
respect to any of the Collateral;

 

40



--------------------------------------------------------------------------------

(d) to repair, alter, or supply Goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to Borrower or such other
Loan Party in respect of any Account of such Borrower or such other Loan Party;

(e) to use any Intellectual Property or Intellectual Property Licenses of such
Borrower or such other Loan Party including but not limited to any labels.
Patents, Trademarks, trade names, URLs, domain names, industrial designs,
Copyrights, or advertising matter, in preparing for sale, advertising for sale,
or selling Inventory or other Collateral and to collect any amounts due under
Accounts, contracts or Negotiable Collateral of such Borrower or such other Loan
Party;

(f) to take exclusive possession of all locations where Borrower or any other
Loan Party conducts its business or has rights of possession, without notice to
or consent of Borrower or any Loan Party and to use such locations to store,
process, manufacture, sell, use, and liquidate or otherwise dispose of items
that are Collateral, without obligation to pay rent or other compensation for
the possession or use of any location;

(g) the Agent shall have the right, but shall not be obligated, to bring suit in
its own name or in the applicable Loan Party’s name, to enforce the Intellectual
Property and Intellectual Property Licenses and, if the Agent shall commence any
such suit, the appropriate Borrower or such other Loan Party shall, at the
request of the Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by the Agent in aid of such enforcement; and

(h) to the extent permitted by applicable law, Borrower and each other Loan
Party hereby ratifies all that such attorney-in-fact shall lawfully do or cause
to be done by virtue hereof. This power of attorney is coupled with an interest
and shall be irrevocable until all Commitments of the Lenders to provide
Advances (and the obligation of the Lenders to issue Commitments hereunder (if
any)) are terminated and all Obligations (other than unasserted contingent
indemnification obligations) have been paid in full in cash.

10.4. Remedies Cumulative. The rights and remedies of the Agent and the Lenders
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative. The Agent and the Lenders shall have all other rights and
remedies not inconsistent herewith as provided under the Code, by applicable
law, or in equity. No exercise by the Agent or the Lenders of one right or
remedy shall be deemed an election, and no waiver by the Agent or Lenders of any
Default or Event of Default shall be deemed a continuing waiver. No delay by the
Agent or the Lenders shall constitute a waiver, election, or acquiescence by it.

10.5. Crediting of Payments and Proceeds. In the event that the Obligations have
been accelerated pursuant to Section 10.1(a) or the Agent or the Lenders have
exercised any remedy set forth in this Agreement or any other Loan Document, all
payments received by the Agent or the Lenders upon the Obligations and all net
proceeds from the enforcement of the Obligations shall be applied to the
Obligations in accordance with Section 2.4(e).

10.6. Marshaling. The Agent or the Lenders shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies under this Agreement
and under the other Loan

 

41



--------------------------------------------------------------------------------

Documents and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights and remedies,
however existing or arising. To the extent that it lawfully may, Borrower and
each other Loan Party hereby agrees that it will not invoke any law relating to
the marshaling of collateral which might cause delay in or impede the
enforcement of the Agent or the Lenders’ rights and remedies under this
Agreement or under any other Loan Document or instrument creating or evidencing
any of the Obligations or under which any of the Obligations is outstanding or
by which any of the Obligations is secured or payment thereof is otherwise
assured, and, to the extent that it lawfully may. Borrower hereby irrevocably
waives the benefits of all such laws.

10.7. License. To the extent permitted by applicable law, subject in all regards
to the Intercreditor Agreement, Borrower and each other Loan Party hereby grants
to the Agent an irrevocable (so long as Obligations remain outstanding),
non-exclusive, worldwide and royalty-free license or sublicense to use or
otherwise exploit all Intellectual Property rights of Borrower and such Loan
Party now owned or hereafter acquired, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used in the
compilation or printout thereof (subject to any confidentiality provisions
applicable to such Intellectual Property rights), for the purpose of enabling
the Agent to exercise rights and remedies under this Section 10, including:
(a) completing the manufacture of any in-process materials following any Event
of Default so that such materials become saleable Inventory, all in accordance
with the same quality standards previously adopted by Borrower or such other
Loan Party for its own manufacturing; and (b) selling, leasing or otherwise
disposing of any or all Collateral following any Event of Default.

11. WAIVERS; INDEMNIFICATION.

11.1. Demand, Protest, Etc. Borrower and each other Loan Party waives demand,
protest, notice of protest, notice of default (except as expressly provided for
herein or in any other Loan Document) or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guaranties at any time
held by the Agent or any Lender on which Borrower or such other Loan Party may
in any way be liable.

11.2. Agent’s Liability for Collateral. Borrower and each other Loan Party
hereby agrees that: (a) except as otherwise provided under the Code or expressly
provided under this Agreement, the Agent shall not in any way or manner be
liable or responsible for:

(i) the safekeeping of the Collateral,

(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause,

(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrower and such other Loan Parties.

11.3. Indemnification. Borrower and each other Loan Party shall pay, indemnify,
defend, and hold the Lenders, the Lender-Related Parties, the Agent and
Agent-Related Parties (each, an “Indemnified Person”) harmless (to the fullest
extent permitted by applicable law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, losses, liabilities,
fines, costs, penalties, and damages, and all reasonable documented
out-of-pocket fees and disbursements of attorneys, experts, or consultants and
all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or

 

42



--------------------------------------------------------------------------------

as a result of or related to the execution and delivery, enforcement,
performance, or administration (including any restructuring, forbearance or
workout with respect hereto) of this Agreement, any of the other Loan Documents
and the transactions related to the Loan Documents as set forth in the
Restructuring Support Agreement or the transactions contemplated hereby or
thereby or the monitoring of compliance by Borrower and each other Loan Party
and each of its Subsidiaries with the terms of the Loan Documents, (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, the Asset Purchase Agreement and the
transactions related to the Loan Documents as set forth in the Restructuring
Support Agreement or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, (c) in
connection with the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Loan
Documents, (d) with respect to the failure by Borrower or any other Loan Party
to perform or observe any of the provisions hereof or any other Loan Document,
(e) in connection with the exercise or enforcement of any of the rights of the
Agent or Lenders hereunder or under any other Loan Document, and (f) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any other Loan Party or any Subsidiary of Borrower or any other Loan
Party or any Environmental Actions, Environmental Liabilities or Remedial
Actions related in any way to any such assets or properties of such Loan Party
or any of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, neither Borrower
nor any other Loan Party shall have any obligation to any Indemnified Person
under this Section 11.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, or attorneys as determined by a final non-appealable order
of a court of competent jurisdiction. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower or any other Loan Party
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower or such other Loan Party with respect thereto.

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as a party may designate in accordance
herewith), or facsimile. In the case of notices to any Lender, they shall be
sent to the respective address set forth below the signature of each Lender on
the signature pages hereto. In the case of notices or demands to Borrower, any
other Loan Party, or the Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrower and/or any Guarantor:      

SAEXPLORATION HOLDINGS, INC.

1160 Dairy Ashford, Suite 160

   Houston, Texas 77079    Attention: Chief Financial Officer    Phone
No.:(281)-258-4400    Fax No.: (281)-258-4418

 

43



--------------------------------------------------------------------------------

with courtesy copies to    (which shall not constitute    Notice for purposes of
this Section 12):       Akin Gump Strauss Hauer & Feld, LLP    1700 Pacific
Avenue    Suite 4100    Dallas, TX 75201-4624    Attention: Sarah Link Schultz
   Phone No.: (214) 949-4367    Fax No.: (214) 969-4343    Email:
sschultz@akingump.com If to the Agent:       Cantor Fitzgerald Securities   
1801 N. Military Trail, Suite 202    Boca Raton, FL 33431    Telecopier: (646)
219-1180    Attention: N. Horning (SAExploration)    E-mail: NHorning@cantor.com
   and    Cantor Fitzgerald Securities    900 West Trade Street, Suite 725   
Charlotte, North Carolina 28202    Phone: (747) 374-0574    Telecopier: (646)
390-1764    Attention: B. Young (SAExploration)    E-mail: BYoung@cantor.com
with courtesy copies to    (which shall not constitute    Notice for purposes of
this Section 12):       Shipman & Goodwin LLP    One Constitution Plaza   
Hartford, CT 06103    Attention: Nathan Plotkin    E-mail: NPlotkin@goodwin.com

Any party hereto may change the address at which it is to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties. All notices or demands sent in accordance with this Section 12 shall be
deemed received on the earlier of the date of actual receipt or three
(3) Business Days after the deposit thereof in the mail; provided, that
(a) notices sent by overnight courier service shall be deemed to have been given
when received, (b) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) and (c) notices by electronic mail shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment). Any notice given by the Agent or
any Lender to Borrower as provided in this Section 12 shall be deemed sufficient
notice as to all Loan Parties, regardless of whether each Loan Party is sent a
separate copy of such notice or whether each Loan Party is specifically
identified in such notice. Notices to the Agent shall be effective upon actual
receipt.

 

44



--------------------------------------------------------------------------------

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent; provided, that the
foregoing shall not apply to notices to any Lender pursuant to Section 2 if such
Lender has notified the Agent that it is incapable of receiving notices under
Section 2 by electronic communication. The Agent may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that approval of
such procedures may be limited to particular notices or communications. Unless
the Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO AS WELL
AS ALL CLAIMS, CONTROVERSIES OR DISPUTES ARISING UNDER OR RELATED TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN THE
STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN
THE CITY OF NEW YORK AND THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE THE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER, EACH OTHER LOAN PARTY AND
THE SECURED PARTIES WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
13(b).

 

45



--------------------------------------------------------------------------------

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, EACH OTHER LOAN
PARTY, THE AGENT AND EACH LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY,
TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY
OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH, A
“CLAIM”). BORROWER, EACH OTHER LOAN PARTY, THE AGENT AND EACH LENDER REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT OR ANY LENDER, OR
ANY AFFILIATE OF AGENT OR ANY LENDER, OR ANY LENDER AFFILIATE, OR ANY DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, THE AGENT, OR ATTORNEY-IN-FACT OF
ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

14. ASSIGNS; SUCCESSORS; REPLACEMENT OF LENDERS.

14.1. Binding Effect, Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of, but only to the benefit of, Borrower, the
other Loan Parties hereto (in each case except for Section 17), the Agent and
each Lender receiving the benefits of the Loan Documents and each other Secured
Party and, in each case, their respective successors and permitted assigns.
Except as expressly provided in any Loan Document (including in Section 15.1),
none of Borrower, any other Loan Party or the Agent shall have the right to
assign any rights or obligations hereunder or any interest herein. No consent to
assignment by the Required Lenders shall release Borrower nor any other Loan
Party from its Obligations.

14.2. Assignments and Participations.

(a) [Intentionally Omitted].

(b) Right to Assign. Subject to the last sentence of this Section 14.2(b), each
Lender may sell, transfer, negotiate or assign (a “Sale”) all or a portion of
its rights and obligations hereunder (including all or a portion of Subsequent
Advance Commitments (and the proportionate right and obligation (if any) to
issue Subsequent Advance Commitments hereunder) and its rights and obligations
with respect to Advances) to (i) any existing Lender (other than a Non-Funding
Lender or Impacted Lender), (ii) any Affiliate, Lender Affiliate or Approved
Fund of any existing Lender (other than a Non-Funding Lender or Impacted Lender)
or (iii) any other Person with the prior written consent (which consent shall,
in each case, not be unreasonably withheld or delayed) of the Agent and, as long
as no Event of Default under Sections 9.1, 9.4 or 9.5 is continuing, Borrower
(which consent shall be deemed to have been given if Borrower has not responded
in writing within ten (10) Business Days after any request for such consent);
provided, however, that (w) such Sales must be ratable among the obligations
owing to and owed by such Lender with respect to the Advances and Subsequent
Advance Commitments (and the proportionate right and obligation (if any) to
issue Subsequent Advance Commitments hereunder), (x) the aggregate outstanding
principal amount (determined as of the effective date of the applicable
Assignment) of the Advances and

 

46



--------------------------------------------------------------------------------

Subsequent Advance Commitments (and the proportionate right and obligation (if
any) to issue Subsequent Advance Commitments hereunder) subject to any such Sale
shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate, Lender Affiliate or Approved Fund of any
existing Lender, is of the assignor’s (together with its Affiliates, Lender
Affiliate and Approved Funds) entire interest in the Credit Facility or is made
with the prior written consent of Borrower (to the extent Borrower’s consent is
otherwise required) and the Agent and (y) such Sales by Lenders who are
Non-Funding Lenders due to clause (a) of the definition of Non-Funding Lender
shall be subject to the Agent’s prior written consent in all instances, unless
in connection with such sale, such Non-Funding Lender cures, or causes the cure
of, its Non-Funding Lender status as contemplated in Section 2.13(d)(v). The
Agent’s refusal to accept a Sale to a Loan Party, or to a Person that would be a
Non-Funding Lender or an Impacted Lender, or the imposition of conditions or
limitations (including limitations on voting) upon Sales to such Persons, shall
not be deemed to be unreasonable. It being understood that notwithstanding
anything else to the contrary provided herein (but subject to the last paragraph
of this clause (b)), the Initial Lender, the HB Lenders, the First Amended and
Restated Effective Date Lenders (and, in each case, their Affiliates and Lender
Affiliates) are permitted to sell, transfer, negotiate or assign all or a
portion of their rights and obligations hereunder (including all or a portion of
Subsequent Advance Commitments (and the proportionate right and obligation (if
any) to issue Subsequent Advance Commitments hereunder) and their rights and
obligations with respect to Advances) in any amount, at any time, and to any
Person at the sole discretion of Initial Lender, the HB Lenders and the First
Amended and Restated Effective Date Lenders (and, as applicable, their
Affiliates and Lender Affiliates), without the consent of Agent (other than to
the extent that indemnification obligations owed by an assigning Lender to Agent
were accrued prior to the date of such assignment and Agent has made demand upon
such Lender in writing for indemnity prior to such assignment, in each case, in
accordance with the provisions hereof, in which case, such assignment shall be
subject to the consent of the Agent, which shall not be unreasonably delayed or
withheld provided that Agent shall have no such consent right in regards to any
assignment or prospective assignment that Agent was aware of on the date
hereof), any other Lender, the Borrower or any other Loan Party.

Notwithstanding anything else to the contrary provided herein, as long as no
Event of Default under Sections 9.1, 9.4 or 9.5 is continuing, no Lender
(including, without limitation, the HB Lenders, First Amended and Restated
Effective Date Lenders and, in each case, their Affiliates and Lender
Affiliates) shall be permitted to assign any Advances or Subsequent Advance
Commitments (and the proportionate right and obligation (if any) to issue
Subsequent Advance Commitments hereunder) to any Disqualified Person,
Non-Funding Lender or an Impacted Lender. The Agent and each assignor of
Subsequent Advance Commitments (and the proportionate right and obligation (if
any) to issue Subsequent Advance Commitments hereunder) or an Advance hereunder
shall be entitled to rely conclusively on a representation of the assignee
Lender in the relevant Assignment that such assignee is not a Disqualified
Person, Non-Funding Lender or an Impacted Lender, provided, that such reliance
by such assignor is in good faith and reasonable under the circumstances
existing at the time of the Sale. Neither the Agent nor the Lenders shall have
any responsibility or liability for monitoring the list or identities of, or
enforcing provisions relating to Disqualified Persons, Non-Funding Lenders or
Impacted Lenders.

(c) [Intentionally Omitted].

(d) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (f) or (g) below) shall execute and
deliver to the Agent an Assignment via an electronic settlement system
designated by the Agent (or, if previously agreed with the Agent, via a manual
execution and delivery of the Assignment) evidencing such Sale, together with
any existing Note subject to such Sale (or any affidavit of loss therefor
acceptable to the Agent), a completed administrative questionnaire in form and
substance satisfactory to the Agent (other than to the extent that the assignee
is already a Lender), any Tax forms required to be delivered pursuant to
Section 16.1 and payment of an assignment fee in the amount of $3,500 to the
Agent, unless waived or reduced by the Agent in its sole

 

47



--------------------------------------------------------------------------------

discretion; provided, that (i) if a Sale by a Lender is made to an Affiliate,
Lender Affiliate or an Approved Fund of such assigning Lender, then no
assignment fee shall be due in connection with such Sale, and (ii) if a Sale by
a Lender is made to an assignee that is not an Affiliate, Lender Affiliate or
Approved Fund of such assignor Lender, and concurrently to one or more
Affiliates, Lender Affiliates or Approved Funds of such assignee, then only one
assignment fee of $3,500 shall be due in connection with such Sale (unless
waived or reduced by the Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iii) of Section 14.2(b) upon the Agent (and Borrower, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, the Agent shall record or cause to be recorded in the Register
the information contained in such Assignment.

(e) Effectiveness. Subject to the recording of an Assignment by the Agent in the
Register pursuant to Section 2.8(b), (i) the assignee thereunder shall become a
party hereto and, subject to the requirements of Section 16.1 and to the extent
that rights and obligations under the Loan Documents have been assigned to such
assignee pursuant to such Assignment, shall have the rights and obligations of a
Lender, (ii) any applicable Note shall be transferred to such assignee through
such entry and (iii) the assignor thereunder shall, to the extent that rights
and obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment and those obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 19.8(a) (and, in the case of an Assignment covering
all or the remaining portion of an assigning Lender’s rights and obligations
under the Loan Documents, such Lender shall cease to be a party hereto).

(f) Grant of Security Interests. In addition to the other rights provided in
this Section 14.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Advances), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Agent or Borrower or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Indebtedness or equity securities, by notice to the Agent and Borrower;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above), shall be entitled to
any rights of such Lender hereunder and no such Lender shall be relieved of any
of its obligations hereunder and the Agent and the Loan Parties shall continue
to deal solely and directly with the assigning Lender.

(g) Participants. In addition to the other rights provided in this Section 14.2
each Lender may, without notice to or consent from the Agent or Borrower, sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Loan Documents (including all its rights and
obligations with respect to the Advances); provided, however, that, whether as a
result of any term of any Loan Document or of such participation, (i) no such
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Advances hereunder, and none shall be liable for any obligation
of such Lender hereunder and such Lender shall remain liable for the making of
all Advances hereunder, (ii) such Lender’s rights and obligations, and the
rights and obligations of the Loan Parties and the Secured Parties towards such
Lender, under any Loan Document shall remain unchanged and each other party
hereto shall continue to deal solely with such Lender, which shall remain the
holder of the Obligations in the Register, except that each such participant
shall be entitled to the benefit of Section 16, but, with respect to
Section 16.1, only to the extent such participant delivers the Tax forms
required pursuant to Section 16.1(f) (it being understood that the documentation
required thereunder shall be delivered to the participating Lender) and then
only to the extent of any amount to which such Lender would be entitled in

 

48



--------------------------------------------------------------------------------

the absence of any such participation, provided, however, that in no case shall
a participant have the right to enforce any of the terms of any Loan Document,
(iii) each such participant shall be subject to the provisions of Section 14.3
and Section 16.1(e) as if it were an assignee under Section 14.2(b) and (iv) the
consent of such participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except that the agreement pursuant to which the
Lender sells such participation may provide that such Lender will not, without
the consent of such participant, agree to any amendments, waivers or consents
described in clauses (ii) and (iii) of Section 15.1 (with respect to amounts, or
dates fixed for payment of amounts, to which such participant would otherwise be
entitled) or those described in clause (vii) of Section 15.1(a). Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Advances or other obligations under the
Loan Documents (the “Participant Register”); provided, that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any such Advance, Subsequent Advance Commitment or
obligations under any Loan Document) to any Person other than the Agent except
to the extent that such disclosure is necessary to establish that such Advance
or obligation is in registered form under Section 5f.l03-l(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as the Agent) shall have
no responsibility for maintaining a Participant Register. Notwithstanding
anything else to the contrary provided herein, no Lender shall be permitted to
sell participations with respect to Advances to a Disqualified Person. Each
Lender shall be entitled to rely conclusively on a representation of the
participant in the applicable participation agreement that such participant is
not a Disqualified Person, provided, that such reliance by such Lender is in
good faith and reasonable under the circumstances existing at the time of such
participation.

14.3. Replacement of Lender. Within forty-five days after: (i) receipt by
Borrower of written notice and demand from any Lender (an “Affected Lender”) for
payment of additional amounts as provided in Sections 16.1 and/or 16.2, and in
each case such Lender has declined or is unable to designate a different lending
office in accordance with Section 16.1(e), (ii) any failure by any Lender (other
than the Agent or an Affiliate of the Agent) to consent to a requested
amendment, waiver or modification to any Loan Document in which Required Lenders
have already consented to such amendment, waiver or modification but the consent
of each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto and (iii) any failure by any Lender (other than
the Agent or an Affiliate of the Agent) to consent to a requested amendment,
waiver or modification to any Loan Document in which Lenders holding at least
25% of the sum of the aggregate principal amount of the Advances and Commitments
outstanding at such time have already consented to such amendment, waiver or
modification but the consent of the Required Lenders is required with respect
thereto, Borrower may, at its option, notify the Agent and such Affected Lender
(or such defaulting or non-consenting Lender) of Borrower’s intention to obtain,
at Borrower’s sole expense and effort, a replacement Lender (“Replacement
Lender”) for such Affected Lender (or such defaulting or non-consenting Lender,
as the case may be), which Replacement Lender shall be reasonably satisfactory
to the Agent and, solely in the case of any assignment resulting from clauses
(i) and (ii) of this Section 14.3, the Required Lenders. In the event Borrower
obtains a Replacement Lender within forty-five (45) days following notice of its
intention to do so, the Affected Lender (or such defaulting or non-consenting
Lender, as the case may be) shall sell and assign its Advances and Commitments
(and rights and obligations to issue Commitments (if any) hereunder) to such
Replacement Lender without recourse (in accordance with and subject to the

 

49



--------------------------------------------------------------------------------

restrictions contained in, and consents required by, Section 14.2), at par;
provided that, (a) that Borrower has reimbursed such Affected Lender for its
increased costs (including the assignment fee specified in Section 14.2(d)), if
any, for which it is entitled to reimbursement under this Agreement through the
date of such sale and assignment; (b) such Affected Lender shall have received
payment of an amount equal to the outstanding principal of its loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts); (c) in the case of any such assignment resulting
from a claim for compensation under Section 16.2 or payments required to be made
pursuant to Section 16.1, such assignment will result in a reduction in such
compensation or payments thereafter; (d) such assignment does not conflict with
applicable law; and (e) in the case of any assignment resulting from any failure
described in Section 14.3(ii) and Section 14.3(iii), the Replacement Lender
shall have consented to the applicable amendment, waiver or modification. In the
event that a replaced Lender does not execute an Assignment pursuant to
Section 14.2 within five (5) Business Days after receipt by such replaced Lender
of notice of replacement pursuant to this Section 14.3 and presentation to such
replaced Lender of an Assignment evidencing an assignment pursuant to this
Section 14.3. Borrower shall be entitled (but not obligated) to execute such an
Assignment on behalf of such replaced Lender, and any such Assignment so
executed by Borrower, the Replacement Lender and the Agent, shall be effective
for purposes of this Section 14.3 and Section 14.2. Notwithstanding the
foregoing, with respect to a Lender that is an Impacted Lender, the Agent or
Borrower may, but shall not be obligated to, obtain a Replacement Lender and
execute an Assignment on behalf of such Impacted Lender at any time with three
(3) Business Days’ prior notice to such Lender (unless notice is not practicable
under the circumstances) and cause such Lender’s Advances and Commitments to be
sold and assigned, in whole or in part, at par. Upon any such assignment and
payment and compliance with the other provisions of Section 14.2, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof; provided, that
any rights of such replaced Lender to indemnification hereunder shall survive.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.

15. AMENDMENTS; WAIVERS.

15.1. Amendments and Waivers.

(a) Subject to the provisions of Section 17.10 hereof, no amendment or waiver
of, or supplement or other modification (which shall include any direction to
the Agent by the Required Lenders) to, any Loan Document (other than any fee
letter or similar agreement) or any provision thereof, and no consent with
respect to any departure by any Loan Party therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by the Agent
with the consent of the Required Lenders and delivered to the Agent if signed by
the Required Lenders and not the Agent), and Borrower and then such waiver shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, supplement
(including any additional Loan Document) or consent shall, unless in writing and
signed by all the Lenders directly and adversely affected thereby (or by the
Agent with the consent of all the Lenders directly and adversely affected
thereby), in addition to the Agent, the Required Lenders (or by the Agent with
the consent of the Required Lenders) and Borrower, do any of the following:

(i) increase or extend the Commitment of any Lender or reinstate any Subsequent
Advance Commitment of any Lender terminated pursuant to Section 10.1 (it being
understood that (x) waivers or modifications of any Defaults or Events of
Default or of any mandatory prepayment or reductions of Commitments shall not
constitute an increase in the Commitment of any such Lender and (y) the issuance
of any additional, or increase of, Subsequent Advance Commitments pursuant to
Section 2.1(d), Section 2.1(e) or Section 2.1(f) hereof (in such amounts as are
referenced in such provisions as of the date hereof) shall not require the
consent of all Lenders or all affected Lenders under this clause (i));

 

50



--------------------------------------------------------------------------------

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document (for
the avoidance of doubt, mandatory prepayments pursuant to Section 2.5 may be
postponed, delayed, reduced, waived or modified with only the consent of
Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin shall only require the
consent of Required Lenders) or the amount of interest payable in cash specified
herein on any Advance (or on any other Obligation), or of any fees or other
amounts payable hereunder or under any other Loan Document;

(iv) (A) change or have the effect of changing the priority or pro rata
treatment of any payments (including voluntary and mandatory prepayments and,
including without limitation, as set forth in Section 2.5 hereof) or of any
reductions in Commitments provided that, for the avoidance of doubt, the
definition of “ABL Obligations Cap” set forth in the Intercreditor Agreement,
may be amended at any time with the consent of the Required Lenders, or
(B) extend the date fixed for any scheduled installment of principal or interest
due to any of the Lenders under any Loan Document (it being understood that the
Required Lenders applying payments in accordance with the penultimate sentence
of Section 2.4(e)(ii) shall not constitute a change or have the effect of
changing the priority or pro rata treatment of any payments);

(v) reduce or have the effect of reducing the level of consent required to
approve the request for the Lenders to issue any additional Subsequent Advance
Commitments in accordance with Section 2.1(e) hereof (as in effect on the date
hereof);

(vi) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances which shall be required for the Lenders or any
of them to take any action hereunder;

(vii) amend this Section 15.1 or, subject to the terms of this Agreement, the
definition of Required Lenders, the definition of Supermajority Lenders or any
provision providing for consent or other action by all Lenders; or

(viii) discharge any Loan Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral, in
each case, except as otherwise may be provided or permitted under this Agreement
or the other Loan Documents.

(b) No amendment, waiver or consent shall, unless in writing and signed by the
Agent, in addition to the Required Lenders or all Lenders directly affected
thereby, as the case may be (or by the Agent with the consent of the Required
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of the Agent under this Agreement or any other Loan
Document.

(c) No Amendment, waiver or consent shall, unless in writing and consented to by
the Supermajority Lenders and the Agent, (x) increase the number of Subsequent
Advances that may be made each month or change the Funding Date (from the 15th
day of a calendar month or, if such day is not a Business Day, the next Business
Day) of any Subsequent Advance (other than the Closing Date Subsequent Advance
which shall be made in accordance with the first sentence of Section 2.1(f)
hereof) or (y) amend the last sentence of Section 2.8(d). Notwithstanding any
other provisions set forth herein, each

 

51



--------------------------------------------------------------------------------

Commitment Allocation Letter shall only be amended by the parties to such
Commitment Allocation Letter provided that (i) a Lender’s Commitments can only
be increased or reduced in accordance with Section 2.1(d), Section 2.1(e),
Section 2.1(f) and this Section 15.1 and (ii) no such amendment of any Lender’s
Commitment Allocation Letter shall amend any of the provisions set forth in the
Loan Documents without the Lender consent otherwise required pursuant to this
Section 15.1.

(d) If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of (i) each
Lender (or each affected Lender) and that has been approved by the Required
Lenders or (ii) the Required Lenders and has been approved by the Lenders owed
or holding at least 25% of the sum of the aggregate principal amount of the
Advances and Commitments outstanding at such time, in each case, the Borrower
may replace such Non-Consenting Lender in accordance with Section 14.3.

15.2. No Waiver, Cumulative Remedies. No failure by the Agent or the Lenders to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by the Agent or the Lenders in exercising the same, will
operate as a waiver thereof. No waiver by the Agent or the Lenders will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by the Agent or the Lenders on any occasion shall affect or
diminish the Agent’s or any Lender’s rights thereafter to require strict
performance by Borrower or any other Loan Party of any provision of this
Agreement. The Agent’s and Lenders’ rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that the Agent and Lenders may have.

16. TAXES, YIELD PROTECTION AND ILLEGALITY.

16.1. Taxes.

(a) All payments made by or on behalf of any Loan Party hereunder or other Loan
Document will be made free and clear of, and without deduction or withholding
for, any Taxes; provided, that if any Taxes are required to be withheld or
deducted from such payments under applicable law then (i) the Loan Party making
such payment shall be entitled to withhold or deduct such Taxes as required by
applicable law, (ii) such Loan Party shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law, and (iii) if such Taxes described in this proviso are Indemnified Taxes,
the sum payable by the Loan Party shall be increased as necessary so that the
payment of the applicable amount due under this Agreement, or Loan Document,
including any additional amount paid pursuant to this Section 16.1(a), after
withholding or deduction for or on account of such Indemnified Taxes, will be
equal to the amount that would have been payable had no such deductions or
withholdings been made.

(b) Any Loan Party that made a payment of Taxes to a Governmental Authority
pursuant to Section 16.1(a) will furnish to the Agent as soon as practicable
after such payment, the original or certified copies of receipts evidencing such
payment by the applicable Loan Party, or a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Agent.

(c) Without limiting the foregoing provisions, the Loan Parties shall timely
pay, or shall cause to be timely paid, to the relevant Governmental Authority in
accordance with applicable law any Other Taxes.

(d) The Loan Parties shall jointly and severally reimburse and indemnify, within
(ten) 10 days after receipt of demand therefor (with copy to the Agent), the
Agent or each Lender (without duplication) for all Indemnified Taxes (including
any Taxes imposed by any jurisdiction on amounts payable under this
Section 16.1) paid or payable by the Agent or such Lender, as the case may be,
or

 

52



--------------------------------------------------------------------------------

required to be withheld or deducted from a payment to the Agent or such Lender,
as the case may be, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally asserted by
the relevant Governmental Authority. A certificate of the Agent or such Lender
(or of the Agent on behalf of such Lender) claiming any compensation under this
Section 16.1(d) setting forth in reasonable detail the amounts to be paid
thereunder and delivered to Borrower with copy to the Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.

(e) Any Lender claiming any additional amounts payable or requiring the Loan
Parties to pay additional amounts to any Governmental Authority pursuant to this
Section 16.1 shall (at the request of the Borrower) use its reasonable efforts
to change the jurisdiction of its Lending Office or assign its rights and
obligations hereunder to another or its offices, branches or affiliates if such
a change or assignment (i) would reduce payment of any such additional amounts
pursuant to this Section 16.1 and (ii) would not be otherwise disadvantageous to
such Lender.

(f) (i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Agent and Borrower at the time or times reasonably requested by
Borrower or the Agent and at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Agent or Borrower as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
each Lender, if reasonably requested by the Agent or Borrower, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Agent or Borrower as will enable the Agent or Borrower to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 16.1(f)(ii), (iii), and (v) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Each Foreign Lender shall on or prior to the date such Foreign Lender
becomes a Lender hereunder and from time to time as required by applicable law
and if requested by Borrower or the Agent, provide the Agent and Borrower with
two duly executed and properly completed originals of each of the following, as
applicable: (A) Form W-8ECI (or successor form) claiming exemption from U.S.
withholding Tax because the income is effectively connected with such Lender’s
U.S. trade or business or Form W-8BEN or W-8BEN-E (or successor form), as
applicable, claiming exemption from, or a reduction of, U.S. withholding Tax
under an income Tax treaty, (B) in the case of a Foreign Lender claiming
exemption under Sections 871(h) or 881(c) of the IRC, Form W-8BEN or W- 8BEN-E
(or successor forms), as applicable, claiming exemption from U.S. withholding
Tax under the portfolio interest exemption and a certificate in form and
substance acceptable to Borrower and the Agent that such Foreign Lender is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, (2) a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the IRC or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”), (C) to
the extent a Foreign Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI or IRS Form
W-8BEN or W-8BEN-E or IRS Form W-9 (or successor forms), as applicable, a U.S.
Tax Compliance Certificate and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership for U.S. federal income tax purposes and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption under Sections 871(h) or 881(c) of the IRC, such Foreign Lender may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner or (D) any other applicable form prescribed by applicable law
certifying as to the entitlement of such Foreign Lender to such exemption from
U.S. withholding Tax or reduced rate with respect to all payments to be

 

53



--------------------------------------------------------------------------------

made to such Foreign Lender under the Loan Documents, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or the Agent to determine the withholding or deduction required to be
made. Unless Borrower and the Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Foreign Lender are not subject to U.S. withholding Tax or are subject to such
Tax at a rate reduced by an applicable Tax treaty, the Loan Parties and the
Agent shall withhold amounts required to be withheld by applicable law from such
payments at the applicable statutory rate.

(iii) Each Lender that is a U.S. Person shall on or prior to the date such
Lender becomes a Lender hereunder and from time to time if requested by Borrower
or the Agent, provide the Agent and Borrower with two completed originals of
Form W-9 (or successor form) certifying that such Lender is entitled to an
exemption from U.S. backup withholding Tax.

(iv) [Intentionally Omitted].

(v) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to the Agent and Borrower at the time or times prescribed by law
and at such time or times reasonably requested by the Agent and Borrower such
documentation prescribed by applicable law (including as prescribed by
Section 147 l(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by the Agent and Borrower as may be necessary for the Agent
and Borrower to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 16.1(f)(v), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivers
expires or becomes obsolete or inaccurate in any respect, it shall promptly
(1) deliver to Borrower and the Agent (in such number of originals or certified
copies as shall be requested by the recipient) renewals, amendments or
additional or successor forms, properly completed and duly executed by such
Lender, together with any other certificate or statement of exemption from or
reduction in U.S. federal withholding Tax or backup withholding or (2) notify
the Agent and Borrower in writing of its legal inability to do so.

(g) If any Lender determines in its sole discretion exercised in good faith that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 16.1 (including by the payment of additional amounts
pursuant to this Section 16.1), it shall pay to the relevant Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 16.1 with respect to the Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses (including Taxes) of such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such Loan Party, upon the request of
such Lender, shall repay to such Lender the amount paid over pursuant to this
Section 16.1(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 16.1(g), in no event shall the Lender be required
to pay any amount to a Loan Party pursuant to this Section 16.1(g) the payment
of which would place the Lender in a less favorable net after-Tax position than
the Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 16.1(g) shall not be construed to require any
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Loan Party or any other Person.

 

54



--------------------------------------------------------------------------------

(h) Each Lender shall severally indemnify the Agent, within (ten) 10 days after
demand therefor, for (i) any Indemnified Taxes as to which it has been
indemnified pursuant to this Section 16.1 attributable to such Lender (but only
to the extent that any Loan Party has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) and (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.2(g) relating to the maintenance of a Participant
Register, in each case, that are payable or paid by the Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Agent to the Lender from any other source
against any amount due to the Agent under this Section 16.1 (h).

(i) For purposes of this Section 16.1, the term “applicable law” includes FATCA.

16.2. Increased Costs and Reduction of Return.

(a) If any Lender shall have determined that:

(i) the introduction of any Capital Adequacy Regulation after the Original
Closing Date;

(ii) any change in any Capital Adequacy Regulation after the Original Closing
Date;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof after the Original Closing Date; or

(iv) compliance by such Lender (or its Lending Office) or any entity controlling
the Lender, with any Capital Adequacy Regulation in clauses (i) through (iii)
above; materially affects the amount of capital required or expected to be
maintained by such Lender or any entity controlling such Lender and (taking into
consideration such Lender’s or such entities’ policies with respect to capital
adequacy) determines that the amount of such capital is increased as a
consequence of its Commitment(s), loans, credits or obligations under this
Agreement, then, within thirty (30) days of written demand of such Lender (with
a copy to the Agent), Borrower shall pay to such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender (or the entity controlling the Lender) for such increase; provided, that
Borrower shall not be required to compensate any Lender pursuant to this
Section 16.2(a) for any amounts incurred more than 180 days prior to the date
that such Lender notifies Borrower in writing of the amounts and of such
Lender’s intention to claim compensation thereof; provided, further, that if the
event giving rise to such increase is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b) If any Change in Law shall subject any Lender or Agent to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto and the
result of any of the foregoing shall be to increase the cost to such Lender or
Agent of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender or Agent of participating in, issuing or to reduce the amount of any
sum received or receivable by such Lender or Agent hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
Agent the Borrower will pay to such Lender or Agent as the case may be, such
additional amount or amounts as will compensate such Lender or Agent, as the
case may be, for such additional costs incurred or reduction suffered.

 

55



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case in respect of this clause (ii) pursuant to Basel III, shall, in each
case, be deemed to be a change in Capital Adequacy Regulation after the Original
Closing Date under Section 16.2(a) above, as applicable, regardless of the date
enacted, adopted or issued.

(i) Any Lender claiming any additional amounts payable pursuant to this
Section 16.2 shall use reasonable efforts (consistent with its internal policies
and Legal Requirements), to change the jurisdiction of its lending office if
such a change would reduce any such additional amounts (or any similar amount
that may thereafter accrue) and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.

16.3. Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Section 16 shall deliver to Borrower (with a copy to the Agent)
a certificate setting forth in reasonable detail the amount payable to such
Lender hereunder and such certificate shall be conclusive and binding on
Borrower in the absence of manifest error.

17. THE AGENT.

17.1. Appointment.

(a) Subject to Section 17.8 and the Intercreditor Agreement, each Lender (and
each subsequent maker of any Advance by its making thereof) hereby irrevocably
appoints and authorizes the Agent to exercise the powers of the Agent as set
forth in this Agreement and the other Loan Documents, including: (i) to receive
on behalf of each Lender any payment of principal of or interest on the Advances
outstanding hereunder and all other amounts accrued hereunder for the account of
the Lenders and paid to such Agent, and to distribute promptly to each Lender
its share of all payments so received; (ii) to maintain, in accordance with its
customary business practices, ledgers and records reflecting the status of the
Obligations, the Advances, and related matters and to maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Collateral and related matters; (iii) to execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to this Agreement or any other Loan Document; (iv) to make the
Advances on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document; (v) to serve as the “ABL Agent” (as defined in the
Intercreditor Agreement) under the Intercreditor Agreement, and, at the
direction of the Required Lenders, perform, exercise, and enforce any and all
other rights and remedies of the Lenders with respect to Borrower or any other
Loan Party, the Obligations, or otherwise related to any of same to the extent
reasonably incidental to the exercise by such Agent of the rights and remedies
specifically authorized to be exercised by such Agent in its capacity as ABL
Agent by the terms of the Intercreditor Agreement; (vi) at the direction of the
Required Lenders, to perform, exercise, and enforce any and all other rights and
remedies of the Lenders with respect to Borrower or any other Loan Party, the
Obligations, or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Document; (vi) to incur and pay such fees necessary or appropriate
for the performance and fulfillment of its functions and

 

56



--------------------------------------------------------------------------------

powers pursuant to this Agreement or any other Loan Document; (viii) to execute
and deliver the Loan Documents, as Agent, to accept delivery of the Loan
Documents from the Loan Parties and to perform all of its undertakings and
obligations under each such Loan Document; (ix) to take such actions as it may
be necessary or desirable (as directed by the Required Lenders) for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein and (x) to take such action as such Agent deems
appropriate on its behalf to administer the Advances and the Loan Documents and
to exercise such other powers delegated to such Agent by the terms hereof or the
other Loan Documents (including, without limitation, the power to give or to
refuse to give notices, waivers, consents, approvals and instructions and the
power to make or to refuse to make determinations and calculations) together
with such powers as are reasonably incidental thereto to carry out the purposes
hereof and thereof. As to any matters not expressly provided for by this
Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Advances), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) only upon the written instructions of the Required Lenders (or such
other percentage of Lenders required under this Agreement), and such
instructions of the Required Lenders shall be binding upon all Lenders and all
makers of Advances; provided, however, that the Agent shall not be required to
take any action which, in the reasonable opinion of the Agent, exposes the Agent
to liability or which may expose the Agent to liability or is contrary to this
Agreement or any other Loan Document or applicable law. Except as otherwise
provided in this Section 17, the Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made in compliance with this section and without
gross negligence or willful misconduct of the Agent as determined by a final
order of a court of competent jurisdiction no longer subject to appeal. The
provisions of this Section 17 are solely for the benefit of the Agent and the
Lenders, and no Loan Party shall have any rights as a third-party beneficiary of
any of such provisions.

17.2. Nature of Duties. The Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement or in the other Loan
Documents. The duties of the Agent shall be mechanical and administrative in
nature. Nothing in this Agreement or any other Loan Document, express or
implied, is intended to or shall be construed to impose upon the Agent any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein. Each Lender shall make its own
independent investigation of the financial condition and affairs of Borrower and
the Guarantors in connection with the making and the continuance of the Advances
hereunder and shall make its own appraisal of the creditworthiness of Borrower
and the Guarantors and the value of the Collateral, and the Agent shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto, whether
coming into their possession before the Third Amended and Restated Effective
Date or at any time or times thereafter. The Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Agent by Borrower or the Lenders, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, and other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to it or as to those conditions precedent specifically
required to be to its satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of
Borrower and its Subsidiaries or any other Loan Party, obligor or guarantor, or
(vii) any failure by Borrower, any Loan Party or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein. Anything contained herein to
the contrary notwithstanding, the Agent shall not have any liability arising
from confirmations of the amount of the outstanding Advances or any components
thereof.

 

57



--------------------------------------------------------------------------------

17.3. Rights, Exculpation, Etc.

(a) The Agent and its directors, officers, affiliates (other than any affiliate
in its capacity as Lender, such Lender to be subject to the corresponding
applicable provisions of this Agreement), agents or employees shall not be
liable for any action taken or omitted to be taken by them under or in
connection with this Agreement or the other Loan Documents, except for their own
gross negligence or willful misconduct (which shall not include any action taken
or omitted to be taken strictly in accordance with any express direction,
instruction or certificate of the Required Lenders (or such other percentage of
Lenders required under this Agreement), for which the Agent shall have no
liability) as determined by a final judgment of a court of competent
jurisdiction no longer subject to appeal. Without limiting the generality of the
foregoing, the Agent (i) may treat the payee of any Advance as the owner thereof
until the Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 14 hereof, signed by such payee and in form satisfactory to
the Agent; (ii) may consult with legal counsel (including, without limitation,
counsel to the Agent or counsel to any Loan Party), independent public
accountants, and other experts selected by any of them and shall not be liable
for any action taken or omitted to be taken in good faith by any of them in
accordance with the advice of such counsel, accountant or experts; (iii) make no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, certificates, warranties or representations made in
or in connection with this Agreement or the other Loan Documents; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or Document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, sufficiency, value or collectability of the
Collateral, the condition of the Collateral, the existence, priority or
perfection of the Agent’s Lien thereon, or any certificate prepared by Borrower
or any Guarantor in connection therewith, nor shall the Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral. The Agent shall not be liable for any apportionment or distribution
of payments made in good faith pursuant to Section 2.4(e), 2.5(g) and 10.5, and
if any such apportionment or distribution is subsequently determined to have
been made in error the sole recourse of any Lender to whom payment was due but
not made, shall be to recover from other Lenders any payment in excess of the
amount which they are determined to be entitled. The Agent may at any time
request written instructions from the Required Lenders (or such other percentage
of Lenders required under this Agreement), including by e-mail from counsel to
such Required Lenders or other percentage of Lenders, with respect to any
actions or approvals which by the terms of this Agreement or of any of the other
Loan Documents the Agent is permitted or required to take or to grant, and the
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval under any of the Loan Documents until they shall have
received such instructions from the Required Lenders (or such other percentage
of Lenders required under this Agreement). The instructions as aforesaid and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
percentage of Lenders required under this Agreement).

 

58



--------------------------------------------------------------------------------

(b) The Agent shall have the right at any time to seek instructions concerning
the administration of the Collateral from any court of competent jurisdiction.

(c) The Agent shall be obligated to perform such duties and only such duties as
are specifically set forth in this Agreement or in any Loan Document, and no
implied covenants or obligations shall be read into this Agreement or any Loan
Document against the Agent. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and the Agent shall not have by reason of this Agreement or any other Loan
Document a fiduciary relationship in respect of any Lender. The Agent shall not
be under any obligation to take any action which is discretionary under the
provisions hereof except as set forth in Section 17.1(a). The Agent shall be
under no obligation to exercise any of the rights or powers vested in them by
this Agreement at the request or direction of the Required Lenders (or such
other percentage of Lenders required under this Agreement) pursuant to this
Agreement, unless (i) the Agent shall have been provided adequate security and
indemnity as determined by the Agent in its sole discretion (including without
limitation from the Lenders and/or Borrower or the Guarantors) against any and
all costs, expenses and liabilities which might be incurred by them in
compliance with such request or direction, including reasonable advances as may
be requested by the Agent and (ii) the Agent shall receive such written
instructions as the Agent deems appropriate. If a Default or Event of Default
has occurred and is continuing, then the Agent shall take such action with
respect to such Default or Event of Default as shall be instructed by the
Required Lenders (or such other percentage of Lenders required under this
Agreement) in the written instructions (with indemnities) described in this
Section 17.3(c); provided, that, unless and until the Agent shall have received
such instructions, the Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as they shall deem advisable in the best interests of the
Lenders, and the Agent shall not incur liability to any Lender by reason of so
refraining.

(d) Whenever in the administration of this Agreement, or pursuant to any of the
Loan Documents, the Agent shall deem it necessary or desirable (in each case, in
its sole discretion) that a matter be proved or established with respect to
Borrower or the Guarantors in connection with the taking, suffering or omitting
of any action hereunder by the Agent, such matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively provided or established by a certificate of an Authorized Person of
Borrower delivered to the Agent and such certificate shall be full warranty to
the Agent for any action taken, suffered or omitted in reliance thereon;
provided, that Borrower shall have no obligation to provide any such certificate
except as otherwise required hereunder.

(e) Agent shall not be responsible or liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including, but not limited
to, loss of profit) irrespective of whether Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

(f) In no event shall Agent be responsible or liable for any failure or delay in
the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including without limitation,
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, future changes in
applicable law or regulation, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that Agent shall use reasonable efforts consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

 

59



--------------------------------------------------------------------------------

17.4. Reliance. The Agent may rely, and shall be fully protected in acting, upon
any resolution, statement, certificate, instrument, opinion, report, notice,
request, consent, order, bond or other paper or document which they believe in
good faith to be genuine and to have been signed or presented by the proper
party or parties or, in the case of facsimiles, to have been sent by the proper
party or parties. In the absence of its gross negligence or willful misconduct
as determined by a final judgment of a court of competent jurisdiction no longer
subject to appeal, Agent may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to it and conforming to the requirements of
this Agreement or any Loan Document. The Agent shall not be required to keep
themselves informed as to the performance or observance by Borrower, any other
Loan Party or any of their respective Subsidiaries of this Agreement, the Loan
Documents or any other document, referred to or provided for herein or to
inspect the properties or books of Borrower, any other Loan Party or their
respective Subsidiaries. Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

17.5. Indemnification. Whether or not the transactions contemplated hereby are
consummated, to the extent that any Agent is not promptly reimbursed and
indemnified by Borrower, each Lender will reimburse and indemnify such Agent and
any Agent-Related Party from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, fees, costs, expenses,
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this Agreement or any of the other Loan Documents or any action
taken or omitted by such Agent under this Agreement or any of the other Loan
Documents, in proportion to the outstanding Advances (and other Obligations)
owed to and Commitments of each Lender, including, without limitation, advances
and disbursements made pursuant to Section 17.10, and the reasonable fees,
charges and disbursements of any counsel for Agent; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, fees, costs, expenses, advances
or disbursements for which there has been a final judgment of a court of
competent jurisdiction no longer subject to appeal that such liability resulted
from such Agent’s gross negligence or willful misconduct. The obligations of the
Lenders under this Section 17.5 shall survive the payment in full of the
Obligations and the termination of this Agreement, or the earlier resignation or
removal of the Agent. If after payment and distribution of any amount by Agent
to Lenders, any Lender or any other Person, including the Loan Parties, any
creditor of any Loan Party, a liquidator, administrator or trustee in
bankruptcy, recovers from Agent any amount found to have been wrongfully paid to
Agent or disbursed by Agent to Lenders, then each Lender shall reimburse Agent
for such amount received by such Lender.

17.6. Agent Individually. The Person serving as the Agent hereunder shall, to
the extent applicable, have the same rights and powers under this Agreement and
the other Loan Documents in its capacity as a Lender, if any, as any other
Lender and may, to the extent applicable, exercise the same as though it were
not the Agent; and the terms “Lender,” “Lenders,” and “Required Lenders” shall,
unless otherwise expressly indicated, include, to the extent applicable, such
Person in its individual capacity as a Lender, if applicable. The Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust, financial or other business with Borrower or any other
Loan Party as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.

17.7. Sub-agents. The Agent may perform any and all of its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Agent. The Agent and any such sub-agent may perform any and all of their duties
and exercise their rights and powers through their respective Agent-Related
Parties. The provisions of Section 11.3, this Section 17 and Section 19.9 shall
apply to any such sub-agent and to the Agent-Related Parties of the Agent and
such sub-agent, and shall apply to their respective activities in connection
with the activities of the Agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Agent acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

60



--------------------------------------------------------------------------------

17.8. Successor Agent.

(a) The Agent may resign from the performance of all its functions and duties
hereunder and under the other Loan Documents at any time by giving at least
thirty (30) days’ prior written notice to Borrower and each Lender. The Agent
may be removed with or without cause by the Required Lenders upon ten (10) days’
prior written notice from the Required Lenders to the Agent. Such resignation or
removal shall take effect upon the acceptance by a successor Agent of
appointment pursuant to clauses (b) and (c) below or as otherwise provided
below.

(b) Upon any such notice of resignation or removal, the Required Lenders shall
appoint a successor Agent with, so long as no Event of Default under Sections
9.4 or 9.5 exists, the prior written consent of Borrower (such consent not to be
unreasonably delayed or withheld). Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be immediately discharged
from its duties and obligations under this Agreement and the other Loan
Documents.

(c) If no such successor Agent shall have been so appointed by the Required
Lenders within 30 days after the retiring Agent gives notice of its resignation
or thirty (30) days after the Required Lenders give notice of removal to the
retiring Agent, then the retiring Agent may (but is not required to) on behalf
of the Lenders, appoint a successor Agent; provided, that if the Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation or removal shall nonetheless become effective
in accordance with such notice and (1) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Agent on behalf
of the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Agent as provided for in clause (b) above. The fees payable by Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such successor.

(d) After the retiring Agent’s resignation or removal under this Section 17.8,
the provisions of this Section 17, Section 11.3, and Section 19.9 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Agent-Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent or on behalf of the Agent
and if applicable, while continuing to hold collateral security on behalf of the
Lenders under any of the Loan Documents. Any corporation or association into
which the Agent may be merged or converted or with which it may be consolidated
shall be the Agent under this Agreement without further act.

17.9. Delivery of Information. The Agent shall not be required to deliver to any
Lender originals or copies of any documents, instruments, notices,
communications or other information received by the Agent from the Parent, the
Borrower, any Subsidiary, the Required Lenders, any Lender or any other Person
under or in connection with this Agreement or any other Loan Document except
(i) as specifically provided in this Agreement or any other Loan Document and
(ii) as specifically requested from time to time in writing by any Lender with
respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Agent at the time of
receipt of such request and then only in accordance with such specific request.
Notwithstanding any other provisions set forth herein,

 

61



--------------------------------------------------------------------------------

neither the Agent nor the Loan Parties shall deliver to any Lender any notices,
reports, letters, financial statements, statements or other documents required
to be delivered pursuant to Section 6 hereof unless such Lender requests such
notice, reports, financial statements, letters, statements or other documents
from Agent or Loan Party. Subject to the immediately preceding sentence, upon
receipt of notices from the Loan Parties required by this Agreement, Agent shall
forthwith notify the Lenders of the existence and content of such notices.

17.10. Collateral Matters.

(a) Each Lender hereby irrevocably authorizes and ratifies Agent’s entry into
this Agreement and the Loan Documents. Each Lender hereby irrevocably agrees
that any action taken by the Agent with respect to the Collateral in accordance
with the provisions of this Agreement or the Loan Documents, and the exercise by
the Agent of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized by and binding
upon all Lenders. The Agent is hereby irrevocably authorized on behalf of all
Lenders, without the necessity of any notice to or further consent from any
Lender to take any action with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Agent’s Liens upon
the Collateral, for the benefit of the Secured Parties (though the Agent shall
have no obligation to take sure actions). The Lenders hereby irrevocably
authorize the Agent, at its option and in its discretion, to release any Lien
granted to or held by the Agent upon any Collateral upon the payment of all
Obligations (other than unasserted contingent indemnification obligations) and
termination of the Commitments (and the Lenders’ obligation to issue Commitments
hereunder (if any)); or constituting property being sold or disposed of in
compliance with the terms of this Agreement and the other Loan Documents (other
than with respect to any sale or disposition to a Loan Party); or if approved,
authorized or ratified in writing by the Required Lenders (or all Lenders, if
required hereunder).

(b) Without in any manner limiting the Agent’s authority to act without any
specific or further authorization or consent by the Lenders (as set forth in
Section 17.10(a)), each Lender agrees to confirm in writing, upon request by the
Agent, the authority to release Collateral conferred upon the Agent under
Section 17.10(a). Upon receipt by the Agent of confirmation from the requisite
amount of Lenders of its authority to release any particular item or types of
Collateral, and upon prior written request by Borrower set forth in a
certificate of the Borrower executed by an Authorized Person, the Agent shall at
Borrower’s sole cost and expense (and is hereby irrevocably authorized by the
Lenders to) execute such documents as may be reasonably requested by the
Borrower to evidence the release of the Liens granted to the Agent for the
benefit of the Secured Parties upon such Collateral, and acknowledge and agree
that any such action by the Agent shall bind the Secured Parties; provided,
however, that (i) the Agent shall not be required to execute any such document
on terms which, in the Agent’s opinion, would expose the Agent to liability or
create any obligations or entail any consequence other than the release of such
Liens without recourse, representation or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
all interests in the Collateral retained by Borrower or any Guarantor.

(c) The Agent shall have no obligation whatsoever to any Lender to assure that
the Collateral exists, is genuine, or is owned by Borrower or any Guarantor or
is cared for, protected or insured or has been encumbered or that the Agent’s
Liens granted to the Agent pursuant to this Agreement or any other Loan Document
are valid or have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to maintain
the perfection of any Agent’s Liens on the Collateral, or to exercise at all or
in any particular manner or under any duty of care, disclosure or fidelity, or
to continue exercising, any of the rights, authorities and powers granted or
available to the Agent in this Section 17.10 or in any other Loan Document, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Agent may act in any manner it may deem
appropriate, in its sole discretion, given that the Agent shall have no duty or
liability whatsoever to any Lender, except upon being directed by the Required
Lenders or as otherwise provided herein.

 

62



--------------------------------------------------------------------------------

(d) Notwithstanding anything set forth herein to the contrary, the Agent shall
have a duty of ordinary care with respect to any Collateral delivered to the
Agent or its designated representatives that is in the Agent’s or its designated
representatives’ possession or control. The Agent shall not be responsible for
insuring the Collateral or for the payment of Taxes, charges, assessments or
Liens upon the Collateral or otherwise as to the maintenance of the Collateral.
The Agent will be deemed to have exercised ordinary care in the custody of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property, and the Agent
will not be liable or responsible for any loss or diminution in the value of any
of the Collateral by reason of the act or omission of any carrier, forwarding
agency or other agent or bailee selected by the Agent in good faith, including,
without limitation, by reason of the act or omission of the Term Lenders.

17.11. Agency for Perfection. Each Agent and each Lender hereby appoints each
other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and Liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agent and the Lenders, collectively, as secured party. Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify the Agent thereof, and, promptly upon the Agent’s request therefor shall
deliver such Collateral to the Agent or in accordance with the Agent’s
instructions. In addition, the Agent shall also have the power and authority
hereunder to appoint such other sub-agents as may be necessary or required under
applicable state law or otherwise to perform its duties and enforce its rights
with respect to the Collateral and under the Loan Documents. By its execution
and delivery of this Agreement, Borrower hereby consents to the foregoing.

17.12. Actions with Respect to Collateral. The Agent shall not have any
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Agent has or is deemed to have knowledge of such
matters, (ii) taking any necessary steps to preserve the rights against any
parties with respect to any Collateral or (iii) taking any action other than as
directed in writing by the Required Lenders (or such other percentage of Lenders
required under this Agreement), subject to the provisions of this Agreement.

17.13. Filing of Proofs of Claim. In case of any Default or Event of Default
under Sections 9.4 and 9.5 the Agent (regardless of whether the principal of any
Advance shall then be due and payable and regardless of whether the Agent has
made any demand on Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a) To (i) file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that are owing and unpaid and (ii) file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Agent and their respective agents and counsel and all other
amounts due to the Lenders, the Agent under Sections 2.12, 11.3 and 19.9)
allowed in such judicial proceeding; and

(b) To collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

 

63



--------------------------------------------------------------------------------

Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Agent; and (ii) if the Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Agent and their respective agents and counsel, and any other
amounts due to the Agent under Sections 2.12, 11.3 and 19.9. Nothing contained
herein shall be deemed to authorize the Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Agent to vote in respect of the claim of any Lender in any
such proceeding. Each Lender retains the right to file and prove a claim
separately.

17.14 Amendment and Restatement. Each of the Lenders party hereto hereby
(i) authorizes and directs the Agent to execute and deliver this Agreement, the
New Intercreditor Agreement, the New Interlender Agreement, the New Intercompany
Subordination Agreement and the other Loan Documents in connection with the
amendment and restatement of this Agreement on the date hereof (and ratifies the
execution and delivery by the Agent of any such Loan Documents prior to the date
hereof), (ii) [Intentionally Omitted] and (iii) acknowledges and agrees that the
foregoing directed action constitutes a direction from the Lenders under Article
17 of this Agreement, including, without limitation, Section 17.1 and
Section 17.3. The Borrower, the Guarantors party hereto and the Lenders party
hereto expressly agree and confirm that the Agent’s right to indemnification, as
set forth in Sections 11.3 and 17.5 shall apply with respect to any and all
losses, claims, liabilities costs and expenses that the Agent suffers, incurs or
is threatened with relating to actions taken or omitted by the Agent (in
accordance with this Agreement) in connection with this Agreement and the other
documents contemplated hereby. The Borrower hereby agrees to pay on demand all
costs and expenses in accordance with Section 19.9, in each case, incurred in
connection with the preparation, negotiation and execution of this Agreement and
all related documents.

18. GUARANTY.

18.1. Guarantors. Each Guarantor confirms that its guarantee of the Obligations
hereunder is secured by the Collateral pledged by it pursuant to and in
accordance with the Loan Documents delivered by it in connection herewith.
Notwithstanding any other provisions set forth herein, SAExploration
Acquisitions (U.S.), LLC shall not constitute a Guarantor or Loan Party
hereunder (or otherwise be subject to the any of the provisions hereof) unless
and until the Closing Date Acquisition Obligations (other than contingent
indemnification obligations for which no claim has been asserted) have been paid
in full in cash. Immediately upon the payment of the Closing Date Acquisition
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) in full (or the administrative agent under the Closing
Date Loan Agreement confirming the same), SAExploration Acquisitions (U.S.), LLC
shall automatically constitute a Guarantor (and Loan Party) hereunder and under
the other Loan Documents for all purposes without any further action required on
the part of any Person other than the attachment of the signature page of
SAExploration Acquisitions (U.S.), LLC hereto as Guarantor.

18.2. Guaranty: Limitation of Liability.

(a) Each Guarantor, jointly and severally, hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, reasonable and documented out-of-pocket
expenses or otherwise (such Obligations being the “Guaranteed Obligations”), and
agrees to pay reasonable

 

64



--------------------------------------------------------------------------------

and documented out-of-pocket expenses (including, without limitation, reasonable
and documented out-of-pocket fees and expenses of counsel) incurred by the Agent
or any other Lender in enforcing any rights under this Guaranty or any other
Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations (and any other obligations under this Guaranty) and would
be owed by any other Loan Party to the Agent or any Lender under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowed due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

(b) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this
Guaranty, such Guarantor will contribute, to the maximum extent allowed under
applicable law, such amounts to each other Guarantor and each other guarantor so
as to maximize the aggregate amount paid to the Agent or Lenders under or in
respect of the Loan Documents.

18.3. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
any Lender with respect thereto. The obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against Borrower or any other Loan Party or whether Borrower
or any other Loan Party is joined in any such action or actions. The liability
of each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses (other than payment of the Obligations to the extent of such payment)
it may now have or hereafter acquire in any way relating to, any or all of the
following, to the maximum extent allowed under applicable law:

(a) any lack of validity or enforceability of any Loan Documents or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to the Agent or such Lender (each Guarantor waiving any duty on
the part of the Agent or Lenders to disclose such information); provided, that
each Guarantor shall have any contractual defenses that the applicable Loan
Party has under any Loan Document including payment in full of the Obligations;

 

65



--------------------------------------------------------------------------------

(g) the failure of any other Person to execute or deliver any Guaranty
Supplement or any other guaranty or agreement or the release or reduction of
liability of any Guarantor or other guarantor or surety with respect to the
Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety other than payment
in full of the Guaranteed Obligations; provided, that each Guarantor shall have
any contractual defenses that the applicable Loan Party has under any Loan
Document.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.

18.4. Waivers and Acknowledgments.

To the maximum extent allowed under applicable law:

(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Agent or any Lender protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Guaranteed Obligations of
such Guarantor hereunder.

(d) Each Guarantor acknowledges that the Agent may, without notice to or demand
upon such Guarantor and without affecting the liability of such Guarantor under
this Guaranty, foreclose under any mortgage by nonjudicial sale, and each
Guarantor hereby waives any defense to the recovery by the Agent and the other
Lenders against such Guarantor of any deficiency after such nonjudicial sale and
any defense or benefits that may be afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to such Guarantor any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by the Agent or such Lender.

 

66



--------------------------------------------------------------------------------

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 18.3 and this Section 18.4
are knowingly made in contemplation of such benefits.

18.5. Subrogation. Each Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against
Borrower, any other Loan Party or any other insider guarantor that arise from
the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Agent or any Lender against Borrower, any other Loan
Party or any other insider guarantor or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash and the Commitments (and any obligation to issue
Commitments hereunder (if any)) shall have expired or been terminated. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the payment in full in cash of the Guaranteed
Obligations (other than unasserted contingent indemnification obligations) and
all other amounts payable under this Guaranty, such amount shall be received and
held in trust for the benefit of the Agent and the Lenders, shall be segregated
from other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) any Guarantor shall make payment to the
Agent or any Lender of all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash and (iii) the Maturity Date has occurred,
the Agent or Lenders will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor such documents as may be reasonably requested by such
Grantor, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.

18.6. Guaranty Supplements. If any Loan Party creates or acquires a wholly-owned
Domestic Subsidiary (other than a Foreign Subsidiary Holding Company) on or
after the date hereof, within thirty (30) days after such Subsidiary is formed
or acquired, such Loan Party shall cause such Domestic Subsidiary to become a
Guarantor and Loan Party hereunder for all purposes including without limitation
to grant a security interest in substantially all of its property and assets to
Agent for the benefit of the Secured Parties to secure the Guaranteed
Obligations, by executing (and/or filing, as applicable) the Guaranty Supplement
(hereinafter defined) and such other security agreements, filings and recordings
that are necessary or that Agent (at direction of the Required Lenders) may
require to grant and/or perfect liens in such Subsidiaries’ assets pursuant to
the Guaranty Supplement (subject to the provisions hereof that limit the
obligation of the Loan Parties to perfect Liens in certain types and/or amounts
of the Loan Parties’ assets and/or Collateral). Upon the execution and delivery
to the Agent by any such Person of a guaranty supplement in substantially the
form of Exhibit F hereto (each, a “Guaranty Supplement”), (a) such Person shall
be referred to as an “Additional Guarantor” and shall become and be a Guarantor
hereunder, and each reference in this Guaranty to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Loan Party” shall also mean and be a

 

67



--------------------------------------------------------------------------------

reference to such Additional Guarantor if it is a Subsidiary of Borrower, and
(b) each reference herein to “this Guaranty,” “hereunder,” “hereof or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty,” “thereunder,” “thereof,” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement. For the avoidance of doubt, in no
event shall a Subsidiary of a Loan Party that is a Foreign Subsidiary or a
Foreign Subsidiary Holding Company (or a Subsidiary of a Foreign Subsidiary or
Foreign Subsidiary Holding Company) be required to join in the Guaranty or
become a Guarantor hereunder.

18.7. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 18.7:

(a) Prohibited Payments, Etc. Unless the Required Lenders otherwise agree, upon
the occurrence and during the continuance of an Event of Default, no Guarantor
shall demand, accept or take any action to collect any payment on account of the
Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any Insolvency Proceeding
relating to any other Loan Party, each Guarantor agrees that the Agent and
Lenders shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of an Insolvency Proceeding, whether or not constituting an allowed claim in
such proceeding (“Postpetition Interest”)) before such Guarantor receives
payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default, but subject to the Intercreditor Agreement and notice provisions
described in Section 10 each Guarantor shall, if the Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Agent and the Lenders and deliver such payments to the Agent on
account of the Guaranteed Obligations (including all Postpetition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of any
Event of Default, but subject to the Intercreditor Agreement and notice
provisions described in Section 10, the Agent is authorized and empowered (but
without any obligation to so do), in its discretion, (i) in the name of each
Guarantor, to collect and enforce, and to submit claims in respect of, the
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Postpetition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and (B) to pay any amounts received
on such obligations to the Agent for application to the Guaranteed Obligations
(including any and all Postpetition Interest).

18.8. Continuing Guaranty, Assignments. This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until the payment in full in cash
of the Guaranteed Obligations and all other amounts payable under this Guaranty
(other than unasserted contingent indemnification amounts) and the termination
of all Commitments, the obligation to issue Commitments hereunder (if any) and
the Loan Documents, (b) be binding upon each Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Agent, the
Lenders and their respective successors, transferees and assigns. No Guarantor
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Agent (acting at the written direction
of the Required Lenders).

 

68



--------------------------------------------------------------------------------

19. GENERAL PROVISIONS.

19.1. Effectiveness. This Agreement shall be binding and deemed effective upon
(x) execution and delivery of this Agreement by Borrower, each other Loan Party,
the Agent and the Lenders and (y) fulfilment, to the satisfaction of, or waiver
by, the Agent and the Required Lenders, of each of the conditions precedent set
forth in Section 1 of Exhibit B hereto.

19.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

19.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Agent, the Lenders or any Loan Party,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

19.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

19.5. Debtor-Creditor Relationship. The relationship between the Agent and
Lenders, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor. The Agent and the Lenders shall not have (and shall
not be deemed to have) any fiduciary relationship or duty to any Loan Party
arising out of or in connection with the Loan Documents or the transactions
contemplated thereby, and there is no agency or joint venture relationship
between the Agent and the Lenders, on the one hand, and the Loan Parties, on the
other hand, by virtue of any Loan Document or any transaction contemplated
therein.

19.6. Counterparts, Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

19.7. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or any other Loan Party or the transfer to the Agent
or the Lenders of any property should for any reason subsequently be asserted,
or declared, to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Agent or any Lender is required to repay or restore, in whole or in part, any
such Voidable Transfer, or elects to do so upon the reasonable advice of its
counsel, then, as to any such Voidable Transfer, or the amount thereof that the
Agent or such Lender is required or elects to repay or restore, and as to all
reasonable costs, expenses, and attorneys’ fees of the Agent or such Lender
related thereto, the liability of Borrower or such other Loan Party
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made and all of the Agent’s Liens
in the Collateral shall be automatically reinstated without further action.

 

69



--------------------------------------------------------------------------------

19.8. Confidentiality.

(a) The Lender Parties agree that material, non-public information regarding the
Loan Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans delivered by Loan Parties to Lender Parties
(“Confidential Information”) shall be treated by the Lender Parties in a
confidential manner, and shall not be disclosed by the Lender Parties to Persons
who are not parties to this Agreement, except: (i) to attorneys for and other
advisors, accountants, auditors, and consultants to the Lender Parties and to
employees, directors and officers of the Lender Parties (the Persons in this
clause (i), “Lender Representatives”) on a “need to know” basis in connection
with this Agreement, and the other Loan Documents, and the transactions
contemplated hereby and thereby on a confidential basis, (ii) to Subsidiaries,
Affiliates and Lender Affiliates of the Lender Parties; provided, that any such
Subsidiary, Affiliate or Lender Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 19.8 and keep such
Confidential Information confidential, (iii) as may be required by regulatory
authorities, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation; provided, that (x) prior to any
disclosure under this clause (iv), the disclosing party agrees to provide
Borrower with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrower pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation and (y) any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrower, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process;
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrower with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by the Lender Parties or Lender
Representatives), (viii) in connection with any assignment, participation or
pledge (or any prospective assignment, participation or pledge) of any Lender
Party’s interest under the Loan Documents or the Intercreditor Agreement;
provided, that prior to receipt of Confidential Information any such assignee,
participant, or pledgee shall have agreed in writing to receive such
Confidential Information hereunder subject to the terms of this Section 19.8,
(ix) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents; (x) to equity owners of each Loan Party, (xi) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document,
(xii) to Convertible Notes Noteholders and their agents, trustees and
representatives on a confidential basis, (xiii) to the Term Lenders and their
agents and representatives on a confidential basis, (xiv) to the New Senior
Noteholders and their agents, trustees and representatives on a confidential
basis and (xv) to agents and lenders under the Closing Date Loan Documents and
their agents and representatives on a confidential basis.

(b) Anything in this Agreement to the contrary notwithstanding, the Agent and
the Lenders may use the name, logos, and other insignia of the Loan Parties and
the total Credit Facility amount provided hereunder in any “tombstone” or
comparable advertising, on its website or in other marketing materials of the
Agent or the Lenders.

 

70



--------------------------------------------------------------------------------

(c) The Loan Parties hereby acknowledge that (i) the Agent may, but shall not be
obligated to, make available to the Lenders materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debtdomain, IntraLinks or
another similar electronic system (the “Platform”) and (ii) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Loan Parties or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market- related activities with respect to such
Persons’ securities. Each of the Loan Parties hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that: (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to each Loan Party
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in clause
(a) above); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.

(d) The Platform is provided “as is” and “as available.” Neither the Agent nor
any Agent-Related Party warrants the accuracy or completeness of the
communications through the Platform or the adequacy of the Platform and each
expressly disclaims liability for errors or omissions in such communications. No
warranty or representation of any kind, express, implied, or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent or any Agent-Related Party in connection with such
communications or the Platform. In no event shall the Agent or any Agent-Related
Party have any liability to any Loan Party, any Lender, or any other Person for
damages of any kind, whether or not based on strict liability and whether or not
direct or indirect, special, incidental, or consequential damages, losses, or
expenses (whether in tort, contract, or otherwise) arising out of any Loan
Party’s or Agent’s transmission of communications through the Internet, except
to the extent the liability of any such Person is found in a final
non-appealable order by a court of competent jurisdiction to have resulted
primarily from such Person’s gross negligence or willful misconduct.

19.9. Expenses. Borrower and each other Loan Party agrees to pay the Expenses on
the earlier of (a) the tenth day of the month following the date on which such
Expenses were first incurred (or, if such day is not a Business Day, the next
succeeding Business Day), or (b) the date on which demand therefor is made by
the Agent or a Lender on Borrower, and each other Loan Party agrees that its
obligations contained in this Section 19.9 shall survive payment or satisfaction
in full of all other Obligations; provided, that the Loan Parties shall not be
deemed in default for non-payment of such Expenses unless such expenses remain
unpaid following demand therefor.

19.10. Setoff.

(a) Right of Setoff. Each of the Agent, each Lender and each Affiliate
(including each branch office thereof) of any of them is hereby authorized,
without notice or demand (each of which is hereby waived by each Loan Party), at
any time and from time to time during the continuance of any Event of Default
and to the fullest extent permitted by applicable Legal Requirements, to set off
and apply any and all deposits (whether general or special, time or demand,
provisional or final) at any time held and other Indebtedness, claims or other
obligations at any time owing by the Agent, such Lender or any of their
respective Affiliates to or for the credit or the account of Borrower or any
other Loan Party against any Obligation of any Loan Party now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured. No

 

71



--------------------------------------------------------------------------------

Lender shall exercise any such right of setoff without the prior consent of the
Required Lenders. Each of the Agent and each Lender agrees promptly to notify
Borrower and the Agent after any such setoff and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such setoff and application. The rights under this
Section 19.10 are in addition to any other rights and remedies (including other
rights of setoff) that the Agent, the Lenders, their Affiliates and the other
Secured Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Loan Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
Uniform Commercial Code) of Collateral) other than pursuant to Section 14.2 or
Section 16 and such payment exceeds the amount such Lender would have been
entitled to receive if all payments had gone to, and been distributed by, the
Agent in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Lenders such participations in their Obligations as
necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by the Agent and
applied in accordance with this Agreement (or, if such application would then be
at the discretion of Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender in whole or in part, such purchase shall be rescinded
and the purchase price therefor shall be returned to such Lender without
interest and (b) such Lender shall, to the fullest extent permitted by
applicable Legal Requirements, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Loan Party in the
amount of such participation.

19.11. Release, Retention in Satisfaction, Etc.

(a) Collateral hereunder shall be released if and to the extent so provided
hereunder or upon the transfer or sale of any asset or property theretofore
included in Collateral to the extent permitted under Section 7.4 or otherwise
permitted under this Agreement or the Intercreditor Agreement (in each case,
other than transfers or sales to a Loan Party); provided, that the Agent shall
have received a certificate reasonably satisfactory to the Agent from an
Authorized Person of the Borrower requesting such release certifying that the
release of such Collateral is permitted under this Agreement, or the
Intercreditor Agreement (the “Release Certificate”).

(b) Except as may be expressly applicable pursuant to Section 9-620 of the Code,
no action taken or omission to act by the Agent or the Lenders hereunder or the
other Loan Documents shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect until
the Agent and the Lenders shall have applied payments (including, without
limitation, collections from Collateral) towards the Obligations in the full
amount then outstanding.

(c) Upon such release or any release of Collateral or any part thereof in
accordance with the provisions of the Loan Documents and provided, that the
Agent shall have received the Release Certificate, the Agent shall, subject to
the terms of the Intercreditor Agreement, upon the request and at the sole cost
and expense of the Loan Parties and promptly after the Agent’s receipt of such
request, (i) assign, transfer and deliver to the Loan Parties, against receipt
and without recourse to or representation or warranty by the Agent except as to
the fact that the Agent has not encumbered the released assets except in
accordance with the Loan Documents, such of the Collateral or any part thereof
to be released (in the case of a release) as may be in possession of the Agent
and as shall not have been sold or otherwise applied pursuant to the terms
hereof or any other Loan Document, and (ii) execute documents and instruments
prepared by the Loan Parties and acceptable to the Agent (including UCC-3
termination financing statements or releases) acknowledging the release of such
Collateral.

 

72



--------------------------------------------------------------------------------

19.12. Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Agent may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as any of the Obligations (other than unasserted contingent indemnification
amounts) is outstanding and unpaid and/or so long as the Commitments (and
obligation to issue Commitments hereunder (if any)) and other obligation of the
Lenders to provide extensions of credit hereunder (if any) has not expired or
been terminated. Section 11.3, Section 16.1(h), Section 17 and Section 19.9
shall survive the termination of the Commitments (and obligation to issue
Commitments hereunder (if any)) and this Agreement and the repayment,
satisfaction, or discharge of the Obligations.

19.13. Patriot Act. The Agent and each Lender hereby notify the Loan Parties
that pursuant to the requirements of the Patriot Act, they are required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow the Agent or the Lenders to identify each Loan Party
in accordance with the Patriot Act. In addition, if the Agent or any Lender is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for the Loan Parties, and (b) OFAC/PEP
searches and customary individual background checks of the Loan Parties’ senior
management and key principals, and Borrower and each other Loan Party agrees to
cooperate in respect of the conduct of such searches and further agrees that the
reasonable costs and charges for such searches shall constitute Expenses
hereunder and be for the account of Borrower.

19.14. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

19.15. Lender Instructions. Each Lender hereby instructs the Agent to execute
and deliver on behalf of such Lender, and agrees to be bound by, any documents
and filings that are contemplated to be executed and delivered or filed in
connection herewith or therewith, including, without limitation, all documents
and filings listed on Exhibit I attached hereto (Post-Closing Deliverables).
Each Lender hereby acknowledges and agrees that (x) the foregoing instructed
actions constitute an instruction from all the Lenders under Section 17 and
(y) Sections 11.3, 17.3, 17.5 and 19.9 and any other rights, privileges,
protections, immunities, and indemnities in favor the Agent hereunder apply to
any and all actions taken or not taken by the Agent in accordance with such
instruction.

19.16. [Intentionally Omitted].

19.17. Intercreditor Agreement.

(a) The Loan Parties confirm that, for purposes of the Intercreditor Agreement,
(i) the Agent shall be the “ABL Agent” thereunder, (ii) this Agreement shall
constitute the “ABL Credit Agreement” thereunder and all references to the “ABL
Credit Agreement” contained therein shall be deemed to refer to this Agreement,
(iii) all of the Obligations shall constitute “ABL Obligations” thereunder and
(iv) the security interest in and lien on the Collateral granted to Agent shall
be for the benefit of the Secured Parties and shall constitute and shall
continue to constitute a “Senior Lien” thereunder, and shall remain senior and
prior to any “Junior Lien” thereunder, in respect of the Collateral.

 

73



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, to the extent any provision of this Agreement or any other Loan
Document (other than the Intercreditor Agreement) conflicts with the terms of
the Intercreditor Agreement, the terms and provisions of the Intercreditor
Agreement shall govern.

(c) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, the Liens granted to Agent pursuant to this Agreement and the
other Loan Documents and the exercise of any right related to any Collateral
shall be subject, in each case, to the terms of the Intercreditor Agreement.

(d) The Loan Parties authorize the Agent or any Lender to communicate with the
Term Agent and Term Lenders under the Term Credit Agreement, the New Senior
Notes Trustee under the New Senior Notes Indenture, the Convertible Notes
Trustee (and the Convertible Notes Noteholders), and any other Person who is, or
becomes a party to the Intercreditor Agreement, with respect to any matter,
including, without limitation, the Obligations, the Term Loan Obligations, the
Convertible Notes, the obligations under the New Senior Notes Documents, the
Intercreditor Agreement, the Loan Documents, the New Senior Notes Documents, the
Convertible Notes Documents (and the obligations of Loan Parties thereunder),
and any other matter relating to, or arising out of such matters.

(e) The Lenders authorize and direct the Agent to execute the New Intercreditor
Agreement, the New Interlender Agreement and the New Intercompany Subordination
Agreement on the date hereof and to perform its duties thereunder on behalf of
the Secured Parties. The Lenders reaffirm their direction to the Agent to enter
into the Existing Intercreditor Agreement, and to perform its duties thereunder.
In connection with the foregoing directions, the Loan Parties and the Lenders
affirm their obligations to indemnify the Agent in accordance with this
Agreement and the Loan Documents, and acknowledge and agree that the actions
taken by the Agent in accordance with the foregoing directions shall not be
deemed gross negligence or willful misconduct on the part of the Agent,
notwithstanding any breach of any Intercreditor Agreement by virtue of the
foregoing.

19.18. Amendment and Restatement.

This Agreement shall (and it is the intent of the parties hereto that this
Agreement shall) amend, restate and replace the Second Amended and Restated
Credit Agreement and the Guaranty shall (and it is the intent of the parties
hereto that the Guaranty shall) amend, restate and replace the Guaranty (as
defined in the Second Amended and Restated Credit Agreement) and, in each case,
re-evidence the obligations outstanding thereunder on the Third Amended and
Restated Effective Date as contemplated hereby, and not constitute a novation of
the obligations and liabilities of the parties under the Second Amended and
Restated Credit Agreement and the Guaranty (as defined in the Second Amended and
Restated Credit Agreement). In addition, unless specifically amended or amended
and restated in connection herewith, each of the Loan Documents existing
immediately prior to the Third Amended and Restated Effective Date shall
continue in full force and effect and that, from and after the Third Amended and
Restated Effective Date, all references to the “Credit Agreement” contained
therein shall be deemed to refer to this Agreement and all references to the
“Guaranty” contained therein shall be deemed to refer to the Guaranty. The
parties hereto further acknowledge and agree that this Agreement constitutes an
amendment of the Second Amended and Restated Credit Agreement made in accordance
with the terms of Section 15.1 of the Second Amended and Restated Credit
Agreement.

 

74



--------------------------------------------------------------------------------

19.19. Reaffirmation and Grant of Security Interests.

(a) Each Loan Party, subject to the terms and conditions contained herein and in
the other Loan Documents, has (i) guarantied (or, in the case of the Borrower,
is otherwise liable for) the Obligations and (ii) created Liens in favor of the
Agent for the benefit of the Secured Parties on the Collateral to secure its
Obligations or Guaranteed Obligations, as applicable, and all of its other
obligations under the Loan Documents (as applicable) (as amended or amended and
restated hereby or in connection herewith). Each Loan Party hereby acknowledges
that it has reviewed the terms and provisions of this Agreement and consents to
the amendment and restatement of the Second Amended and Restated Credit
Agreement and the Guaranty (as defined in the Second Amended and Restated Credit
Agreement). Each Loan Party hereby (x) confirms that is the intention of each of
the parties hereto that the Second Amended and Restated Credit Agreement be
amended and restated so as to preserve the perfection and priority of all
security interests securing indebtedness and obligations of the Loan Parties
under the Original Credit Agreement, the First Amended and Restated Credit
Agreement, the Second Amended and Restated Credit Agreement, the other Loan
Documents (as defined in the Original Credit Agreement, the First Amended and
Restated Credit Agreement and the Second Amended and Restated Credit Agreement)
and the Intercreditor Agreement, (y) confirms that each Loan Document to which
it is a party or is otherwise bound that constitutes this Agreement or the
Preferred Ship Mortgage (or any other Loan Document that constitutes a
collateral or security document) and all Collateral encumbered thereby will
continue to guarantee and/or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Documents, the payment and performance of
the Obligations (and Guaranteed Obligations, in the case of the Guarantors, but
without duplication), as the case may be, including, without limitation, the
payment and performance of all such applicable Obligations that are joint and
several obligations of each Guarantor now or hereafter existing, and (z) grants
to the Agent for the benefit of the Secured Parties a continuing Lien on and
security interest in and to such Loan Party’s right, title and interest in, to
and under all Collateral as collateral security for the prompt payment and
performance in full when due of all Obligations (and Guaranteed Obligations, in
the case of the Guarantors, but without duplication) subject to the terms and
conditions contained herein and in the other Loan Documents (whether at stated
maturity, by acceleration or otherwise).

(b) Each Loan Party acknowledges and agrees that any of the Loan Documents (as
amended and restated hereby and/or amended or amended and restated in connection
herewith) to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the amendment and restatement of the Second Amended and
Restated Credit Agreement or the amendment and restatement of the Guaranty (as
defined in the Second Amended and Restated Credit Agreement). Each Loan Party
represents and warrants that all representations and warranties contained in the
Loan Documents (as amended or amended and restated hereby or in connection
herewith) to which it is a party or otherwise bound are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the Third Amended and
Restated Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

19.20. Release.

Each Loan Party hereby absolutely and unconditionally releases and forever
discharges, the Agent and each Lender (including for the avoidance of doubt, the
Original Lender, whether in its capacity as Lender, Agent, ABL Agent or
otherwise), and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, Affiliates, Lender Affiliates, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise,

 

75



--------------------------------------------------------------------------------

which each Loan Party has had, now has or has made claim to have against any
such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Agreement (including, without limitation, related to the Loan Documents, the
Asset Purchase Agreement, the transactions contemplated hereunder, the Original
Credit Agreement, the First Amended and Restated Credit Agreement, the Second
Amended and Restated Credit Agreement, the Loan Documents (as defined in the
Original Credit Agreement, the First Amended and Restated Credit Agreement and
the Second Amended and Restated Credit Agreement) or any act or omission of the
Original Lender, the Agent and the Lenders in any capacity under such Loan
Documents), whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

[Signature pages to follow]

 

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered under seal as of the date first above written.

 

BORROWER: SAEXPLORATION, INC.

By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary GUARANTORS: SAEXPLORATION HOLDINGS, INC.

By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary SAEXPLORATION SUB, INC.

By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary NES, LLC

By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary SAEXPLORATION SEISMIC SERVICES (US), LLC

By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary

[Signature Page to Third Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

SAEXPLORATION ACQUISITIONS (U.S.), LLC

By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary

[Signature Page to Third Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

AGENT: CANTOR FITZGERALD SECURITIES, as Agent

By:  

/s/ James Buccola

Name:   James Buccola Title:   Head of Fixed Income

[Signature Page to Third Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

LENDERS: 1992 MSF INTERNATIONAL LTD. By: Highbridge Capital Management, LLC, as
Trading Manager and not in its individual capacity By:  

/s/ Jonathan Segal

Name: Jonathan Segal Title: Managing Director 1992 TACTICAL CREDIT MASTER FUND,
L.P. By: Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity By:  

/s/ Jonathan Segal

Name: Jonathan Segal Title: Managing Director

[Signature Page to Third Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

Whitebox Asymmetric Partners, LP By:  

/s/ Mark Strefling

Name: Mark Strefling Title: Partner & CEO Whitebox Credit Partners, LP By:  

/s/ Mark Strefling

Name: Mark Strefling Title: Partner & CEO Whitebox Multi-Strategy Partners, LP
By:  

/s/ Mark Strefling

Name: Mark Strefling Title: Partner & CEO

[Signature Page to Third Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

Blue Mountain Credit Alternatives Master Fund L.P. By:  

/s/ David M. O’Mara

Name: David M. O’Mara Title: Deputy General Counsel BlueMountain Montenvers
Master Fund SCA SICAV-SIF By:  

/s/ David M. O’Mara

Name: David M. O’Mara Title: Deputy General Counsel BlueMountain Summit Trading
L.P. By:  

/s/ David M. O’Mara

Name: David M. O’Mara Title: Deputy General Counsel BlueMountain Kicking Horse
Fund L.P. By:  

/s/ David M. O’Mara

Name: David M. O’Mara Title: Deputy General Counsel

[Signature Page to Third Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

AMZAK CAPITAL MANAGEMENT LLC By:  

/s/ Sam Barker

Name: Sam Barker Title: Senior Fixed Income Analyst

[Signature Page to Third Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

DUPONT PENSION TRUST By:  

/s/ Dennis Frasu

Name: Dennis Frasu Title: VP - State Street Bank and Trust Company, as Trustee

[Signature Page to Third Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Jeff Hastings

        Jeff Hastings

[Signature Page to Third Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

By:  

/s/ John Pecora

        John Pecora

[Signature Page to Third Amended and Restated Credit and Security Agreement]

 



--------------------------------------------------------------------------------

Schedule 1.1

a. Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“ABL Agent” shall have the meaning specified in the Intercreditor Agreement.

“Account” means an account (as that term is defined in Article 9 of the Code).

“Account Debtor” means an account debtor (as that term is defined in the Code).

“Accounting Change” is defined in section b of this Schedule.

“Additional Documents” has the meaning specified in Section 6.15(a).

“Additional Guarantor” has the meaning specified in Section 18.6.

“Advances” means, collectively, the Closing Date Subsequent Advance, each other
Subsequent Advance and each Protective Advance.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 7.12: (a) any Person which owns
directly or indirectly 20% or more of the Stock having ordinary voting power for
the election of the Board of Directors or 20% or more of the partnership or
other ownership interests of any other Person (other than as a limited partner
of such Person) shall be deemed an Affiliate of such other Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person; provided, further, that no HB
Lender, First Amended and Restated Effective Date Lender or any Affiliate or
Lender Affiliate of any HB Lender or First Amended and Restated Effective Date
Lender shall be deemed to be an Affiliate of any Loan Party hereunder.

“Agent” as defined in the preamble hereto.

“Agent-Related Parties” means the Agent’s Affiliates and the respective
directors, officers, employees, agents and advisors (including attorneys,
accountants and experts) of the Agent and the Agent’s Affiliates.

“Agent Fee Letter” means the letter, dated as of the First Amended and Restated
Effective Date hereof, between the Loan Parties and the Agent.

“Agent’s Liens” mean the Liens granted by Borrower and the other Loan Parties to
the Agent for the benefit of the Secured Parties under the Loan Documents.

“Aggregate Excess Funding Amount” has the meaning specified in
Section 2.13(d)(iv).

“Agreement” means the Third Amended and Restated Credit and Security Agreement
to which this Schedule 1.1 is attached.

 

Schedule 1.1 - 1



--------------------------------------------------------------------------------

“Alaska Tax Credits” means any incentive tax credit, refund or refund claim
relating to oil and gas exploration or production activities in the state of
Alaska, including without limitation, Alaska Oil and Gas Production Tax Credits,
any credit application therefor, any credit certificate related thereto and the
proceeds of any of the foregoing.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate and/or Lender Affiliate of such
Lender or (iii) any Person (other than an individual) that administers or
manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 14.2 (with the consent of any party whose consent is required by
Section 14.2) in form and substance attached as Exhibit H hereto.

“Assumption and Assignment Agreement” means that certain Loan Assignment,
Assumption and Indemnity Agreement among the Original Lender and Cantor
Fitzgerald Securities, dated as of September 22, 2017, as amended, restated,
supplemented or modified from time to time.

“Authorized Person” means any one of the individuals identified on Annex A-2 as
such schedule is updated from time to time by written notice from Borrower to
the Agent.

“Available Amount” shall mean an amount equal to the amount of Subsequent
Advance Commitments issued and then outstanding.

“Bank Product” means any one or more of the following financial products or
accommodations extended to a Loan Party or any of its/their Subsidiaries by a
Bank Product Provider: (a) commercial credit cards, (b) commercial credit card
processing services, (c) debit cards, (d) stored value cards, (e) purchase cards
(including so-called “procurement cards” or “P-cards”), (f) Cash Management
Services, or (g) transactions under Hedge Agreements.

“Bank Product Provider” means a commercial bank that provides Bank Products to a
Loan Party or any of its/ their Subsidiaries.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

Schedule 1.1 - 2



--------------------------------------------------------------------------------

“Board of Directors” means:

(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(b) with respect to a partnership, the board of directors of a direct or
indirect general partner of the partnership;

(c) with respect to a limited liability company, the direct or indirect managing
member or members or any controlling committee of managing members thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Books” means books and records (including Borrower’s or any other Loan Party’s
Records) indicating, summarizing, or evidencing Borrower’s or such other Loan
Party’s assets (including the Collateral) or liabilities, Borrower’s or such
other Loan Party’s Records relating to Borrower’s or such other Loan Party’s
business operations or financial condition, or Borrower’s or such other Loan
Party’s Goods or General Intangibles containing such information.

“Borrower” has the meaning specified in the preamble.

“Borrower Materials” has the meaning specified in Section 19.8(c).

“Borrowing” means a borrowing consisting of Advances made to or for the benefit
of Borrower by the Lenders pursuant to Section 2 including any Protective
Advance.

“Borrowing Certificate” means the Borrowing Certificate attached hereto as
Exhibit G.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in New York, New York or
pursuant to the rules and regulations of the Federal Reserve System.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capital Stock” means:

(a) in the case of a corporation, capital stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) in
the equity of such entity;

(c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests, respectively;
and

 

Schedule 1.1 - 3



--------------------------------------------------------------------------------

(d) in the case of any other entity, any other interests or participations that
confer on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing entity; but excluding from all of the
foregoing any debt securities convertible into or exchangeable for Capital
Stock, whether or not such debt securities include any right of participation
with Capital Stock.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and having
one of the two highest ratings obtainable from either Standard & Poor’s Rating
Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody‘s”), (c) commercial
paper maturing no more than 270 days from the date of creation thereof and, at
the time of acquisition, having a rating of at least A-l from S&P or at least
P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means that (a) the Parent shall fail to own one hundred
percent (100%) of the Capital Stock of SAExploration Sub, Inc. entitled to vote
in the election of members of the Board of Directors (or equivalent governing
body) of SAExploration Sub, Inc., (b) at any time, SAExploration Sub, Inc. shall
fail to own one hundred percent (100%) of the Capital Stock of the Borrower
entitled to vote in the election of members of the Board of Directors of the
Borrower, (c) at any time, the Borrower shall fail

 

Schedule 1.1 - 4



--------------------------------------------------------------------------------

to own one hundred percent (100%) of the Capital Stock of each of NES, LLC and
SAExploration Seismic Services (US), LLC entitled to vote in the election of
members of the Board of Directors of such Loan Parties, (d) Permitted Holders
fail to own and control, directly or indirectly, 30%, or more, of the Stock of
the Parent having the right to vote for the election of members of the Board of
Directors, or (e) any “person” or “group” (within the meaning of Sections 13(d)
and 14(d) of the Exchange Act), other than Permitted Holders, becomes the
Beneficial Owner, directly or indirectly, of 50%, or more, of the Stock of the
Parent having the right to vote for the election of members of the Board of
Directors.

“Chattel Paper” means chattel paper (as that term is defined in the Code), and
includes tangible chattel paper and electronic chattel paper.

“Claim” is defined in Section 13(c).

“Closing Date Assignments” means the assignment and assumption agreements, in
form of Exhibit H hereto, which are executed on or about the First Amended and
Restated Effective Date between Cantor Fitzgerald Securities, as Lender and the
assignees party thereto.

“Closing Date Acquisition Obligations” means the “Obligations” as defined in the
Closing Date Loan Agreement, as in effect on July 25, 2018.

“Closing Date Loan Agreement” means Purchase Money Loan and Security Agreement
dated as of July 25, 2018 by and between SAExploration Acquisitions (U.S.), LLC,
the administrative and collateral agent party thereto and the lenders party
thereto from time to time.

“Closing Date Loan Documents” means the “Loan Documents” as defined in the
Closing Date Loan Agreement, as in effect on July 25, 2018.

“Closing Date Payment” is defined in Section 2.1(c) hereof.

“Closing Date Subsequent Advance” is defined in Section 2.1(f) hereof.

“Code” means the Uniform Commercial Code, as in effect in the State of New York
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to the Agent’s Lien on any Collateral is governed by
the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for the purpose
of the provisions thereof relating to such attachment, perfection, priority, or
remedies. To the extent that defined terms set forth herein shall have different
meanings under different Articles under the Uniform Commercial Code, the meaning
assigned to such defined term under Article 9 of the Uniform Commercial Code
shall control.

“Collateral” means all of Borrower’s and each Loan Party’s now owned or
hereafter acquired:

(a) Accounts;

(b) Books;

(c) Chattel Paper;

(d) Deposit Accounts, including, without limitation, Permitted Foreign Deposit
Accounts;

 

Schedule 1.1 - 5



--------------------------------------------------------------------------------

(e) Goods, including Equipment;

(f) General Intangibles, including, without limitation, Material Contracts,
Intellectual Property and Intellectual Property Licenses;

(g) Inventory;

(h) Investment Related Property;

(i) Negotiable Collateral;

(j) Supporting Obligations;

(k) Commercial Tort Claims;

(l) money, Cash Equivalents, or other assets of such Loan Party that now or
hereafter come into the possession, custody, or control of the Agent or the
Lenders (or any of their agents or designees);

(m) receivables due to Borrower or another Loan Party from Alaska Seismic
Ventures and any tax credit, tax certificate, tax refund or refund claim
assigned or issued to Borrower or such other Loan Party in connection therewith,
including any Alaska Tax Credits; and

(n) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles (including, without limitation,
Intellectual Property and Intellectual Property Licenses), Inventory, Investment
Related Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any tax
credits, tax certificates, rebates or refunds, whether for taxes or otherwise,
and all proceeds of any such proceeds, or any portion thereof or interest
therein, and the proceeds thereof, and all proceeds of any loss of, damage to,
or destruction of the above, whether insured or not insured, and, to the extent
not otherwise included, any indemnity, warranty, or guaranty payable by reason
of loss or damage to, or otherwise with respect to any of the foregoing
(collectively, the “Proceeds”). Without limiting the generality of the
foregoing, the term “Proceeds” includes whatever is receivable or received when
Investment Related Property or proceeds are sold, exchanged, collected, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes proceeds of any indemnity or guaranty payable to such Loan Party or
Lender from time to time with respect to any of the Investment Related Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include any Excluded Property (but shall include the
Proceeds and products of Excluded Property and each other item set forth in
clause (n) above with respect to Excluded Property, in each case, to the extent
that such Proceeds, products and other items do not themselves constitute
Excluded Property).

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, vessel owner,
consignee, or other Person in possession of, having a lease, permit, or license
to access Real Property upon which any Collateral is located, having a Lien
upon, or having actual or potential rights or interests in the Books, Equipment,
Accounts or Inventory of any Loan Party or any of its Subsidiaries, in each
case, in favor of Agent with respect to the Collateral at such premises or
otherwise in the custody, control or possession of such lessor, warehouseman,
processor, vessel owner, consignee or other Person and in form and substance
reasonably satisfactory to the Required Lenders.

 

Schedule 1.1 - 6



--------------------------------------------------------------------------------

“Collection Account” means the Deposit Account identified on Annex A-l.

“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule
5.6(d) to the Information Certificate.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Subsequent Advance Commitments.

“Commitment Allocation Letter” and “Commitment Allocation Letters”, each, has
the meaning specified in Section 2.1(f) hereof.

“Commitment Fee” shall mean an amount equal to one percent (1%) of the
Subsequent Advance Commitment requested by the Borrower and approved by the
Supermajority Lenders pursuant to Section 2.1(e) hereof. For the avoidance of
doubt, Subsequent Advance Commitments issued pursuant to Section 2.1(d) hereof
shall not be entitled to the Commitment Fee.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A delivered by the chief financial officer of Borrower to the Agent.

“Confidential Information” has the meaning specified in Section 19.8(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control Agreement” means, with respect to any deposit account, lockbox account,
securities account, commodity account, securities entitlement or commodity
contract, an agreement, in form and substance reasonably satisfactory to the
Agent and the Required Lenders, among the Agent, the financial institution or
other Person at which such account is maintained or with which such entitlement
or contract is carried and the Loan Party maintaining such account or owning
such entitlement or contract, effective to grant “control” (within the meaning
of Articles 8 and 9 under the Uniform Commercial Code, as applicable) over such
account to the Agent.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective control agreement.

“Convertible Notes” means the 6.00% Convertible Notes due 2023 to be issued by
Parent on or about the date hereof pursuant to the Convertible Notes Indenture
in the aggregate principal amount not to exceed $60,000,000.00; of which
$225,000 will be in satisfaction of the Facility Fee pursuant to
Section 1(g)(iii) of Exhibit B.

“Convertible Notes Documents” means the Convertible Notes Indenture, the
Convertible Notes, the Convertible Notes Security Agreement and any other
instrument or agreement entered into, now or in the future, by any Loan Party or
any of its Subsidiaries and/or the Convertible Notes Trustee in connection with
the Convertible Notes Indenture.

“Convertible Notes Indenture” means an Indenture dated as of the date hereof
pursuant to which the Convertible Notes are issued.

 

Schedule 1.1 - 7



--------------------------------------------------------------------------------

“Convertible Notes Noteholders” means the holders of the Convertible Notes.

“Convertible Notes Security Agreement” means that certain Pledge and Security
Agreement dated as of even date hereof by and between the Convertible Notes
Trustee and the obligors party thereto.

“Convertible Notes Trustee” means the trustee and/or collateral trustee under
the Convertible Notes Indenture.

“Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 5.26(b) to the Information Certificate, (iii) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of Borrower’s and each other Loan Party’s
rights corresponding thereto throughout the world.

“Credit Facility” has the meaning set forth in the Recitals hereto.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Default Rate” has the meaning specified in Section 2.6(b).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the operating Deposit Accounts of Borrower identified
on Annex D-l.

“Disposition” means (a) the sale, lease, conveyance or other disposition of
property, other than sales or other dispositions expressly permitted under
clauses (a), (b), (c), (d), (f), (g) and (i) of the definition of “Permitted
Dispositions” and (b) the sale or transfer by the Parent or any Subsidiary of
the Parent of any Stock or Stock equivalent issued by any Subsidiary of the
Parent and held by such transferor Person (other than (i) a sale or transfer of
the Stock or Stock equivalents of a Subsidiary of the Parent to the Parent
permitted hereunder, (ii) a sale or transfer of the Stock or Stock equivalents
of a Foreign Subsidiary of the Parent to another Foreign Subsidiary permitted
hereunder, and (iii) a sale or transfer of the Stock or Stock equivalents owned
but not issued by an Excluded Subsidiary to another Excluded Subsidiary
permitted hereunder.

“Disqualified Person” means (a) a direct competitor of Borrower or its
Subsidiaries that has been specified in writing to the Agent and the Required
Lenders prior to the Third Amended and Restated Effective Date and (b) any
Person that is clearly identifiable, solely on the basis of such Person’s name,
as an Affiliate of any Person referred to in clause (a) above. It is understood
and agreed that Borrower shall be permitted to supplement, after the Third
Amended and Restated Effective Date and in writing, the list of Disqualified
Persons to add additional direct competitors of Borrower upon reasonable written
notice to the Agent and the Lenders. Such supplement shall become effective
immediately upon delivery to the Agent and the Lenders and shall not apply
retroactively to disqualify the transfer of an interest in any Advances that was
effective prior to the effective date of such supplement.

“Dollars” means United States dollars.

 

Schedule 1.1 - 8



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary of a Loan Party that is not a Foreign
Subsidiary.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of a Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party, any Subsidiary of a Loan Party, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any of its Subsidiaries, relating to the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), joint venture
interests, or if such Person is a limited liability company, membership
interests and any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
property of, such partnership, whether outstanding on the date hereof or issued
on or after the Third Amended and Restated Effective Date, but excluding debt
securities convertible or exchangeable into such equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 and 430 of the IRC, any Person subject to ERISA that is a party to
an arrangement with any Loan Party or any of its Subsidiaries and whose
employees are aggregated with the employees of a Loan Party or its Subsidiaries
under IRC Section 414(o).

 

Schedule 1.1 - 9



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 9.

“Event of Loss” means, with respect to any property, any of the following:
(a) any loss, destruction or damage of such property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Accounts” means, as to any Loan Party, all Deposit Accounts used
solely for (i) payroll and/or accrued employee benefits or (ii) employee benefit
plans.

“Excluded Property” means:

(a) all of any Loan Party’s right, title and interest in any leasehold or other
non-fee simple interest in any Real Property of such Loan Party (whether leased
or otherwise held on the date hereof or leased or otherwise acquired after the
date hereof);

(b) any permit or lease or license or any contractual obligation entered into by
any Loan Party, (i) that prohibits or requires the consent of any Person other
than Borrower or any of its Affiliates as a condition to the creation by any
Loan Party of a Lien on any right, title or interest in such permit, lease,
license or contractual agreement or any Capital Stock or equivalent related
thereto or (ii) to the extent that any Legal Requirement applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in (i) and (ii), to the extent, and for as long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the Code or any other Legal Requirement;

(c) (i) all foreign intellectual property and (ii) any “intent-to-use” trademark
applications prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law;

(d) fixed or capital assets owned by any Loan Party that are subject to a
purchase money Lien or a capital lease if the contractual obligation pursuant to
which such Lien is granted (or in the document providing for such capital lease)
prohibits or requires the consent of any Person other than Borrower or any of
its Affiliates as a condition to the creation of any other Lien on such
equipment;

(e) motor vehicles subject to certificates of title (except (i) to the extent
perfection can be obtained by the filing of Uniform Commercial Code financing
statements and (ii) titled Equipment and Preempted Perfection Equipment, which
shall be subject to Section 6.12(k));

(f) cash collateral pledged to a third-party to the extent permitted by this
Agreement, securing, in the case of letters of credit, an amount not to exceed
the face amount of cash collateralized letters of credit for the benefit of any
of the Loan Parties and, in the case of Hedging Obligations, not to exceed the
amount of such Hedging Obligations, in each case, to the extent such letters of
credit or Hedging Obligations are permitted hereunder, as applicable;

(g) (i) [Intentionally Omitted], (ii) any interest in any Equity Interests that
is not directly owned by any Loan Party and (iii) any interest in any Equity
Interests of any other joint venture, partnership or other entity that was or is
existing (A) on the date hereof or (B) from and after the date hereof if such
joint venture, partnership or other entity is not a Subsidiary of a Loan Party,
in each

 

Schedule 1.1 - 10



--------------------------------------------------------------------------------

case if and for so long as (x) the grant of a Lien with respect thereto is not
permitted by the other partner, joint venture or joint venture partner, as
applicable, and (y) the applicable Loan Party has used commercially reasonable
efforts to obtain the right to grant a hen in such joint venture, partnership or
other entity;

(h) (i) Equity Interests in excess of 65% of all outstanding voting Equity
Interests of any first tier Foreign Subsidiary (including for the avoidance of
doubt any controlled foreign corporation within the meaning of Section 957 of
the IRC) or any Foreign Subsidiary Holding Company and (ii) any of the Equity
Interests of any Subsidiary of such Foreign Subsidiary or Foreign Subsidiary
Holding Company;

(i) any Collateral that has been released in accordance with the Loan Documents,
this Agreement, or the Intercreditor Agreement (provided that, for the avoidance
of doubt, no such Collateral or Liens shall be released in accordance with a
sale or disposition from a Loan Party to a Loan Party);

(j) [Intentionally omitted];

(k) the Excluded Accounts;

(l) any property or assets owned at any time or from time to time by any Foreign
Subsidiary (to the extent otherwise permitted under Section 6.12); and

(m) any asset or property constituting Equity Interests in a Foreign Subsidiary
as to which the Required Lenders in their reasonable discretion and as confirmed
in writing to the Agent upon request will not seek to obtain or perfect a
security interest thereon if the costs of obtaining or perfecting such security
interest outweighs the benefit to the Secured Parties of the security afforded
thereby (based on the fair market value of such asset or property) (it being
understood that such determination in respect of assets described in this clause
(m) shall only apply with respect to actions required to create or perfect a
security interest in the Collateral under the laws of any non-U.S.
jurisdiction);

provided, that notwithstanding anything to the contrary contained in clauses
(a) through (m) above to the contrary, (a) Excluded Property shall not include
any Proceeds of property described in clauses (a) through (m) above (unless such
proceeds are also described in such clauses), and (b) no property or assets that
are subject to a Lien securing the Obligations, including, without limitation.
Proceeds of Collateral in the form of Excluded Property, shall constitute
Excluded Property so long as such Lien remains in effect; provided, further,
that at such time as any of the foregoing property no longer constitutes
Excluded Property, such property shall immediately constitute Collateral and a
Lien on and security interest in and to all of the right, title and interest of
the applicable Loan Party in, to and under such property shall immediately
attach thereto.

“Excluded Subsidiary” means SAExploration Acquisitions (U.S.), LLC, a Delaware
limited liability company, and each Subsidiary thereof; provided, that (i) to
constitute an Excluded Subsidiary, (A) such Excluded Subsidiary shall not own
any Capital Stock or Indebtedness of, or own or hold any Lien on any property
of, the Parent, the Borrower or any other Subsidiary of the Parent or Borrower
(other than an Excluded Subsidiary), (B) the Excluded Subsidiary and its
Subsidiaries do not have and do not thereafter incur any Indebtedness pursuant
to which the lender thereof has recourse to any of the assets of the Parent, the
Borrower or any Subsidiaries of the Parent or Borrower (other than another
Excluded Subsidiary) and (C) the Excluded Subsidiaries shall not incur or
otherwise be liable for any Indebtedness for borrowed money other than the
Closing Date Acquisition Obligations (until paid in full in accordance

 

Schedule 1.1 - 11



--------------------------------------------------------------------------------

with the provisions hereof) and the Indebtedness described in the clause (d) of
“Permitted Indebtedness” as defined in the Closing Date Loan Agreement in effect
on the date hereof and (ii) upon payment in full in cash of the Closing Date
Acquisition Obligations (other than any unasserted contingent indemnification
obligations) (or the administrative agent under the Closing Date Loan Agreement
confirming the same), (x) there shall be no Excluded Subsidiaries permitted
hereunder and (y) the Excluded Subsidiaries shall automatically be deemed to be
Guarantors and Loan Parties hereunder for all purposes (without any further
action of any party hereto other than to attach the signature page of the
Excluded Subsidiaries hereto as Guarantors), including without limitation, for
all purposes under Sections 3 and 18 hereof.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Agent or Lender or required to be withheld or deducted from a payment to an
Agent or Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Agent or Lender being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in an Advance
or Commitment pursuant to a law in effect on the date of which (i) such Lender
acquires such interest in the Advance or Commitment (other than pursuant to an
assignment request by Borrower under Section 14.3) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 16.1, amount with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changes its lending office, (c) Taxes
attributable to such Lender’s failure to provide the documents and information
described in Section 16.l(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement dated as of June 29, 2016 by and among the Agent, as ABL
Agent, the Term Agent (as defined therein), the Existing Noteholder Agent (as
defined in the Second Amended and Restated Credit Agreement) and the Additional
Noteholder Agent (as defined therein) party thereto, and acknowledged, consented
to by the Loan Parties, as amended, restated and/or otherwise modified to the
extent permitted by the Required Lenders (or such other percentage of Lenders
required under Section 15.1 hereof).

“Existing Interlender Agreement” that certain Amended and Restated Interlender
Agreement dated as of December 11, 2017, by and among Cantor Fitzgerald
Securities (as successor in interest to Wells Fargo Bank, National Association),
as mortgagee with respect to the First Mortgage, Delaware Trust Company, as
mortgagee and trustee with respect to the Second Mortgage, Wilmington Savings
Fund Society, FSB, as mortgagee and trustee with respect to the Third Mortgage
and Wilmington Savings Fund Society, FSB, as mortgagee and trustee with respect
to the Fourth Mortgage, as amended, restated and/or otherwise modified to the
extent permitted by the Required Lenders (or such other percentage of Lenders
required under Section 15.1 hereof) (capitalized terms used but not otherwise
defined in this definition shall have the same meaning as they are given in the
Existing Interlender Agreement).

“Existing Obligations” has the meaning specified in Section 2.1(a).

“Existing Intercompany Subordination Agreement” means that certain Amended and
Restated Intercompany Subordination Agreement with respect to the Intercompany
Subordinated Note and any other debt between or among any one or more of the
Loan Parties and any of their Subsidiaries, dated as June 29, 2016, executed and
delivered by each Loan Party, each of their Subsidiaries, the Existing Notes
Trustee, the Term Lenders, the Agent and, the New Senior Notes Trustee, the form
and substance of which is reasonably satisfactory to the Required Lenders.

 

Schedule 1.1 - 12



--------------------------------------------------------------------------------

“Existing Subsequent Advances” has the meaning specified in Section 2.1(c).

“Expenses” means all (a) reasonable documented out-of-pocket costs and expenses
(including taxes, and insurance premiums) required to be paid by any Loan Party
or any of its Subsidiaries or any other guarantor under any of the Loan
Documents that are paid, advanced, or incurred by the Agent and the Lenders,
(b) reasonable documented out-of-pocket fees or charges (including reasonable
attorneys’ fees) paid or incurred by the Agent and Lenders in connection with
the negotiation, documentation, and execution of any of the Loan Documents and
the transactions contemplated thereby, including reasonable documented
out-of-pocket fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
judgment lien, litigation, bankruptcy and Code searches and including searches
with the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation contained in this Agreement),
real estate surveys, real estate title insurance policies and endorsements, and
environmental audits, (c) reasonable documented out-of-pocket charges paid or
incurred by the Agent resulting from the dishonor of checks payable by or to any
Loan Party, (d) reasonable documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees) paid or incurred by the Agent and Lenders
to correct any default or enforce any provision of the Loan Documents, or during
the continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (e) reasonable documented out-of-pocket fees and
expenses to initiate electronic reporting by Borrower to the Agent and Lenders,
(f) reasonable documented out-of-pocket examination fees and expenses (including
reasonable travel, meals, and lodging) of the Agent and Lenders related to any
inspections, audits, examinations, or appraisals to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
(g) reasonable documented out-of-pocket costs and expenses (including reasonable
attorneys’ fees) of third party claims or any other suit paid or incurred by the
Agent or Lenders in enforcing or defending the Loan Documents or in connection
with the transactions contemplated by the Loan Documents, (h) the Agent’s and
Lenders’ reasonable documented out-of-pocket costs and expenses (including
reasonable attorneys’ fees) incurred in advising, structuring, drafting,
reviewing, administering (including reasonable travel, meals, and lodging), or
amending, amending and restating, modifying or supplementing the Loan Documents
(including, without limitation, in connection with the assignment of Advances
and other Obligations hereunder), (i) the Agent and Lenders’ reasonable
documented out-of-pocket costs and expenses (including reasonable documented
out-of-pocket attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including reasonable attorneys,
accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning any Loan Party or any of its Subsidiaries or in exercising rights or
remedies under the Loan Documents or otherwise), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral and (j) any other reasonably documented
out-of-pocket fees or expenses payable to the Agent or any Lender in the amounts
and at times separately agreed upon between Borrower and the Agent or Lender, as
applicable.

“Facility Fee Letter” means the Fee Letter, dated as of the July 5, 2018, among
the Loan Parties and All Lenders.

“FATCA” means Section 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the IRC, any published intergovernmental
agreement entered into in connection with the implementation of the foregoing
and any fiscal or regulatory legislation or rules adopted pursuant to such
published intergovernmental agreements.

 

Schedule 1.1 - 13



--------------------------------------------------------------------------------

“First Amended and Restated Credit Agreement” has the meaning set forth in the
Recitals hereto.

“First Amended and Restated Effective Date” means September 22, 2017.

“First Amended and Restated Effective Date Advance” means the Advance made
pursuant to Section 2.1(b) of the First Amended and Restated Credit Agreement on
the First Amended and Restated Effective Date in an amount equal to
$2,351,375.55.

“First Amended and Restated Effective Date Advance Commitment” means, with
respect to each Lender, the obligation to make a First Amended and Restated
Effective Date Advance to Borrower pursuant to Section 2.1(b) of the First
Amended and Restated Credit Agreement.

“First Amended and Restated Effective Date Lenders” means severally and not
jointly, each of the Lenders party to the Closing Date Assignments as “assignee”
thereunder.

“Fixtures” means fixtures (as that term is defined in the Code).

“Foreign Jurisdiction” means a jurisdiction that is not a federal, state, or
local jurisdiction in the United States or any territories thereof.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Located Assets” means the assets or properties of Borrower or any Loan
Party that are located in a Foreign Jurisdiction on the Original Closing Date
and at all times thereafter, and that were reported as such in financial
statements provided to Lender on or before the Original Closing Date.

“Foreign Subsidiary” means a Subsidiary of a Loan Party that is organized under
the laws of a jurisdiction other than the United States, any state thereof or
the District of Columbia.

“Foreign Subsidiary Holding Company” means any domestic Subsidiary of a Loan
Party that is engaged in no material business activities other than the holding
of Equity Interests and other investments in one or more Foreign Subsidiaries
(including for the avoidance of doubt any controlled foreign corporation within
the meaning of Section 957 of the IRC) or other Foreign Subsidiary Holding
Companies.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or filings in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than, to the extent excluded from the definition
of “General Intangibles” under the Code, Commercial Tort Claims, money,
Accounts, Chattel Paper, Deposit Accounts, Goods, Investment Related Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.

 

Schedule 1.1 - 14



--------------------------------------------------------------------------------

“Goods” means goods (as that term is defined in the Code).

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local or foreign (whether
civil, criminal, military or otherwise) court, central bank or governmental
agency, tribunal, authority, instrumentality or regulatory body or any
subdivision thereof or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

“Guaranteed Obligations” has the meaning specified in Section 18.2(a).

“Guarantors” means the Parent, SAExploration Sub, Inc., NES, LLC, SAExploration
Seismic Services (US), LLC, SAExploration Acquisitions (U.S.) (subject to
Section 18.1 hereof), LLC and any Additional Guarantors, and each of them is a
“Guarantor”.

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in Section 18 of this Agreement.

“Guaranty Supplement” has the meaning specified in Section 18.6.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“HB Lender” shall mean Highbridge Capital Management, LLC and any Affiliate and
Lender Affiliate thereof.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B) (A) of the Bankruptcy Code.

“Hedging Obligations” means any and all obligations or liabilities, whether
direct or indirect, absolute or contingent, liquidated or unliquidated,
determined or undetermined, voluntary or involuntary, due, not due or to become
due, incurred in the past or now existing or hereafter arising, however arising
of any Loan Party or any of its/their Subsidiaries arising under, owing pursuant
to, or existing in respect of Hedge Agreements entered into with a Bank Product
Provider or another counterparty.

 

Schedule 1.1 - 15



--------------------------------------------------------------------------------

“Impacted Lender” means any Lender that has a Person that directly or indirectly
controls such Lender and such Person (a) becomes subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws,
(b) has appointed a custodian, conservator, receiver or similar official for
such Person or any substantial part of such Person’s assets, or (c) makes a
general assignment for the benefit of creditors, is liquidated, or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or bankrupt. For
purposes of this definition, “control” means the possession of either (a) the
power to vote, or the beneficial ownership of, 10% or more of the voting Stock
of such Person (either directly or through the ownership of Stock equivalents)
or (b) the power to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise.

“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) any
Prohibited Preferred Stock of such Person, and (h) any obligation of such Person
guarantying or intended to guaranty (whether directly or indirectly guarantied,
endorsed, co-made, discounted, or sold with recourse) any obligation of any
other Person that constitutes Indebtedness under any of clauses (a) through (g)
above. For purposes of this definition, the amount of any Indebtedness
outstanding as of any date will be: (i) the accreted value of Indebtedness, in
the cause of any Indebtedness issued with original issue discount; (ii) with
respect to contingent obligations, the maximum liability upon the occurrences of
the contingency giving rise to the obligation; (iii) with respect to Hedging
Obligations, the net amount payable, if any, by the specified Persons if such
Hedging Obligations terminated at that time due to default by such Person;
(iv) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of: (1) the fair market value of such
assets at the date of determination; or (2) the amount of such Indebtedness of
the other Person; (v) the maximum amount Borrower and Loan Parties would become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, any Preferred Stock; (vi) the amount of the liability in respect
thereof determined in accordance with GAAP, in the case of Indebtedness issued
at a price that is less than the principal amount thereof; and (vii) the
principal amount of the Indebtedness, in the case of any other Indebtedness.
Indebtedness shall be calculated without giving effect to the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under the Loan Documents, the New Senior Note
Documents, the Term Documents or the Convertible Notes Documents as a result of
accounting for any embedded derivatives created by the terms of such
Indebtedness.

“Indemnified Liabilities” has the meaning specified in Section 11.3.

“Indemnified Person” has the meaning specified in Section 11.3.

“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made or due under any Loan Document and (ii) to
the extent not otherwise described in (i), Other Taxes.

“Information Certificate” means the Second Amended and Restated Information
Certificate completed and dated as of the date hereof and executed by the Loan
Parties in the form attached hereto as Exhibit E.

 

Schedule 1.1 - 16



--------------------------------------------------------------------------------

“Initial Lender” means Cantor Fitzgerald Securities.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors,
receiverships, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, social media accounts and identifiers, specifications, documentations,
reports, catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public on
non-discriminatory terms which have been licensed to the Specified Party
pursuant to end-user licenses), (B) the license agreements listed on Schedule
5.26(b) to the Information Certificate, and (C) the right to use any of the
licenses or other similar rights described in this definition in connection with
the enforcement of the Secured Parties’ rights under the Loan Documents.

“Intercompany Canadian Note” means the Amended and Restated Secured Promissory
Note dated as of the date hereof, issued by SAExploration (Canada) Ltd. to the
Borrower in the original principal amount of U.S. $50,000,000, as the same may
be amended, restated, supplemented or otherwise modified from time to
time.“Intercompany Indebtedness” means all Indebtedness between or among any one
or more of Borrower, the Loan Parties, and any of their Subsidiaries, including,
but not limited to, the Indebtedness evidenced by the Intercompany Notes.

“Intercompany Notes” means the Intercompany Canadian Note, the Intercompany
Subordinated Note and any other intercompany notes now owned or hereafter
acquired by any of the Loan Parties and all certificates, instruments or
agreements evidencing the Intercompany Notes and such other intercompany notes,
and all assignments, amendments, amendments and restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Intercompany Subordination Agreement” means (i) from the date hereof until the
New Senior Notes Indenture is discharged in accordance with Article 10 of the
New Senior Notes Indenture, the New Senior Notes Indenture is satisfied and
discharged on the stated maturity date under the New Senior Notes Indenture, the
redemption or repurchase of the New Senior Notes in full at any time after the
date hereof (by tender offer or otherwise) or the New Senior Notes Indenture is
otherwise discharged in accordance with the terms thereof, and, in each case,
such Existing Subordination Agreement is terminated by the parties thereto,
(x) the New Intercompany Subordination Agreement and (y) the Existing
Intercompany Subordination Agreement and (ii) upon discharge of the New Senior
Notes Indenture in accordance with Article 10 of the New Senior Notes Indenture,
the satisfaction and discharge of the New Senior Notes on the stated maturity
date under the New Senior Notes Indenture, the redemption or repurchase of the
New Senior Notes in full at any time after the date hereof (by tender offer or
otherwise) or such other discharge of the New Senior Notes Indenture in
accordance with the terms thereof, and, in each case, such Existing
Subordination Agreement is terminated by the parties thereto, the New
Intercompany Subordination Agreement.

 

Schedule 1.1 - 17



--------------------------------------------------------------------------------

“Intercompany Subordinated Note” means the Fourth Amended and Restated Global
Intercompany Note dated as of the date hereof, issued by the Loan Parties and
each of their direct Subsidiaries, evidencing the intercompany Indebtedness
among them from time to time and at any time outstanding, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Intercreditor Agreement” means (i) from the date hereof until the New Senior
Notes Indenture is discharged in accordance with Article 10 of the New Senior
Notes Indenture, the New Senior Notes Indenture is satisfied and discharged on
the stated maturity date under the New Senior Notes Indenture, the redemption or
repurchase of the New Senior Notes in full at any time after the date hereof (by
tender offer or otherwise) or the New Senior Notes Indenture is otherwise
discharged in accordance with the terms thereof, and, in each case, such
Existing Intercreditor Agreement is terminated by the parties thereto, (x) the
New Intercreditor Agreement and (y) the Existing Intercreditor Agreement and
(ii) upon discharge of the New Senior Notes Indenture in accordance with Article
10 of the New Senior Notes Indenture, the satisfaction and discharge of the New
Senior Notes on the stated maturity date under the New Senior Notes Indenture ,
the redemption or repurchase of the New Senior Notes in full at any time after
the date hereof (by tender offer or otherwise) or such other discharge of the
New Senior Notes Indenture in accordance with the terms thereof, and, in each
case, such Existing Intercreditor Agreement is terminated by the parties
thereto, the New Intercreditor Agreement.

“Interlender Agreement” means (i) from the date hereof until the New Senior
Notes Indenture is discharged in accordance with Article 10 of the New Senior
Notes Indenture, the New Senior Notes are satisfied and discharged on the stated
maturity date under the New Senior Notes Indenture, the redemption or repurchase
of the New Senior Notes in full at any time after the date hereof (by tender
offer or otherwise) or the New Senior Notes Indenture is otherwise discharged in
accordance with the terms thereof, and, in each case, such Existing Interlender
Agreement is terminated by the parties thereto, (x) the New Interlender
Agreement and (y) the Existing Interlender Agreement and (ii) upon discharge of
the New Senior Notes Indenture in accordance with Article 10 of the New Senior
Notes Indenture, the satisfaction and discharge of the New Senior Notes on the
stated maturity date under the New Senior Notes Indenture, the redemption or
repurchase of the New Senior Notes in full at any time after the date hereof (by
tender offer or otherwise) or such other discharge of the New Senior Notes
Indenture in accordance with the terms thereof, and, in each case, such Existing
Interlender Agreement is terminated by the parties thereto, the New Interlender
Agreement .

“Interest Rate” means an interest rate equal to (i) ten and three quarter
percent (10.75%) per annum for the period from March 23, 2018 through and
including September 22, 2018, (ii) eleven and three quarter percent (11.75%) per
annum, for the period from September 23, 2018 through and including August 1,
2020 and (iii) twelve and three quarter percent (12.75%) per annum thereafter,
provided that upon the occurrence of a Chapter 11 Trigger Event (as defined in
the RSA), the Obligations shall automatically bear interest at a per annum rate
equal to two percent (2%) above the per annum rate otherwise applicable
hereunder.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guaranties,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business not to exceed $500,000 in the aggregate during any fiscal year of
Borrower, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

 

Schedule 1.1 - 18



--------------------------------------------------------------------------------

“Investment Related Property” means (i) any and all investment property (as that
term is defined in the Code), and (ii) all other Equity Interests (whether or
not classified as investment property under the Code) (including Equity
Interests in any Excluded Subsidiary held by a Loan Party).

“IRC” means the Internal Revenue Code of 1986, as amended.

“Legal Requirements” means, as to any Person, the organizational documents of
such Person, and any governmental treaty, law (including the common law),
statute, ordinance, code, rule, regulation, guidelines, license, permit
requirement, order or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Lender Affiliate” shall mean (a) any other Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course and is administered, advised
or managed by (i) any Lender or Affiliate thereof, or (ii) an entity or
Affiliate of an entity that administers, advises or manages any Lender or
Affiliate thereof, and (b) any fund or investment vehicle that is managed by the
same entity that manages a Person (other than a natural person) identified as a
Lender on the signature pages to this Agreement as of the date hereof.

“Lender Party” means each of the Agent, each Lender, and each participant.

“Lender Representatives” has the meaning specified in Section 19.8(a).

“Lender-Related Parties” means for any Lender and the Agent, such Lender or
Agent, together with its or their Affiliates, Lender Affiliates, officers,
directors, employees, attorneys, and agents.

“Lenders” has the meaning specified in the preamble to this Agreement and their
respective permitted successors and assigns.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify Borrower and the Agent.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Documents” means this Agreement, any Guaranty, any Borrowing Certificate,
the Intercreditor Agreement, the Preferred Ship Mortgage, Control Agreements,
the Intercompany Subordination Agreement, the Interlender Agreement, the Agent
Fee Letter, the Facility Fee Letter, the Commitment Allocation Letters, any
intellectual property security agreements, any other collateral or security
documents executed in connection herewith, any documents executed in accordance
with the second sentence of Section 6.18 hereof, and any Notes executed by
Borrower in connection with this Agreement and payable to the Lenders, and any
other instrument or agreement entered into, now or in the future, by any Loan
Party or any of its Subsidiaries and the Lenders or the Agent in connection with
this Agreement.

 

Schedule 1.1 - 19



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, Borrower and each Guarantor and each of them
is a “Loan Party”.

“Loan Parties’ Alaska Operations” means all assets of the Loan Parties’ located
in Alaska on the Third Amended and Restated Effective Date, and all operations
of the Loan Parties performed in Alaska, as represented in the Loan Parties’
financial statements provided to the Lenders prior to the Third Amended and
Restated Effective Date.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Loan Parties and their Subsidiaries taken as a
whole, (b) a material impairment of the ability of any Loan Party or any of its
Subsidiaries to perform its obligations under the Loan Documents to which it is
a party or of the Agent’s ability to enforce the Obligations or realize upon the
Collateral, (c) a material impairment of the enforceability or priority of the
Agent’s Liens with respect to the Collateral as a result of an action or failure
to act on the part of any Loan Party or its Subsidiaries, or (d) any claim
against any Loan Party or its Subsidiaries or written threat of material
litigation which if determined adversely to any Loan Party or any of its
Subsidiaries, would result in the occurrence of an event described in clauses
(a), (b) or (c) above.

“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$500,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary), and, (ii) all other contracts or
agreements, the loss of which could reasonably be expected to result in a
Material Adverse Change.

“Maturity Date” means August 1, 2021.

“Maximum Amount” means the aggregate principal amount of $30,000,000.

“Moody’s” has the meaning specified in the definition of Cash Equivalents.

“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person,
(x) making a Disposition, (y) receiving any insurance proceeds or condemnation
and similar awards on account of an Event of Loss or (z) issuing the Convertible
Notes, net of: (a) in the event of a Disposition (i) the direct costs relating
to such Disposition excluding amounts payable to Borrower or any Affiliate of
Borrower (other than any Lender or Permitted Holder), (ii) sale, use or other
transaction Taxes paid or payable as a result thereof, (iii) amounts required to
be applied to repay principal, interest and prepayment premiums and penalties on
Permitted Indebtedness secured by a Lien on the asset which is the subject of
such Disposition (other than Indebtedness under the New Senior Notes Documents,
Convertible Notes Documents, the Term Documents any other Indebtedness
subordinated to the Obligations contractually or otherwise), (iv) income Taxes
or gains (whether imposed on a Loan Party or, if such Loan Party is treated as a
pass-through or disregarded entity for federal and state income Tax purposes or
is a member of any consolidated, affiliated or unitary group, distributions
pursuant

 

Schedule 1.1 - 20



--------------------------------------------------------------------------------

to the paragraph (a) of the definition of Permitted Distributions), and (v) the
amount of cash reserves or escrows established in connection with purchase price
adjustments and retained liabilities; provided, however, when such cash or
escrow is released to a Loan Party or one of its Subsidiaries, the amount so
released shall be deemed to be Net Proceeds hereunder at such time, (b) in the
event of an Event of Loss, (i) all money actually applied to repair or
reconstruct the damaged property or property affected by the condemnation or
taking, (ii) all of the costs and expenses reasonably incurred in connection
with the collection of such proceeds, award or other payments, and (iii) any
amounts retained by or paid to parties having superior rights to such proceeds,
awards or other payments and (c) in the case of the issuance of the Convertible
Notes, any fees, costs and expenses incurred by the issuer of the Convertible
Notes in connection with the documentation thereof.

“New Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement with respect to the Intercompany Subordinated Note and
any other debt between or among any one or more of the Loan Parties and any of
their Subsidiaries, dated as the date hereof, executed and delivered by each
Loan Party, each of their Subsidiaries, the Term Lenders, the Agent and, the
Convertible Notes Trustee, the form and substance of which is reasonably
satisfactory to the Required Lenders, as amended, restated and/or otherwise
modified to the extent permitted by the Required Lenders (or such other
percentage of Lenders required under Section 15.1 hereof).

“New Intercreditor Agreement” means that certain Intercreditor Agreement dated
as of the date hereof by and among the Agent, as ABL Agent, the Term Agent (as
defined in therein) and the Convertible Notes Trustee, and acknowledged,
consented to by the Loan Parties, as amended, restated and/or otherwise modified
to the extent permitted by the Required Lenders (or such other percentage of
Lenders required under Section 15.1 hereof).

“New Interlender Agreement” means that certain Interlender Agreement dated as of
the date hereof by and among the Agent, as ABL Agent, the Term Agent (as defined
in the Intercreditor Agreement) and the Convertible Notes Trustee, and
acknowledged, consented to by the Loan Parties, as amended, restated and/or
otherwise modified to the extent permitted by the Required Lenders (or such
other percentage of Lenders required under Section 15.1 hereof).

“New Senior Notes” means the 10.000% Senior Notes due 2019 issued by Parent
under the New Senior Notes Indenture.

“New Senior Notes Indenture” means the First Supplemental Indenture dated as of
June 29, 2016 for 10.000% Senior Notes due 2019 by and among the Parent, the
Guarantors, and Wilmington Savings Fund Society, FSB, as trustee and as
noteholder collateral agent.

“New Senior Notes Documents” means the New Senior Notes Indenture and any other
instrument or agreement entered into, now or in the future, by any Loan Party or
any of its Subsidiaries or the trustee of the New Senior Notes Indenture in
connection with the New Senior Notes Indenture.

“New Senior Notes Trustee” means the trustee and collateral agent under the New
Senior Notes Indenture.

“New Senior Noteholders” means “Senior Noteholders” as defined in the New Senior
Notes Indenture, “Additional Indenture Secured Parties” as defined in the
Existing Intercreditor Agreement and the trustee and the collateral agent for
the New Senior Noteholders.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due

 

Schedule 1.1 - 21



--------------------------------------------------------------------------------

(excluding expense and similar reimbursements that are subject to good faith
disputes), unless and until such Lender has cured such failure in accordance
with Section 2.13(d)(v), (b) given written notice (and the Agent has not
received a revocation in writing), to Borrower, the Agent or any Lender or has
otherwise publicly announced (and the Agent has not received notice of a public
retraction) that such Lender believes it will fail to fund payments or purchases
of participations required to be funded by it under the Loan Documents or two or
more other syndicated credit facilities agented by the Agent, (c) failed to
fund, and not cured, loans, participations, advances, or reimbursement
obligations under two or more other syndicated credit facilities agented by the
Agent, unless subject to a good faith dispute, or (d) any Lender that has
(i) become subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (ii) a custodian, conservator, receiver or
similar official appointed for it or any substantial part of such Person’s
assets, or (iii) made a general assignment for the benefit of creditors, been
liquidated, or otherwise been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for this clause (d), the Agent has determined that
such Lender is reasonably likely to fail to fund any payments required to be
made by it under the Loan Documents.

“Note” means a promissory note of Borrower payable to a Lender, evidencing the
Indebtedness of Borrower to such Lender resulting from Advances made to Borrower
by such Lender or its predecessor(s) hereunder.

“Obligations” means all loans (including the Subsequent Advances (including the
Closing Date Subsequent Advance) and all other Advances (including any
Protective Advances and all Overadvance Amounts)), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), premiums, liabilities, obligations
(including indemnification obligations), all Obligations (as defined in the
Second Amended and Restated Credit Agreement), fees (including the fees
referenced in Section 2.12 hereof), Expenses (including any fees or expenses
that accrue after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), guaranties (and, in regard to the Guarantors, the
Guaranteed Obligations and all other obligations owed by the Guarantors under
the Guaranty), and all covenants, duties and amounts of any other kind and
description owing by any Loan Party pursuant to or evidenced by this Agreement
or any of the other Loan Documents and irrespective of whether for the payment
of money, whether direct or indirect, absolute or contingent, liquidated or
unliquidated, determined or undetermined, voluntary or involuntary, due, not due
or to become due, sole, joint, several or joint and several, incurred in the
past or now existing or hereafter arising, however arising, and including all
interest not paid when due, and all other expenses or other amounts that
Borrower or any other Loan Party is required to pay or reimburse pursuant to the
Loan Documents or by law or otherwise in connection with the Loan Documents. Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Officer’s Certificate” means a certificate from an Authorized Person of
Borrower, stating that: (i) the representations and warranties of Borrower and
each other Loan Party set forth in this Agreement and in the other Loan
Documents are true and correct in all material respects as of the date hereof
(except to the extent such representations and warranties expressly relate
solely to an earlier date, in which case such representations and warranties
shall continue to be true and correct in all material respects as of such
earlier date); and (ii) no Default or Event of Default has occurred and is
continuing on and as of the date hereof, and neither will result from the
Advance made on the date hereof or as a result of this Agreement becoming
effective.

 

Schedule 1.1 - 22



--------------------------------------------------------------------------------

“Original Closing Date” means June 29, 2016.

“Original Lender” shall have the meaning set forth in the Recitals hereto.

“Other Connection Taxes” means, with respect to the Agent or any Lender, Taxes
imposed as a result of a present or former connection between the Agent or such
Lender and the jurisdiction imposing such Tax (other than connections arising
from the Agent or such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Advance or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 14.3).

“Overadvance Amount” has the meaning specified in Section 2.5(b).

“Parent” means SAExploration Holdings, Inc., the ultimate parent of Borrower.

“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule 5.26(b) to the Information Certificate,
(ii) all continuations, divisional, continuations-in-part, re-examinations,
reissues, and renewals thereof and improvements thereon, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of Borrower’s and each other Loan Party’s
rights corresponding thereto throughout the world.

“Patriot Act” has the meaning specified in Section 5.18 of Exhibit D to this
Agreement.

“PEP” means politically exposed party under OFAC.

“Permitted Affiliate Transactions” means the following:

(a) any employment agreement, employee benefit plan, equity incentive plan,
employee stock ownership plan, officer or director indemnification agreement,
compensation agreement or arrangement, customary benefit programs or
arrangements for employees, officers or directors (including vacation plans,
health and life insurance plans, deferred compensation plans and retirement or
savings plans) or any similar agreement or arrangement authorized by the
applicable Board of Directors and entered into by any Loan Party in the ordinary
course of business and payments pursuant thereto;

(b) payment of reasonable and customary fees and reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) of directors or officers of
Loan Parties;

(c) loans or advances to employees for employment-related expenses in the
ordinary course of business not to exceed $500,000 in the aggregate at any one
time outstanding;

(d) so long as no Event of Default has occurred and is continuing, and to the
extent not otherwise prohibited by this Agreement, transactions between or among
Loan Parties and/or their Subsidiaries, other than the transfer of assets from a
Loan Party to a non-Loan Party, unless otherwise expressly permitted hereunder;

 

Schedule 1.1 - 23



--------------------------------------------------------------------------------

(e) Permitted Indebtedness described in clauses (a), (i), (j) and (t) of the
definition thereof;

(f) Permitted Transactions;

(g) Permitted Investments;

(h) to the extent otherwise permitted, any transactions between Borrower or any
Subsidiary of Borrower and any Person, a director of which is also a director of
Borrower or a Subsidiary; provided, that such director abstains from voting as a
director of Borrower or the Subsidiary, as applicable, in connection with the
approval of the transaction;

(i) Permitted Dispositions;

(j) [Intentionally Omitted]; and

(k) issuance of the Convertible Notes pursuant to the Convertible Notes
Indenture.

“Permitted Discretion” means a determination made in the exercise of the good
faith judgment of the Agent or the Required Lenders, as applicable (from the
perspective of a secured lender). For the purposes of this Agreement, acting on
advice of counsel shall be deemed to be exercising good faith judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business;

(b) sales of Inventory to buyers in the ordinary course of business;

(c) the granting of Permitted Liens;

(d) the making of a Permitted Distribution or other disposition that is
expressly permitted pursuant to Section 7.17 of this Agreement;

(e) the making of a Permitted Investment;

(f) sales, leases, conveyances or other dispositions of assets between or among
the Loan Parties so long as the Agent is notified of such disposition;

(g) the abandonment or relinquishment of assets, the waiver of contract rights
or the settlement, release or surrender or contract, tort or other claims, in
each case, in the ordinary course of business and in the exercise of reasonable
business judgment;

(h) dispositions pursuant to condemnation or similar involuntary dispositions
initiated by a Governmental Authority for consideration;

(i) dispositions in respect of Permitted Transactions;

 

Schedule 1.1 - 24



--------------------------------------------------------------------------------

(j) sales, assignments, or the dispositions of assets so long as the Net
Proceeds from such sales, assignments or dispositions are offered for prepayment
(and, applied to the Obligations, if a Lender so accepts such offer) or
reinvested, in each case, in accordance with Section 2.5(c) hereof; and

(k) the sale or other dispositions of Alaska Tax Credits in an arm’s length
transaction for fair value as determined by the applicable Loan Party in its
reasonable business judgment.

“Permitted Distributions” means, to the extent permitted by law, the following
distributions or dividends:

(a) distributions by a Loan Party or its Subsidiaries to any direct or indirect
parent entity of any consolidated, affiliated or unitary group of which such
Loan Party is a member in an amount sufficient to pay taxes imposed on such
parent under applicable law to the extent attributable to the income or
operations of such Loan Party or Subsidiary or their respective Subsidiaries;
provided, that such parent entity is a Loan Party or a Subsidiary of a Loan
Party;

(b) [Intentionally Omitted];

(c) so long as no Default or Event of Default shall have occurred and be
continuing, the repurchase, redemption, defeasance or other acquisition or
retirement for value of Indebtedness of any Loan Party that is contractually
subordinated to the Obligations with the net cash proceeds from or in exchange
for a substantially concurrent incurrence of Refinancing Indebtedness;

(d) so long as no Default or Event of Default shall have occurred and be
continuing, the payment of (i) any payments permitted pursuant to Section 7.7,
(ii) fees and expenses described in subsection (b) of the definition of
“Permitted Affiliate Transactions”, (iii) the payment of any dividend (or, in
the case of any partnership, limited liability company, or other Person, any
similar distribution) by a Loan Party or a Subsidiary of any Loan Party to any
other Loan Party and (iv) other payments in an amount not to exceed $50,000 per
year;

(e) so long as no Default or Event of Default shall have occurred and be
continuing, the payments required to be made in accordance with the terms of the
Management Incentive Plan (as defined under the Restructuring Support
Agreement);

(f) so long as no Default or Event of Default shall have occurred and be
continuing, the repurchase of Equity Interests deemed to occur upon the exercise
of stock options or other equity awards to the extent such Equity Interests
represent a portion of the exercise price of those stock options or other equity
awards and any repurchase or other acquisition of Equity Interests made in lieu
of or to satisfy withholding or similar Taxes in connection with any exercise or
exchange of stock options, warrants, equity incentives, other equity awards or
other rights to acquire Equity Interests;

(g) [Intentionally Omitted]; and

(h) so long as no Default or Event of Default shall have occurred and be
continuing, payments of cash, dividends, distributions, advances or other
Restricted Payments by any Loan Party or any Subsidiary of a Loan Party to allow
the payment of cash in lieu of the issuance of fractional shares upon (i) the
exercise of warrants, stock options, awards under equity incentive plans or
similar securities or (ii) the conversion or exchange of Capital Stock of any
such Person or the conversion or exchange of Indebtedness of any such Person
that is convertible into or exchangeable for Capital Stock of such Person.

 

Schedule 1.1 - 25



--------------------------------------------------------------------------------

“Permitted Foreign Deposit Accounts” means any deposit account disclosed to the
Agent and held by any Loan Party, that is (a) maintained with a foreign
depository bank, (b) subject to the laws of a Foreign Jurisdiction, and
(c) solely used for the deposit of receipts from operations performed in Foreign
Jurisdictions and for the payment of operational expenses and payroll incurred
in the ordinary course in Foreign Jurisdictions.

“Permitted Holder” means any of (i) each Supporting Holder (as defined in the
RSA), (ii) Highbridge Capital Management, LLC and (iii) any Related Party and/or
Lender Affiliate of the entities listed in clauses (i) and/or (ii) of this
definition.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by this Agreement or the other Loan Documents;

(b) Indebtedness set forth on Schedule 5.19 to the Information Certificate and
any Refinancing Indebtedness in respect of such Indebtedness;

(c) Indebtedness outstanding under the New Senior Notes Indenture provided that
(i) the principal amount of such Indebtedness shall not exceed $7,000,000 at any
time and (ii) such amount shall be permanently reduced by any principal
payments, purchases or redemptions after the date hereof;

(d) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness;

(e) endorsement of instruments or other payment items for deposit;

(f) the incurrence by any Loan Party or its/their Subsidiaries of Hedging
Obligations that are not prohibited under this Agreement and incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with such Loan Party’s and its/their Subsidiaries’ operations
and not for speculative purposes;

(g) Indebtedness incurred in respect of Bank Products other than pursuant to
Hedge Agreements;

(h) Indebtedness constituting Permitted Investments;

(i) the incurrence by Borrower or any other Loan Party of Intercompany
Indebtedness between or among Loan Parties and/or any of their Subsidiaries;
provided, however, that:

(i) such parties thereto are parties to the Intercompany Subordination
Agreement;

(ii) if any Loan Party is the obligor on such Indebtedness and the payee is not
another Loan Party, such Indebtedness must be expressly subordinated to the
prior payment in full in cash of all Obligations then due;

(iii) any (aa) subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than a Loan Party or
Subsidiary of any Loan Party, or (bb) sale or other transfer of any such
Indebtedness to a Person that is not a Loan Party or Subsidiary of a Loan Party
will be deemed, in each case, to constitute an incurrence of such Indebtedness
by such Loan Party that was not permitted by this clause (i); and

(iv) such Intercompany Indebtedness is permitted under the Term Credit
Agreement;

 

Schedule 1.1 - 26



--------------------------------------------------------------------------------

(j) the issuance by any Loan Party to any other Loan Party or a Subsidiary of a
Loan Party of Permitted Preferred Stock; provided, however, that any:

(i) subsequent issuance or transfer of Equity Interests that results in any such
Preferred Stock being held by a Person other than a Loan Party or Subsidiary of
a Loan Party,

(ii) sale or other transfer of any such Preferred Stock to a Person that is not
either a Loan Party or Subsidiary of a Loan Party, or

(iii) issuance prohibited by the Term Documents, in each case, will be deemed,
to constitute an issuance of such Preferred Stock that was not permitted by this
clause (j);

(k) the Guaranty by any Loan Party of Indebtedness of a Loan Party or Subsidiary
of a Loan Party that was permitted to be incurred by such Loan Party pursuant to
Section 7.1 or another provision of this definition; provided, that if the
Indebtedness being guarantied is subordinated to or pari passu with the
Obligations, then the Guaranty shall be subordinated or pari passu, as
applicable, to other Indebtedness of the Guarantor to the same extent as the
Indebtedness guarantied;

(l) the incurrence by any Loan Party in the ordinary course of business of
Indebtedness in favor of insurers, bond companies, and other direct
counterparties in respect of workers’ compensation claims, insurance contracts,
self-insurance obligations, bankers’ acceptances, performance and surety bonds
and other similar guaranties of obligations not constituting Indebtedness;

(m) the incurrence by a Loan Party or its Subsidiary of Indebtedness arising
from the honoring by a bank or other financial institution other than the
Lenders of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is less than $100,000 and is
covered within five Business Days following receipt by Loan Party or such
Subsidiary of notice or such event;

(n) letters of credit or bank guaranties issued in the ordinary course of
business and consistent with past practice, not supporting Indebtedness, and
having an aggregate face amount (for all of such outstanding letters of credit
and bank guaranties) not to exceed $1,500,000 outstanding at any time;

(o) the accrual of interest or dividends on Permitted Preferred Stock, the
accretion or amortization of original issue discount, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of Preferred Stock as Indebtedness due to a change in
accounting principles, and the payment of dividends on Preferred Stock in the
form of additional shares of the same class of Preferred Stock will not be
deemed to be an incurrence of Indebtedness or an issuance of Prohibited
Preferred Stock;

(p) any Indebtedness equal to amounts advanced to a Loan Party in connection
with the monetization of Alaska Tax Credits, in an amount not to exceed the
amount of such Alaska Tax Credit(s), and secured exclusively by a Permitted Tax
Credit Lien; provided, that all amounts received in connection with the
monetization of Alaska Tax Credits shall be used for the repayment of (i) the
Obligations to the extent required by Sections 2.5(c), 2.5(e) and 2.5(g) hereof
or (ii) the obligations under the Term Credit Agreement to the extent required
by Sections 2.5(c), 2.5(e) and 2.5(g) thereof (but solely to the extent the
Lenders have declined to receive such payments under the immediately preceding
clause (i));

(q) Indebtedness evidenced by the Term Documents, to the extent permitted by the
Intercreditor Agreement and provided that the principal amount of the Term Loan
Obligations shall not exceed $29,000,000 at any time (not including any interest
paid in kind and added to principal), which amount shall be permanently reduced
by any principal payments made on the Term Loan Obligations after the date
hereof (other than in connection with any Refinancing Indebtedness incurred to
refinance the Term Loan Obligations up to the cap permitted under this clause
(q));

 

Schedule 1.1 - 27



--------------------------------------------------------------------------------

(r) [Intentionally Omitted];

(s) Indebtedness incurred in respect of Permitted Transactions; and

(t) Indebtedness evidenced by the Convertible Notes, provided that (i) the Net
Proceeds from the issuance of the Convertible Notes are applied in accordance
with Section 2.5(f) hereof and (ii) the Convertible Notes are subject to the New
Intercreditor Agreement.

“Permitted Investments” means:

(a) Investments in Cash Equivalents;

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(c) advances made in connection with purchases of Goods or services in the
ordinary course of business;

(d) Investments owned by any Loan Party or any of its Subsidiaries on the Third
Amended and Restated Effective Date and set forth on Annex P-1:

(e) Investments resulting from entering into agreements relative to Indebtedness
that is permitted under clause (f) or (g) of the definition of Permitted
Indebtedness;

(f) any Investment in Borrower or a Loan Party; provided, that no Event of
Default has occurred and is continuing;

(g) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of Borrower or any Loan Party, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer; or (ii) litigation, arbitration or other disputes;

(h) funds expended on goods, deposits, and related items in the ordinary course
of business in connection with services to be provided by a Loan Party to its
customer, and for which such customer is required to reimburse such Loan Party;

(i) Investments in an Excluded Subsidiary solely to the extent constituting
(i) cash in an amount equal to the Closing Date Acquisition Obligations
outstanding when the Convertible Notes are issued and a portion of the Net
Proceeds from such issuance are used to repay such Closing Date Acquisition
Obligations, (ii) the provision of operating and management services in the
ordinary course of business and (iii) cash in an amount equal to interest or
fees becoming due under the Closing Date Loan Documents; and

(j) any Investment by any Foreign Subsidiary in any other Foreign Subsidiary or
any Person, if as a result the Person becomes a Foreign Subsidiary or the Person
is merged or consolidated with or into a transfer or conveyance of all or
substantially all of its assets to, or is liquidated into, any Foreign
Subsidiary.

 

Schedule 1.1 - 28



--------------------------------------------------------------------------------

For the avoidance of doubt, Permitted Investments shall not include any
Investments by Parent, Borrower or any of their respective Subsidiaries (other
than an Excluded Subsidiary) in an Excluded Subsidiary other than as set forth
in clause (i) of this definition.

“Permitted Liens” means:

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations;

(b) Liens for unpaid taxes that either (i) are not yet delinquent, or (ii) are
the subject of Permitted Protests;

(c) judgment Liens and notices of lis pendens arising solely as a result of the
existence of lawsuits, judgments, orders, or awards that do not constitute an
Event of Default under Section 9.3, provides that adequate reserves have been
made therefor;

(d) Liens set forth on Annex P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Annex P-2 shall only secure the
Indebtedness that it secures on the Third Amended and Restated Effective Date
and any Refinancing Indebtedness in respect thereof;

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements entered into in the ordinary course of business;

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof;

(g) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness;

(h) Liens securing the Indebtedness described in clause (t) of the definition of
Permitted Indebtedness set forth in this Schedule 1.1;

(i) Liens in favor of any Loan Party on the assets of (i) any non-Loan Party, or
(ii) a Loan Party if subject to a subordination and standstill agreement
acceptable to the Lenders;

(j) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests;

(k) Liens on amounts deposited to secure a Loan Party’s obligations in
connection with worker’s compensation or other unemployment insurance;

(l) Liens on amounts deposited to secure a Loan Party’s reimbursement
obligations with respect to surety or appeal bonds obtained in the ordinary
course of business;

(m) Liens securing Indebtedness under the Term Documents, subject to the terms
of the Intercreditor Agreement;

 

Schedule 1.1 - 29



--------------------------------------------------------------------------------

(n) Liens on cash collateral for Hedging Obligations not to exceed the amount of
such Hedging Obligations, to the extent such Hedging Obligations are permitted
hereunder;

(o) survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property or improvements or accessions that were not incurred in connection
with Indebtedness and that do not in the aggregate materially adversely affect
the value of said properties or materially impair their use in the operation of
the business of such Person;

(p) any extension, renewal or replacement, in whole or in part of any Lien
described above in this definition of “Permitted Liens” (other than Liens
described in clause (a) of this definition of “Permitted Liens”); provided, that
any such extension, renewal or replacement does not extend to any additional
property or assets (plus improvements, accessions, proceeds, replacements or
dividends or distributions in respect thereof);

(q) Liens securing Indebtedness under clause (n) of the definition of Permitted
Indebtedness;

(r) Liens on any property in favor of a Governmental Authority to secure
partial, progress, advance or other payments pursuant to any contract or
statute, not yet due and payable;

(s) Liens encumbering deposits delivered to a Person to secure obligations
arising from statutory, regulatory, contractual or warranty requirements
incurred in the ordinary course of business;

(t) Liens on the assets of (i) any Foreign Subsidiary securing Indebtedness of
any Foreign Subsidiary to the extent permitted hereunder or (ii) any Excluded
Subsidiary securing Indebtedness of any Excluded Subsidiary;

(u) any Permitted Tax Credit Lien; and

(v) Liens on the assets described on Schedule 1 attached hereto solely to the
extent securing the obligations of the Borrower or any Loan Party to perform its
obligations under that certain Purchase Agreement by and between Fairfield
Industries Incorporated d/b/a FairfieldNodal and SAExploration Acquisitions
(U.S.), LLC (as successor in interest to Geokinetics Inc. and Geokinetics USA,
Inc.) dated April 6, 2018 (as in effect on the date hereof), which obligations
include the completion of certain surveys and the provision of certain
indemnities (and, in any event, do not constitute obligations with respect to
borrowed money).

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of Borrower or any other Loan Party or any
of their respective Subsidiaries to protest any Lien (other than any Lien that
secures the Obligations), Taxes (other than payroll taxes or taxes that are the
subject of a United States federal tax lien), or rental payment; provided, that
(a) a reserve with respect to such obligation is established on Books and
Records of such Borrower, such other Loan Party or such Subsidiary in such
amount as is required under GAAP, (b) any such protest is instituted promptly
and prosecuted diligently by such Borrower, Loan Party or Subsidiary, as
applicable, in good faith, (c) the Required Lenders are satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority (except as resulting from operation of law) of any of the
Agent’s Liens, and (d) with respect to Liens of any Loan Party’s subcontractors
and suppliers, the Lien does not constitute a default under the Material
Contract between such Loan Party and its customer relating thereto.

 

Schedule 1.1 - 30



--------------------------------------------------------------------------------

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Original Closing Date in an
aggregate principal amount outstanding at any one time not in excess of
$1,000,000.

“Permitted Tax Credit Lien” means a Lien on the rights of any Loan Party in or
to any Alaska Tax Credit to secure the Indebtedness described in subsection
(p) of the definition of Permitted Indebtedness.

“Permitted Transactions” means transactions contemplated by the Restructuring
Support Agreement.

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

“Platform” has the meaning specified in Section 19.8(c).

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the Code), in each case owned by any
Loan Party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all Stock and Stock
equivalents listed on Schedule 5.1 to the Information Certificate. Pledged
Certificated Stock excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by this
Agreement.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Loan Party
in instruments evidencing any Indebtedness or other obligations owed to such
Loan Party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all Indebtedness
described on Schedule 6.12(l), issued by the obligors named therein. Pledged
Debt Instruments excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by this
Agreement.

“Pledged Investment Property” means any investment property of any Loan Party,
and any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Excluded Property and any
Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by this Agreement.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Loan Party as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Loan Party in, to and under any
organization document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 5.1 to the Information Certificate, to the
extent such interests are not certificated. Pledged Uncertificated Stock
excludes any Excluded Property and any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by this Agreement.

 

Schedule 1.1 - 31



--------------------------------------------------------------------------------

“Postpetition Interest” has the meaning specified in Section 18.7(b).

“Preempted Perfection Equipment” has the meaning specified in Section 6.12(k).

“Preferred Ship Mortgage” means that certain Amended and Restated Preferred Ship
Mortgage executed by SAExploration Seismic Services (US), LLC in favor of Agent,
dated as of even date hereof.

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Proceeds” has the meaning specified in the definition of “Collateral” set forth
in Schedule 1.1.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cashflow statements, all prepared on a basis consistent with
such Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Protective Advance” has the meaning specified in Section 2.3(d).

“PTO” means the United States Patent and Trademark Office.

“Public Lender” has the meaning specified in Section 19.8(c).

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Purchased Obligations” means the outstanding balance of the Obligations which
Cantor Fitzgerald Securities, as the Initial Lender, acquired from the Original
Lender pursuant to the Assumption and Assignment Agreement (and that was
subsequently assigned to the other First Amended and Restated Effective Date
Lenders pursuant to the Closing Date Assignments), which consist of outstanding
loans in the original principal amount of $2,593,446.34 plus accrued, but unpaid
interest not yet due and payable by the Borrower in the amount of $6,688.57 plus
other amounts due and owing under the Original Credit Agreement in the amount of
$48,489.54.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Loan Party or any of its Subsidiaries and the
improvements thereto.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

Schedule 1.1 - 32



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of Agent and/or Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to Agent and Lenders as
those that were applicable to the refinanced, renewed, or extended Indebtedness,
and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Related Party” means:

(a) any controlling stockholder, 80% or more (based on voting power) owned
Subsidiary, or immediate family member (in the case of an individual) of a
Person described in clause (a) of the definition of Permitted Holder; or

(b) any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 80% or more controlling interest of which consist of any
one or more Permitted Holders.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or post-
remedial operation and maintenance activities, or (e) conduct any other actions
with respect to Hazardous Materials required by Environmental Laws.

“Required Lenders” means, at any time, Lenders owed or holding more than 50% of
the sum of the aggregate principal amount of the Advances and Commitments
outstanding at such time.

“Restricted Payments” has the meaning specified in Section 7.17(iv).

“Restructuring Support Agreement” means the Restructuring Support Agreement,
dated as of June 13, 2016, by and among Borrower and the Supporting Holders (as
defined therein), as in effect on such date.

“RSA” means that certain Restructuring Support Agreement dated as of
December 19, 2017, among the Borrower, the Guarantors and the other Persons
party thereto, pursuant to which the Borrower has agreed to enter into certain
transactions, including the exchange of certain Indebtedness of the Parent for
Equity Interests issued by the Parent, as in effect on the date hereof.

 

Schedule 1.1 - 33



--------------------------------------------------------------------------------

“S&P” has the meaning specified in the definition of Cash Equivalents.

“Sale Order” means the “Sale Order” as defined in the Closing Date Loan
Agreement.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Second Amended and Restated Credit Agreement” has the meaning set forth in the
Recitals hereto.

“Second Amended and Restated Effective Date” means July 25, 2018.

“Secured Parties” means, collectively, the Agent and the Lenders.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Security Interest” has the meaning specified in Section 3.1.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Stated Maturity” means, with respect to any installment of interest or
principal of any Indebtedness, the date on which the payment of interest or
principal is scheduled to be paid in the documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3al 1-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

Schedule 1.1 - 34



--------------------------------------------------------------------------------

“Subordinated Obligations” has the meaning specified in Section 18.7.

“Subsequent Advance” means any Advances (including the Closing Date Subsequent
Advance) made pursuant to Section 2.1(f) in the maximum aggregate principal
amount, together with all other Subsequent Advances outstanding, not to exceed
the Maximum Amount. In regards to each Lender, the Subsequent Advance shall mean
such Lender’s portion of any Subsequent Advance requested by Borrower.

“Subsequent Advance Commitment” means, as defined in Section 2.1(d) and
Section 2.1(e) hereof, and additionally, with respect to the Lenders, (i) the
Commitments issued pursuant to Section 2.1(d) hereof and (ii) the Commitments
issued upon the request of the Borrower and approval of the Supermajority
Lenders pursuant to Section 2.1(e) hereof. In regards to each Lender, the
Subsequent Advance Commitment shall mean such Lender’s pro rata portion of such
Subsequent Advance Commitment issued by all of the Lenders (consistent with the
allocation of such Lender’s Commitments set forth in such Lender’s Commitment
Allocation Letter). The Subsequent Advance Commitments shall be reduced by the
principal amount of any Subsequent Advance made and shall be increased by the
principal amount of any payment made on account of any Subsequent Advance
subject to the other limitations set forth herein, including without limitation,
that the issued and outstanding Subsequent Advance Commitments plus the
principal amount of all outstanding Advances shall not exceed the Maximum Amount
at any time.

“Subsequent Advance Commitment Request” has the meaning specified in
Section 2.1(e).

“Subsequent Advance Date” means the date on which any Subsequent Advance is
funded by the Lenders to Borrower.

“Subsequent Advance Request” has the meaning specified in Section 2.1(f).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Supermajority Lenders” means, at any time, the Lenders owed or holding at least
66 2/3% of the sum of the aggregate principal amount of the Advances and
Commitments outstanding at such time.

“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents. General Intangibles, instruments or
Investment Related Property.

“Taxes” means all present and future taxes, levies, imposts, duties, fees,
assessments, deductions, withholding (including backup withholding) or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar additions with respect
thereto.

“Term Agent” means Delaware Trust Company, as collateral agent and
administrative agent for Term Lenders under the Term Documents, including such
Person’s successors and assigns.

 

Schedule 1.1 - 35



--------------------------------------------------------------------------------

“Term Credit Agreement” means that certain Term Loan and Security Agreement
dated June 29, 2016, as amended by that certain Amendment No. 1 to Term Loan and
Security Agreement dated as of October 24, 2016, that certain Amendment No. 2 to
Term Loan and Security Agreement dated as of September 8, 2017, that certain
Amendment No. 3 to Term Loan and Security Agreement, dated as of February 28,
2018, that certain Amendment No. 4 to Term Loan and Security Agreement, dated as
of July 25, 2018, and that certain Amendment No. 5 to Term Loan and Security
Agreement, dated as of the date hereof, as further amended, restated, modified
or supplemented from time to time, between Parent, as borrower, the other Loan
Parties as guarantors, Term Lenders, and Term Agent.

“Term Documents” means the Term Credit Agreement and any other loan or security
documents executed in connection therewith, each as amended, restated, modified
or supplemented from time to time in accordance with the Intercreditor.

“Term Lenders” means the lenders from time to time party to the Term Credit
Agreement, and Term Agent, as agent.

“Term Loan Obligations” means all principal, interest, and other obligations
owing under the Term Documents.

“Termination Date” has the meaning specified in Section 2.9(a).

“Third Amended and Restated Effective Date” means the date on which the
conditions precedent set forth in Section 4.1 have been satisfied or waived in
accordance with the terms hereof.

“Trademarks” means any and all trademarks, trade names, service marks, trade
dress, taglines, brand names, logos and corporate names, and all registrations
and applications therefor, including (i) the trademarks, trade names, service
marks, trade dress, taglines, brand names, logos and corporate names, and all
registrations and applications therefor listed on Schedule 5.26(b) to the
Information Certificate, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iv) the right to sue for past, present and future infringements and
dilutions thereof, (v) the goodwill of each Loan Party’s business symbolized by
the foregoing or connected therewith, and (vi) all of Borrower’s and each other
Loan Party’s rights corresponding thereto throughout the world.

“United States” means the United States of America.

“URL” means “uniform resource locator,” an internet web address.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 770 l(a)(30) of the IRC.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 16.1(f)(ii).

“Voidable Transfer” has the meaning specified in Section 19.7.

b. Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, however, that if Borrower
notifies the Lenders that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions) , or in
the application thereof, in each case, occurring after the date hereof (an
“Accounting Change”) (or if the Lenders notify Borrower that the Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after

 

Schedule 1.1 - 36



--------------------------------------------------------------------------------

such Accounting Change or in the application thereof, then the Lenders and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred. Whenever used herein,
the term “financial statements” shall include the footnotes and schedules
thereto. Whenever the term “Borrower” is used in respect of a financial covenant
or a related definition, it shall be understood to mean Borrower and its
respective Subsidiaries on a consolidated basis, unless the context clearly
requires otherwise.

c. Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein.
The meaning of any term defined herein by reference to the Code will not be
limited by reason of any limitation set forth on the scope of the Code, whether
under Section 9-109 of the Code, by reason of federal preemption or otherwise.

d. Construction. Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be, Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, restatements, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, restatements, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Except as
expressly provided otherwise herein, any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash or immediately available funds of all
of the Obligations (including the payment of any Expenses that have accrued
irrespective of whether demand has been made therefor) other than unasserted
contingent indemnification Obligations and any reference to “in cash” shall
include payment in immediately available funds.

Any reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.
References herein to any statute or any provision thereof include such statute
or provision (and all rules, regulations and interpretations thereunder) as
amended, revised, re-enacted, and /or consolidated from time to time and any
successor statute thereto.

e. Schedules, Exhibits and Annexes. All of the schedules, exhibits and annexes
attached to this Agreement shall be deemed incorporated herein by reference.

 

 

Schedule 1.1 - 37



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] COMPLIANCE CERTIFICATE

[Borrower’s letterhead]

To: Cantor Fitzgerald Securities, as Agent

Re: Compliance Certificate dated [                    ]

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of September __, 2018, by and among
SAExploration Inc., a Delaware corporation (“Borrower”), the guarantors party
thereto from time to time, the lenders party thereto from time to time, and
Cantor Fitzgerald Securities, in its capacity as administrative agent and as
collateral agent (the “Agent”). Capitalized terms used in this Compliance
Certificate have the meanings set forth in the Credit Agreement unless
specifically defined herein.

Pursuant to Section 6.1 of the Credit Agreement, the undersigned chief financial
officer of Borrower, on behalf of Borrower and the other Loan Parties, hereby
certifies (solely in his or her capacity as an officer of Borrower and not in an
individual capacity) that:

1. Attached is the financial information of Parent and its Subsidiaries which is
required to be furnished to the Agent pursuant to Schedule 6.1 of the Credit
Agreement for the period ended                ,                (the “Reporting
Date”). Such financial information has been prepared in accordance with GAAP,
and fairly presents in all material respects the financial condition of Parent
and its Subsidiaries.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Parent and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant
to Schedule 6.1 of the Credit Agreement.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default.

4. The representations and warranties of each Loan Party and its Subsidiaries
(other than Excluded Subsidiaries, unless expressly provided therein) set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date).

5. As of the Reporting Date, the Loan Parties and their respective Subsidiaries
(other than Excluded Subsidiaries, unless expressly provided therein) are in
compliance with the applicable covenants contained in Section 6 and Section 7 of
the Credit Agreement.

6. Attached is the information required to be provided pursuant to Section 6.13
of the Credit Agreement relating to Material Contracts.

 

Exhibit A



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this             day of                 , 20        .    

 

SAEXPLORATION, INC. By:  

 

Name:   Title:   Chief Financial Officer

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS PRECEDENT

 

1.

This Agreement shall become effective subject to the prior or substantially
concurrent fulfilment, to the satisfaction of, or waiver by, the Required
Lenders, of each of the following conditions precedent:

(a) the Agent and the Lenders shall have received each of the following
documents, in form and substance satisfactory to the Agent and the Required
Lenders, duly executed, and each such document shall be in full force and
effect:

(i) this Agreement, the New Intercreditor Agreement, the New Intercompany
Subordination Agreement, the New Interlender Agreement and the other Loan
Documents; and

(ii) the Officer’s Certificate.

(b) the Agent and the Lenders shall have received a certificate from the
Secretary of each Loan Party (i) attesting to the resolutions of such Loan
Party’s Board of Directors, or equivalent, authorizing its execution, delivery,
and performance of this Agreement and the other Loan Documents to which such
Loan Party is a party, (ii) authorizing specific officers of such Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party;

(c) the Lenders shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Third Amended and
Restated Effective Date, certified as true, correct and complete by the
Secretary of such Loan Party;

(d) the Lenders shall have received a certificate of status with respect to each
Loan Party, dated within ten (10) days of the Third Amended and Restated
Effective Date, or such earlier date as the Lenders permit in their sole
discretion, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of each Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction;

(e) the Agent and the Lenders shall have received legal opinions in form and
substance satisfactory to the Required Lenders;

(f) the Agent and the Lenders shall have received, at least one (1) day prior to
the Third Amended and Restated Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act, that is requested in writing by the Agent and the
Lenders at least five (5) days prior to the Third Amended and Restated Effective
Date;

(g) Borrower shall have paid (i) all Expenses incurred in connection with the
transactions evidenced by this Agreement, (ii) the Exit Fee (as defined in the
Second Amended and Restated Credit Agreement) in cash in accordance with
Schedule 2.12 to the Second Amended and Restated Credit Agreement and (iii) the
Facility Fee (as defined in the Facility Fee Letter) in accordance with the
provisions set forth in the Facility Fee Letter in the form of Convertible
Notes;

(h) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to the Required
Lenders;

 

Exhibit B - 1



--------------------------------------------------------------------------------

(i) Borrower shall have obtained the necessary consents, amendments and waivers
under the Term Documents to permit the amendment and restatement of the Second
Amended and Restated Credit Agreement in accordance with the provisions hereof
(and the amendment or amendment and restatement of any other Loan Documents in
connection herewith) and the incurrence of Indebtedness under this Agreement;

(j) Agent shall have received copies of the policies of insurance and
certificates of insurance, together with the endorsements thereto, as are
required by Section 6.6, each in form and substance reasonably satisfactory to
the Required Lenders;

(k) the Closing Date Acquisition Obligations have been paid in full in cash, the
Closing Date Loan Documents have been terminated and all Liens securing the
Closing Date Acquisition Obligations have been released;

(l) (x) the Existing Obligations and the First Amended and Restated Effective
Date Advance, each, have been paid in full in cash and (y) the Closing Date
Payment has been paid in full in cash;

(m) (i) all Liens securing the obligations under the “New Senior Notes” and the
other New Senior Notes Documents shall have been released and (ii) evidence
(reasonably satisfactory to Required Lenders) of such release of Liens,
termination of financing statements perfecting such liens and discharge of
intellectual property recordings and other security documents shall have been
delivered to Agent;

(n) Intentionally Omitted;

(o) the Existing Notes (as defined in the Second Amended and Restated Credit
Agreement) have been redeemed, the Liens securing the Existing Notes (as defined
in the Second Amended and Restated Credit Agreement) and the other obligations
under the Existing Notes Documents (as defined in the Second Amended and
Restated Credit Agreement) have been released pursuant to documentation
satisfactory to Required Lenders; and

(p) the Sale Order shall be in full force and effect and shall not have been
reversed, stayed, modified or amended absent prior written consent of Agent and
the Lenders.

 

2.

The obligation of the Lenders to make any Subsequent Advance is subject to the
fulfilment, to the satisfaction of, or waiver by, the Agent and the Required
Lenders, of each of the following conditions precedent on or before the date of
such extension:

(a) the amount of such Subsequent Advance requested does not exceed the
Available Amount then in effect (immediately before such Subsequent Advance is
made); and

(b) all of the conditions set forth in Section 4.4 shall have been fulfilled, to
the satisfaction of, or waiver by, the Required Lenders and, in the case of the
Closing Date Subsequent Advance, all of the conditions set forth in Section 4.1
also shall have been fulfilled, to the satisfaction of, or waiver by, the
Required Lenders.

For purposes of determining compliance with the conditions specified in
Section 1 of this Exhibit B, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Agent responsible for the
transactions contemplated by the Loan Documents shall have received written
notice from such Lender prior to (x) the Third Amended and Restated Effective
Date specifying its objection thereto and (y) such Lender shall not have made
available

 

Exhibit B - 2



--------------------------------------------------------------------------------

to the Agent such Lender’s ratable portion of such Closing Date Subsequent
Advance. For purposes of determining compliance with the conditions specified in
Section 2 of this Exhibit B, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Agent responsible for the
transactions contemplated by the Loan Documents shall have received written
notice from such Lender prior to the date on which such Subsequent Advance is
required to be made specifying its objection thereto and such Lender shall not
have made available to the Agent such Lender’s ratable portion of such
Subsequent Advance.

 

Exhibit B - 3



--------------------------------------------------------------------------------

EXHIBIT C

[INTENTIONALLY OMITTED]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

REPRESENTATIONS AND WARRANTIES

5.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party and each Subsidiary of each Loan Party (i) is duly organized
and existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

(b) Set forth on Schedule 5.1(b) to the Information Certificate is a complete
and accurate description of the authorized Capital Stock of each Loan Party, by
class, and, as of the Third Amended and Restated Effective Date, a description
of the number of shares of each such class that are issued and outstanding.
Other than as described on Schedule 5.1(b) to the Information Certificate, as of
the Third Amended and Restated Effective Date, there are no subscriptions,
options, warrants, or calls relating to any shares of any Loan Party’s Capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. No Loan Party is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its Capital Stock or any security convertible into or exchangeable for
any of its Capital Stock.

(c) Set forth on Schedule 5.1(c) to the Information Certificate (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement), is a complete and accurate list of
the Loan Parties’ direct and indirect Subsidiaries, showing: (i) the number of
shares of each class of common and preferred Stock authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by each Loan Party. All of the
outstanding Capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable.

(d) Except as set forth on Schedule 5.1(c) to the Information Certificate or as
contemplated under the Restructuring Support Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Capital
stock or any Loan Party or of any of its Subsidiaries, including any right of
conversion or exchange under any outstanding security or other instrument. No
Loan Party nor any of its Subsidiaries is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of such
Loan Party’s Subsidiaries’ Capital Stock or any security convertible into or
exchangeable for any such Capital Stock.

5.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents (and the Asset Purchase Agreement) to which it is a
party have been duly authorized by all necessary action on the part of such Loan
Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents (and the Asset Purchase Agreement) to which it is a
party do not and will not (i) violate any material provision of federal, state,
or local law or regulation applicable to any Loan Party or its Subsidiaries, the
Governing Documents of any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Loan Party or its Subsidiaries except to the extent
that any such conflict,

 

Exhibit D - 1



--------------------------------------------------------------------------------

breach or default has been waived or could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of any Loan Party, other than Permitted Liens, or (iv) require any
approval of any Loan Party’s interest holders or any approval or consent of any
Person under any Material Contract of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Change.

5.3 Governmental and Other Consents. No consent, approval, authorization, or
other order or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required (a) for the grant of a
Lien by such Loan Party in and to the Collateral pursuant to this Agreement or
the other Loan Documents or for the execution, delivery, or performance of this
Agreement by such Loan Party, or (b) for the exercise by the Agent or Lenders of
the voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally. No Intellectual Property License of any Loan Party
that is necessary to the conduct of such Loan Party’s business requires any
consent of any other Person in order for such Loan Party to grant the security
interest granted hereunder in such Loan Party’s right, title or interest in or
to such Intellectual Property License.

5.4 Binding Obligations. Each Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

5.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries (other than any Excluded Subsidiary) has (a) good, sufficient and
legal title to (in the case of fee interests in Real Property), (b) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (c) good and marketable title to (in the case of all other
personal property), all of their respective assets reflected in their most
recent financial statements delivered pursuant to Section 6.1, except for assets
disposed of since the date of such financial statements to the extent permitted
hereby. All of such assets are free and clear of Liens except for Permitted
Liens.

5.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The exact legal name of and jurisdiction of organization of each Loan Party
is set forth on Schedule 5.6(a) to the Information Certificate (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

(b) The chief executive office of each Loan Party is located at the address
indicated on Schedule 5.6(b) to the Information Certificate (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

(c) The tax identification number and organizational identification number, if
any, of each Loan Party are identified on Schedule 5.6(c) to the Information
Certificate (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).

 

Exhibit D - 2



--------------------------------------------------------------------------------

(d) As of the Third Amended and Restated Effective Date, no Loan Party holds any
Commercial Tort Claims that exceed $250,000 in amount, except as set forth
on Schedule 5.6(d) to the Information Certificate.

5.7 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Loan Party, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Change.

(b) Schedule 5.7(b) to the Information Certificate sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
in excess of, or that could reasonably be expected to result in liabilities in
excess of, $250,000 that, as of Third Amended and Restated Effective Date, is
pending or, to the knowledge of any Loan Party, after due inquiry, threatened
against any Loan Party or any of its Subsidiaries (other than any Excluded
Subsidiary), including (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the status, as of the Third Amended and Restated Effective
Date, with respect to such actions, suits, or proceedings, and (iv) whether any
liability of any Loan Party or any Subsidiary (other than any Excluded
Subsidiary) in connection with such actions, suits, or proceedings is covered by
insurance.

5.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

5.9 No Material Adverse Change. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrower to
the Agent and the Lenders hereunder have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, the consolidated financial condition of the Loan Parties
and their Subsidiaries as of the date thereof and results of operations for the
period then ended. Since the date of the most recent financial statement,
delivered to the Agent and the Lenders hereunder, no event, circumstance, or
change has occurred that has or could reasonably be expected to result in a
Material Adverse Change.

5.10 Fraudulent Transfer.

(a) Each Loan Party is Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

(c) All Loan Parties have and will receive a direct or indirect benefit from the
transactions contemplated by this Agreement and the other Loan Documents.

5.11 Employee Benefits. No Loan Party, none of their Subsidiaries (other than
any Excluded Subsidiary), nor any of their ERISA Affiliates maintains,
contributes to, or has an obligation to contribute to, or, within the past six
(6) years, has maintained, contributed to or had an obligation to contribute to
any Benefit Plan.

 

Exhibit D - 3



--------------------------------------------------------------------------------

5.12 Environmental Condition. Except as set forth on Schedule 5.12 to the
Information Certificate, (a) to each Loan Party’s knowledge, no properties or
assets of any Loan Party or any of its Subsidiaries have ever been used by a
Loan Party, its Subsidiaries, or by previous owners or operators in the disposal
of, or to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such disposal, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, (b) to each Loan Party’s knowledge, after due
inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets have
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

5.13 Intellectual Property. Each Loan Party and each of its Subsidiaries (other
than any Excluded Subsidiary) own, or hold licenses in all Intellectual Property
and Intellectual Property Licenses that are necessary or useful to the conduct
of its business as currently conducted free and clear of all Liens except for
Permitted Liens.

5.14 Leases. Each Loan Party and each of its Subsidiaries (other than any
Excluded Subsidiary) enjoy peaceful and undisturbed possession under all leases
material to their business and to which it is a party or under which it is
operating, and, subject to Permitted Protests, all of such material leases are
valid and subsisting and no material default by the applicable Loan Party or the
applicable Subsidiary exists under any of them.

5.15 Lockbox Accounts, Deposit Accounts and Securities Accounts. Set forth
on Schedule 5.15 to the Information Certificate is a listing of all of the
lockbox accounts, Deposit Accounts and Securities Accounts of each Loan Party
and each of its Subsidiaries, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

5.16 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about the industry of a Loan Party or
any of its Subsidiaries) furnished by or on behalf of a Loan Party or any of its
Subsidiaries in writing to the Agent and the Lenders (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about the industry of a Loan Party or any of its
Subsidiaries) hereafter furnished by or on behalf of a Loan Party or any of its
Subsidiaries (other than any Excluded Subsidiary) in writing to the Agent and
the Lenders will be, true and accurate, in all material respects, on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided. The Projections most recently
delivered to the Agent and the Lenders represent, and as of the date on which
any other Projections are delivered to the Agent and the Lenders, such
additional Projections represent, the Parent’s good faith estimate, on the date
such Projections are delivered, of the future performance of a Loan Party or any
of its Subsidiaries for the periods covered thereby based upon assumptions
believed by the Parent to be reasonable at the time of the delivery thereof to
the Agent and the Lenders.

 

Exhibit D - 4



--------------------------------------------------------------------------------

5.17 Material Contracts. Set forth on Schedule 5.17 to the Information
Certificate (as such Schedule may be updated from time to time in accordance
herewith) is a reasonably detailed description of the Material Contracts of each
Loan Party and each of its Subsidiaries (other than any Excluded Subsidiary) as
of the Third Amended and Restated Effective Date and the most recent date on
which Borrower provided its Compliance Certificate pursuant
to Section 6.1; provided, however, that Borrower may amend Schedule 5.17 to the
Information Certificate to add additional Material Contracts so long as such
amendment occurs by written notice to the Agent on the date that such Borrower
provides its Compliance Certificate. Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, each Material Contract (other than those that have
expired at the end of their normal terms) (a) is in full force and effect and is
binding upon and enforceable against the applicable Loan Party or the applicable
Subsidiary and, to such Borrower’s knowledge, after due inquiry, each other
Person that is a party thereto in accordance with its terms, (b) has not been
otherwise amended or modified (other than amendments or modifications permitted
by Section 7.8), and (c) is not in default due to the action or inaction of the
applicable Loan Party or the applicable Subsidiary. The Convertible Notes
Documents have not been amended or modified to the extent that such amendment or
modification is prohibited under this Agreement or the New Intercreditor
Agreement, and are not in default due to the action or inaction of the
applicable Loan Party or the applicable Subsidiary. The Term Documents have not
been amended or modified to the extent that such amendment or modification is
prohibited under this Agreement or the Intercreditor Agreement, and are not in
default due to the action or inaction of the applicable Loan Party or the
applicable Subsidiary. The New Senior Notes Documents have not been amended or
modified to the extent that such amendment or modification is prohibited under
this Agreement or the Existing Intercreditor Agreement, and are not in default
due to the action or inaction of the applicable Loan Party or the applicable
Subsidiary. All representations and warranties contained in the Convertible
Notes Documents (to the extent then in effect) and the Term Documents are true
and correct as of the date they were made.

5.18 Patriot Act. To the extent applicable, each Loan Party and each of its
Subsidiaries (other than any Excluded Subsidiary) is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
its Subsidiaries or any of their Affiliates, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

5.19 Indebtedness. Set forth on Schedule 5.19 to the Information Certificate is
a true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries (other than any Excluded Subsidiary) outstanding immediately prior
to the Third Amended and Restated Effective Date that is to remain outstanding
immediately after giving effect to the closing hereunder on the Third Amended
and Restated Effective Date and such Schedule accurately sets forth the
aggregate principal amount of such Indebtedness as of the Third Amended and
Restated Effective Date.

5.20 Payment of Taxes. Except as otherwise permitted under Section 6.5, all
material Tax returns and reports of each Loan Party and each of its Subsidiaries
required to be filed by any of them have been timely filed, and are
substantially correct and complete. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change, each
Loan Party and each of its

 

Exhibit D - 5



--------------------------------------------------------------------------------

Subsidiaries has timely paid all material Taxes shown on such Tax returns to be
due and payable and all assessments, fees and other governmental charges upon a
Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all material Taxes not yet due and
payable. No Borrower knows of any proposed Tax assessment against a Loan Party
or any of its Subsidiaries that is not being actively contested by such Loan
Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings; provided such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.

5.21 Margin Stock. No Loan Party nor any of its Subsidiaries (other than any
Excluded Subsidiary) is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of the Advances made to
Borrower will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors of the United States Federal Reserve.

5.22 Governmental Regulation. No Loan Party nor any of its Subsidiaries (other
than any Excluded Subsidiary) is subject to regulation under the Federal Power
Act or the Investment Company Act of 1940 or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness or which
may otherwise render all or any portion of the Obligations unenforceable. No
Loan Party nor any of its Subsidiaries (other than any Excluded Subsidiary) is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

5.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

5.24 Employee and Labor Matters. There is (a) no unfair labor practice complaint
pending or, to the knowledge of Borrower, threatened against any Loan Party or
any of its Subsidiaries (other than any Excluded Subsidiary) before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party or any of its Subsidiaries (other than any
Excluded Subsidiary) which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (b) no strike, labor dispute, slowdown, stoppage or similar action or
grievance pending or threatened in writing against any Loan Party or any of its
Subsidiaries (other than any Excluded Subsidiary) that could reasonably be
expected to result in a material liability, or (c) to the knowledge of Borrower,
after due inquiry, no union representation question existing with respect to the
employees of any Loan Party or any of its Subsidiaries (other than any Excluded
Subsidiary) and no union organizing activity taking place with respect to any of
the employees of any Loan Party or any of its Subsidiaries (other than any
Excluded Subsidiary). No Loan Party or any of its Subsidiaries (other than any
Excluded Subsidiary) has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of each
Loan Party and each of its Subsidiaries (other than any Excluded Subsidiary)
have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements, except to the extent such violations could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. All material payments due from any Loan Party or any of its
Subsidiaries (other than any Excluded Subsidiary) on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the Books of such Loan Party, except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change.

 

Exhibit D - 6



--------------------------------------------------------------------------------

5.25 Parent as a Holding Company. The Parent is a holding company and does not
have any material liabilities (other than liabilities arising under the Loan
Documents, the Term Documents, the New Senior Note Documents and the Convertible
Notes Documents), own any material assets (other than the Stock of SAExploration
Sub, Inc. and its Subsidiaries) or engage in any operations or business (other
than the ownership of SAExploration Sub, Inc. and its Subsidiaries).

5.26 Collateral.

(a) Real Property. Schedule 5.26(a) to the Information Certificate sets forth
all Real Property owned by any of the Loan Parties as of the Third Amended and
Restated Effective Date.

(b) Intellectual Property.

(i) As of the Third Amended and Restated Effective Date, Schedule 5.26(b) to the
Information Certificate provides a complete and correct list of: (A) all
registered Copyrights owned by any Loan Party, all applications for registration
of Copyrights owned by any Loan Party, and all other Copyrights owned by any
Loan Party and material to the conduct of the business of any Loan Party;
(B) all Intellectual Property Licenses entered into by any Loan Party that is
material to the business of such Loan Party, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Loan Party; (C) all Patents owned by any
Loan Party and all applications for Patents owned by any Loan Party; and (D) all
registered Trademarks owned by any Loan Party, all applications for registration
of Trademarks owned by any Loan Party, and all other Trademarks owned by any
Loan Party and material to the conduct of the business of any Loan Party;

(ii) all employees and contractors of each Loan Party who were involved in the
creation or development of any Intellectual Property for such Loan Party that is
necessary to the business of such Loan Party have signed agreements containing
assignment of Intellectual Property rights to such Loan Party and obligations of
confidentiality;

(iii) to each Loan Party’s knowledge after reasonable inquiry, no Person has
infringed, misappropriated or otherwise violated or is currently infringing,
misappropriating or otherwise violating any Intellectual Property rights owned
by such Loan Party, in each case, that either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Change;

(iv) to each Loan Party’s knowledge after reasonable inquiry, (x) no holding,
injunction, decision or judgment has been rendered by a Governmental Authority
against Borrower or any other Loan Party and neither Borrower nor any other Loan
Party has entered into any stipulation, settlement or other agreement that would
limit, cancel or question the validity of Borrower’s or any other Loan Party’s
rights in any Intellectual Property, (y) no claim has been asserted or
threatened or is pending by any Person challenging or questioning the use by
Borrower or any other Loan Party of any Intellectual Property owned by such
party or the validity or effectiveness of any Intellectual Property, and (z) the
use of Intellectual Property by Borrower and each other Loan Party does not
infringe on the rights of any Person, in each case, in any respect that could
reasonably be expected to result in a Material Adverse Change;

(v) to each Loan Party’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Loan Party and necessary in to the conduct of its business are valid, subsisting
and enforceable and in compliance with all legal requirements, filings, and
payments and other actions that are required to maintain such Intellectual
Property in full force and effect;

 

Exhibit D - 7



--------------------------------------------------------------------------------

(vi) any Intellectual Property contained in, or necessary for the operation of
Equipment is embedded in such Equipment and constitutes a part of such Goods
pursuant to the Code;

(vii) each Loan Party has taken all reasonable steps to protect their
Intellectual Property, including to maintain the confidentiality of and
otherwise protect and enforce its rights in all trade secrets owned by such Loan
Party that are necessary in the business of such Loan Party;

(c) Schedule 5.26(c) to the Information Certificate sets forth all motor
vehicles (including titled Equipment and Preempted Perfection Equipment) and
vessels owned by each Loan Party as of the Third Amended and Restated Effective
Date by model, model year and vehicle or vessel identification number.

(d) Valid Security Interest. This Agreement creates a valid security interest in
the Collateral of each Loan Party, to the extent a security interest therein can
be created under the Code, securing the payment of the Obligations. Except to
the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken. Upon the making of such filings, the Agent shall have a perfected
first priority security interest in the Collateral of each Loan Party, to the
extent such security interest can be perfected by the filing of a financing
statement, subject to Permitted Liens which are purchase money Liens and the
Intercreditor Agreement. All action necessary or desirable to protect and
perfect the Security Interest in and to on each Loan Party’s Patents,
Trademarks, or Copyrights has been taken and such perfected Security Interest is
enforceable as such as against any and all creditors of and purchasers from any
Loan Party. All action by any Loan Party necessary to protect and perfect such
security interest on each item of Collateral or that has been reasonably
requested by the Agent or the Required Lenders has been duly taken.

5.29 Locations of Inventory and Equipment. The Inventory and Equipment (other
than vehicles or Equipment out for repair) of the Loan Parties and their
Subsidiaries are not stored with a bailee, warehouseman, or similar party and
are located only at, or in-transit between or to, the locations identified on
Schedule 5.29 to the Information Certificate (as such Schedule may be updated
pursuant to Section 6.14) and as reported to Agent pursuant to the terms of this
Agreement.

5.30 Inventory and Equipment Records. Each Loan Party keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its
Equipment and Inventory and of the Equipment and Inventory of its Subsidiaries
and the book value thereof.

5.31 Controlled Accounts. Except for Permitted Foreign Deposit Accounts (but
subject to Section 6.12(c)(v) hereof) and subject to Section 6.17 hereof, each
Loan Party has obtained a Control Agreement from each bank maintaining a Deposit
Account or lockbox account (other than an Excluded Account) for such Loan Party.

5.32 Existing Notes. As of the date hereof, the Existing Notes (as defined in
the Second Amended and Restated Credit Agreement) have been redeemed, the Liens
securing the Existing Notes (as defined in the Second Amended and Restated
Credit Agreement) and the other obligations under the Existing Notes Documents
(as defined in the Second Amended and Restated Credit Agreement) have been
released pursuant to documentation reasonably satisfactory to Required Lenders
(and all applicable UCC-3 termination statements have been filed to terminate
any financing statements previously filed to perfect such Liens and other
discharges, terminations and other recordings have been filed in all applicable
filing and/or recording offices to evidence such release) and all Existing Notes
Documents (as defined in the Second Amended and Restated Credit Agreement) have
been terminated or discharged in accordance with the terms thereof.

 

Exhibit D - 8



--------------------------------------------------------------------------------

EXHIBIT E

INFORMATION CERTIFICATE

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] GUARANTY SUPPLEMENT

GUARANTY SUPPLEMENT dated as of                     , 20                (the
“Supplement”), to the Third Amended and Restated Credit and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of September     , 2018, by and among
SAExploration Inc., a Delaware corporation (“Borrower”), the guarantors party
thereto from time to time (collectively, the “Guarantors”), the lenders party
thereto from time to time, and Cantor Fitzgerald Securities, in its capacity as
administrative agent and as collateral agent (the “Agent”).

RECITALS

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

B. The Borrower and the Guarantors have entered into the Credit Agreement in
order to induce the Lenders to make Advances to the Borrower. Section 18.6 of
the Credit Agreement provides that additional wholly-owned Domestic Subsidiaries
(other than a Foreign Subsidiary Holding Company) of the Borrower shall become
Guarantors under the Credit Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Domestic Subsidiaries (the
“Additional Guarantors”) are executing this Supplement in accordance with the
requirements of the Credit Agreement, or as directed by the Borrower in its sole
discretion, to become a Guarantor under the Credit Agreement in order to induce
the Lenders to make additional Advances (though this recital shall not
constitute a commitment by the Lenders to make an Advance or provide other
financial accommodations to Borrower) and as consideration for Advances
previously made.

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the Agent and the Additional Guarantors, intending to be
legally bound, agree to the above Recitals, and further agree as follows:

Section 1. In accordance with Section 18.6 of the Credit Agreement, each
Additional Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor and each Additional Guarantor hereby (a) agrees to all the terms and
provisions of the Credit Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof,
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
respects as of such earlier date. In furtherance of the foregoing, each
Additional Guarantor does hereby irrevocably, absolutely and unconditionally
guaranty, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the due and punctual payment and performance of the
Guaranteed Obligations, in each case, whether such Guaranteed Obligations are
now existing or hereafter incurred under, arising out of or in connection with
any Loan Document, and whether at maturity, by acceleration or otherwise. Each
reference to a “Guarantor” and “Loan Party” in the Credit Agreement shall be
deemed to include each Additional Guarantor as if originally named therein as a
Guarantor or Loan Party, as applicable. The applicable provisions of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis.

 

Exhibit F



--------------------------------------------------------------------------------

Section 2. Pursuant to the terms of, and subject to the exceptions and
limitations contained in, the Credit Agreement, Additional Guarantor hereby
(i) grants to the Agent a security interest in all of the undersigned’s right,
title and interest in and to all “Collateral” (as such term is defined in the
Credit Agreement) of the undersigned, in each case, whether now or hereafter
existing or in which the undersigned now has or hereafter acquires an interest
and wherever the same may be located, (ii) agrees to deliver to Agent
supplements to all schedules related to its Collateral attached to the Credit
Agreement and (iii) agrees to execute, deliver and/or file all other agreements,
documents, financing statements and recordings and otherwise take such other
steps, in each case, as are necessary or as reasonably requested by Agent (at
Required Lenders’ direction) to perfect the Agent’s Lien in the Collateral in
accordance with the Credit Agreement. All such Collateral shall be deemed to be
part of the “Collateral” and hereafter subject to each of the terms and
conditions of the Credit Agreement.

Section 3. Each Additional Guarantor represents and warrants to the Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by under any provision of the Bankruptcy Code or
under any other state or federal bankruptcy or insolvency law, assignments for
the benefit of creditors, receiverships, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief and by general principles
of equity.

Section 4. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall be deemed an
original, but all of which when taken together shall constitute one and the same
instrument. This Supplement shall become effective when the Agent shall have
received a counterpart of this Supplement that bears the signature of each
Additional Guarantor and the Agent has executed a counterpart hereof. Delivery
by telecopier or by electronic .pdf copy of an executed counterpart of a
signature page to this Supplement shall be effective as delivery of an original
executed counterpart of this Supplement.

Section 5. [Intentionally Omitted].

Section 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. The terms of Section 13 of the Credit
Agreement with respect to submission of jurisdiction, venue, consent to services
of process and waiver of jury trial are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.

Section 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 8. All communications and notices hereunder shall be given as provided
in Section 12 of the Credit Agreement.

Section 9. Each Additional Guarantor agrees to reimburse or to cause
reimbursement to the Agent and the Lender for Expenses in connection with this
Supplement as provided in Section 19.9 of the Credit Agreement, and acknowledges
that the rights, privileges and immunities of the Agent set forth in the Credit
Agreement shall apply as though fully set forth herein.

[The remainder of this page is intentionally left blank]

 

Exhibit F



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Guarantor and the Agent have duly executed
this Guaranty Supplement as of the day and year first above written.

 

ADDITIONAL GUARANTOR(S): [                        ] By:  

 

Name:   Title:   [                        ] By:  

 

Name:   Title:  

CANTOR FITZGERALD SECURITIES,

as Agent

By:  

 

Name:   Title:  

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] BORROWING CERTIFICATE

[Date]

To: Cantor Fitzgerald Securities,

as Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of September         , 2018, by and among
SAExploration, Inc., a Delaware corporation (“Borrower”), the guarantors party
thereto from time to time, the lenders party thereto from time to time, and
Cantor Fitzgerald Securities, in its capacity as Agent. Capitalized terms used
in this Borrowing Certificate have the meanings set forth in the Credit
Agreement unless specifically defined herein.

1. The requested Funding Date is [                    ], 20     (for the
avoidance of doubt, such Funding Date shall be a Business Day).1

2. The Borrowing constitutes a Subsequent Advance

3. The principal amount of the Borrowing to which this notice applies is
$[        ]2.

4. The account to be credited with the proceeds of the Borrowing is the
Designated Account, located at [                ].3

5. The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that, as of the date hereof, the conditions set forth in [Section
4.4]4[Section 4.1 and Section 4.4]5 of the Credit Agreement have been
satisfied and that such conditions shall be satisfied as of the requested
Funding Date.

 

1 

The Funding Date shall only be on the 15th day of each calendar month unless
such day is not a Business Day, in which case, the Funding Date shall be the
next Business Day after the 15th day of such month (other than the Closing Date
Subsequent Advance which shall be made in accordance with Section 2.1(f)
hereof).

2 

As of the Third Amended and Restated Effective Date, the maximum aggregate
amount of Subsequent Advances that may be made shall not exceed an aggregate
amount equal to $22,000,000 (after giving effect to payment in full in cash of
the Existing Obligations, the First Amended and Restated Effective Date Advance
and the Existing Subsequent Advance but before the Closing Date Subsequent
Advance is made). No Subsequent Advances shall be requested unless Subsequent
Advance Commitments are issued and outstanding in accordance with the Credit
Agreement.

3 

Insert wire instructions for Designated Account.

4 

For all Subsequent Advances other than the Closing Date Subsequent Advance.

5 

For the Closing Date Subsequent Advance.

 

Exhibit G



--------------------------------------------------------------------------------

6. The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that the following statements are true and correct on the date hereof
and shall be true on the requested Funding Date, before and after giving effect
thereto and to the application of the proceeds thereof:

(a) the representations and warranties of Borrower and each other Loan Party or
its Subsidiaries contained in the Credit Agreement or in the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such date, as though made on and as of such date (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall continue
to be true and correct in all material respects as of such earlier date);

(b) no Default or Event of Default has occurred and is continuing, nor shall
either result from the making of the requested Advance; and

(c) the Advance requested does not exceed the Availability Amount.

This Borrowing Certificate complies with Section 2.3(a) of the Credit Agreement.

 

SAEXPLORATION, INC.,

By:  

 

Name:   Title:  

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR
NAME] (the “Assignor”) and [ASSIGNEE NAME] (the “Assignee”). Capitalized terms
used herein but not otherwise defined herein shall have the meaning given to
such terms in the Credit Agreement identified below, receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full (the “Standard Terms and Conditions”).

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto (including without limitation such
Assignor’s Commitment Allocation Letter) to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as,
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor:    [Assignor Name] 2. Assignee:    [Assignee Name] [and is an
Affiliate/Approved Fund of [LENDER NAME]] 3. Borrower:    SAExploration, Inc.
(the “Borrower”) 4. Agent:    Cantor Fitzgerald Securities, as Agent (the
“Agent”) 5. Credit Agreement:    Third Amended and Restated Credit and Security
Agreement dated as of September         , 2018 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Guarantors party thereto from time to time, the Lenders
party thereto from time to time and the Agent

 

Exhibit H



--------------------------------------------------------------------------------

5.    Assigned Interest:

 

Aggregate

Amount of

Advances for all

Lenders*

  

Amount of

Advances Assigned*

  

Percentage of

Advances Assigned6

$__________    $__________    _____.__________%

 

Aggregate

Amount of

Subsequent Advance

Commitments that have

been or may be requested

from all

Lenders*

  

Amount of

Subsequent Advance
Commitment [Assigned][that
may be issued pursuant to
Section 2.1 of the Credit
Agreement]*

  

Amount of existing

Subsequent Advance
Commitments Assigned
pursuant to this
Assignment*

  

Percentage of

Subsequent Advance
Commitment Assigned
or that may be issued
by Assignee7

$__________    $__________    $__________    _____.__________%

7.    Date of Assignment: [                ], 20[    ]

8.    Effective Date: [                     ], 20[     ]8

[The remainder of this page has been intentionally left blank]

 

 

6 

Set forth as a percentage of the aggregate principal amount of the Advances of
all Lenders.

*

Amount to be adjusted by the counterparties to take into account any payments,
prepayments, or Advances made between the date of the Assignment and the
Effective Date.

7 

Set forth as a percentage of the aggregate principal amount of the Subsequent
Advance Commitments of all Lenders.

*

Amount to be adjusted by the counterparties to take into account any payments,
prepayments, or Advances made between the date of the Assignment and the
Effective Date.

8 

To be inserted by the Agent and which shall be the effective date of recordation
of transfer in the Register therefor.

 

Exhibit H



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

Consented to and Accepted: CANTOR FITZGERALD SECURITIES, as Agent9 By:  

 

Name:   Title:  

Consented to:

SAEXPLORATION, INC.,

as Borrower10

 

By:  

 

Name:   Title:  

 

9 

To be executed to the extent required under Section 14.2(b) of the Credit
Agreement.

10 

To be executed to the extent required under Section 14.2(b) of the Credit
Agreement.

 

Exhibit H



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower or the other Loan Parties, any of their respective Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower or the other Loan Parties, any of
their respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of a permitted assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
it is not a Disqualified Person, Non-Funding Lender or an Impacted Lender (this
clause (iii) is only applicable if no Event of Default is continuing under
Sections 9.1, 9.4 and 9.5), (iv) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents and
other instruments or documents furnished pursuant thereto as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (v) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vi) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 of the Credit Agreement,
if any, and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, (vii) if it is not already a Lender under the Credit
Agreement, attached to the Assignment and Assumption is a completed
administrative questionnaire, (viii) subject to Section 14.2(d) of the Credit
Agreement, the Agent has received a processing and recordation fee of $3,500 as
of the Effective Date, unless waived by the Agent in its sole discretion, and
(ix) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to Section 16.1 of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles that would require the application of the
laws of another jurisdiction.

 

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT I

POST-CLOSING ITEMS

Borrower shall satisfy the requirements and/or provide to the Agent each of the
documents, instruments, agreements and information set forth on this Exhibit I,
on or before the date specified for such requirement on this Exhibit or such
later date as may be approved by the Agent (at the direction of the Required
Lenders in their sole discretion), each of which shall be completed or provided
in form and substance reasonably satisfactory to the Agent and the Required
Lenders:

1. Within five (5) Business Days after the date hereof, Agent shall have
received (i) evidence that all applicable UCC-3 termination statements have been
filed to terminate any financing statements previously filed to perfect the
Liens securing the Existing Notes (as defined in the Second Amended and Restated
Credit Agreement) and other discharges, terminations and other recordings have
been filed to discharge all (x) intellectual property recordings securing the
Existing Notes (as defined in the Second Amended and Restated Credit Agreement)
and (y) ship mortgages securing the Existing Notes (as defined in the Second
Amended and Restated Credit Agreement) (if any) and (ii) evidence that all
discharges, terminations and other recordings have been filed to discharge all
(x) intellectual property recordings securing the New Senior Notes and (y) ship
mortgages securing the New Senior Notes (if any).

2. Within forty-five (45) days after the date hereof, the Loan Parties shall
have caused all financing statements filed by Fairfield Industries Incorporated
d/b/a FairfieldNodal against any Loan Party to be amended such that the
description of collateral in each such financing statement is limited to the
ZSystem equipment and software listed below on Schedule 1 attached hereto.

3. Within seventy-five (75) days after the date hereof, the Borrower shall have
delivered to Agent fully executed Control Agreements in regards to each Deposit
Account (other than Excluded Accounts) of the Loan Parties, granting Control of
such Deposit Accounts, Term Agent and Collateral Notes Trustee, in form and
substance satisfactory to Agent and Required Lenders.

 

Exhibit I